Exhibit 10.2
U.S. $1,500,000,000
CREDIT AGREEMENT
Dated as of May 1, 2006
among
THE WILLIAMS COMPANIES, INC.
NORTHWEST PIPELINE CORPORATION
TRANSCONTINENTAL GAS PIPE LINE CORPORATION
WILLIAMS PARTNERS L.P.
as Borrowers
CITIBANK, N.A.
as Administrative Agent
CITIBANK, N.A.
BANK OF AMERICA, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK, N.A.
as Issuing Banks
and
THE BANKS NAMED HEREIN
as Banks

 
CITIGROUP GLOBAL MARKETS INC.
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers
CITIGROUP GLOBAL MARKETS INC.
BANC OF AMERICA SECURITIES LLC
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Book Runners
BANK OF AMERICA, NATIONAL ASSOCIATION
as Syndication Agent
JPMORGAN CHASE BANK, N.A.
THE BANK OF NOVA SCOTIA
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents
BNP PARIBAS
CALYON NEW YORK BRANCH
MERRILL LYNCH CAPITAL CORPORATION
and
WACHOVIA BANK, NATIONAL ASSOCIATION
As Managing Agents

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

         
SECTION 1.1. Certain Defined Terms
    1  
SECTION 1.2. Computation of Time Periods
    17  
SECTION 1.3. Accounting Terms
    17  
SECTION 1.4. Miscellaneous
    17  
SECTION 1.5. Ratings
    17  

ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

         
SECTION 2.1. Revolving Credit Advances and Letters of Credit
    18  
SECTION 2.2. Issuance and Addition of and Drawings and Reimbursement Under
Letters of Credit
    19  
SECTION 2.3. Making the Revolving Credit Advances
    23  
SECTION 2.4. Reduction of the Commitments
    25  
SECTION 2.5. Prepayments
    26  
SECTION 2.6. Increased Costs
    26  
SECTION 2.7. Payments and Computations
    28  
SECTION 2.8. Taxes
    29  
SECTION 2.9. Sharing of Payments, Etc.
    31  
SECTION 2.10. Evidence of Debt
    32  
SECTION 2.11. Fees
    32  
SECTION 2.12. Repayment of Revolving Credit Advances
    33  
SECTION 2.13. Interest
    33  
SECTION 2.14. Interest Rate Determination
    34  
SECTION 2.15. Optional Conversion of Revolving Credit Advances
    34  
SECTION 2.16. Illegality
    35  
SECTION 2.17. Additional Interest on Eurodollar Rate Advances
    35  
SECTION 2.18. Nature of Obligations
    35  

ARTICLE III
DOCUMENTS AND CONDITIONS

         
SECTION 3.1. Closing Documents
    36  
SECTION 3.2. Conditions Precedent to a Revolving Credit Advance and an Issuance
of a Letter of Credit
    37  
SECTION 3.3. Effectiveness of Agreement
    38  

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

         
SECTION 4.1. Representations and Warranties of the Borrowers
    38  

ARTICLE V
COVENANTS OF THE BORROWERS

         
SECTION 5.1. Affirmative Covenants
    41  
SECTION 5.2. Negative Covenants
    45  

-i-



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT

         
SECTION 6.1. Events of Default
    50  
SECTION 6.2. LC Cash Collateral Accounts
    52  

ARTICLE VII
THE AGENT AND ISSUING BANKS

         
SECTION 7.1. Agent’s Authorization and Action
    53  
SECTION 7.2. Agent’s Reliance, Etc.
    53  
SECTION 7.3. Issuing Banks’ Reliance, Etc.
    54  
SECTION 7.4. Rights
    55  
SECTION 7.5. Indemnification
    55  
SECTION 7.6. Successor Agent
    56  
SECTION 7.7. Bank Decisions
    57  
SECTION 7.8. Certain Rights of the Agent
    57  
SECTION 7.9. Other Agents
    57  

ARTICLE VIII
MISCELLANEOUS

         
SECTION 8.1. Amendments, Etc.
    57  
SECTION 8.2. Notices, Etc.
    58  
SECTION 8.3. No Waiver; Remedies
    60  
SECTION 8.4. Costs and Expenses
    60  
SECTION 8.5. Binding Effect; Transfers
    61  
SECTION 8.6. Governing Law
    64  
SECTION 8.7. Interest
    64  
SECTION 8.8. Execution in Counterparts
    65  
SECTION 8.9. Survival of Agreements, Representations and Warranties, Etc.
    65  
SECTION 8.10. Confidentiality
    65  
SECTION 8.11. Waiver of Jury Trial
    65  
SECTION 8.12. Severability
    66  
SECTION 8.13. Forum Selection and Consent to Jurisdiction; Damages
    66  
SECTION 8.14. Right of Set-off
    66  
SECTION 8.15. Termination of Security Documents and Pipeline Holdco Guaranty
    67  
SECTION 8.16. Termination of 2005 Credit Agreement
    67  

-ii-



--------------------------------------------------------------------------------



 



Schedules and Exhibits

     
Schedule I
  Bank Information
Schedule II
  Notice Information for the Borrowers
Schedule III
  Commitments
Schedule IV
  Applicable Commitment Fee and Applicable Margin
Schedule V
  Existing Subsidiary Debt
Schedule VI
  Existing Projects
Schedule VII
  [Reserved]
Schedule VIII
  Existing Tolling Arrangements
Schedule IX-1
  Limited Permitted Liens
Schedule IX-2
  General Permitted Liens
Schedule X
  Existing Letters of Credit
Schedule XI
  Sale Leaseback Excluded Property
Schedule XII
  Existing Financing Transactions
 
   
Exhibit A
  Opinion of James J. Bender, Esq., General Counsel of TWC
Exhibit B
  Opinion of Gibson, Dunn & Crutcher
Exhibit C
  Form of Transfer Agreement
Exhibit D-1
  Form of Notice of Letter of Credit
Exhibit D-2
  Form of Notice of Revolving Credit Borrowing
Exhibit E
  Form of Pipeline Holdco Guaranty
Exhibit F
  Form of TWC Guaranty
Exhibit G
  Form of Note

-iii-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This Credit Agreement dated as of May 1, 2006 (as may be further amended,
modified, supplemented, renewed, extended or restated from time to time, this
“Agreement”), is by and among THE WILLIAMS COMPANIES, INC., a Delaware
corporation (“TWC”), WILLIAMS PARTNERS L.P., a Delaware limited partnership
(“MLP”), NORTHWEST PIPELINE CORPORATION, a Delaware corporation (“NWP”),
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, a Delaware corporation (“TGPL”, and
together with TWC, MLP and NWP, the “Borrowers” and each, a “Borrower”), the
Banks, CITIBANK, N.A., BANK OF AMERICA, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A. (each, an “Issuing Bank”), and CITIBANK, N.A., as administrative
agent (together with any successor agent appointed pursuant to Article VII, the
“Agent”). In consideration of the mutual covenants and agreements contained
herein, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acceptable Security Interest” in any property means a Lien granted
pursuant to a Credit Document (a) which exists in favor of the Agent for the
benefit of itself, the Agent, the Banks and the Issuing Banks, (b) which is
superior to all other Liens, except Limited Permitted Liens, (c) which secures
the Obligations and (d) which is perfected and is enforceable by the Agent for
the benefit of the Agent, the Banks and the Issuing Banks, against all other
Persons in preference to any rights of any such other Persons therein (other
than beneficiaries of Limited Permitted Liens); provided that such Lien may be
subject to Limited Permitted Liens.
     “Added L/C Effective Date” has the meaning specified in Section 2.2(a)(2).
     “Added L/C Representations” means representations and warranties made in
letter of credit applications with respect to Added Letters of Credit that are
in addition to or inconsistent with the representations contained in Article IV.
     “Added Letter of Credit” has the meaning specified in Section 2.2(a)(2).
     “Additional MLP” means one or more master limited partnerships included in
the Consolidated financial statements of TWC to which TWC has transferred or
shall transfer assets other than assets of or Equity Interests in NWP, TGPL or
any of their Subsidiaries.
     “Agent” means Citibank, in its capacity as administrative agent pursuant to
Article VII hereof and any successor Agent pursuant to Section 7.6.
     “Agreement” has the meaning specified in the first paragraph hereof.
     “Apco Argentina” means Apco Argentina, Inc., a Cayman Islands corporation.
     “Applicable Commitment Fee Rate” means the rate per annum set forth on
Schedule TV opposite the heading “Applicable Commitment Fee Rate” for the
relevant Rating Category applicable to TWC

-1-



--------------------------------------------------------------------------------



 



from time to time. The Applicable Commitment Fee Rate shall change when and as
the relevant Rating Category applicable to TWC changes.
     “Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, for any Borrower, as to any Eurodollar Rate
Advance or Base Rate Advance to such Borrower, the rate per annum set forth in
the table on Schedule IV opposite the heading “Applicable Margin” (for the
relevant Type of Advance) for the relevant Rating Category applicable to such
Borrower, provided that so long as MLP is Unrated or has a rating lower than the
rating of TWC, the Applicable Margin, as to any Eurodollar Rate Advance or Base
Rate Advance to MLP, shall be the rate per annum set forth in such table
opposite the heading “Applicable Margin” (for the relevant Type of Advance) for
the relevant Rating Category applicable to TWC. The Applicable Margin determined
pursuant to this definition for any Eurodollar Rate Advance or Base Rate
Advance, as applicable, for any Borrower shall change when and as the relevant
Rating Category applicable to such Borrower changes.
     “Asset” or “property” (in each case, whether or not capitalized) means any
right, title or interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
     “Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).
     “Authorized Financial Officer” of any Person means the chief financial
officer, chief accounting officer, or the treasurer of such Person.
     “Authorized Officer” of any Person means the president, chief executive
officer, chief financial officer, the general counsel, any vice president, the
secretary, the assistant secretary, the treasurer, assistant treasurer, or the
controller of such Person or any other officer designated as an “Authorized
Officer” by the board of directors (or equivalent governing body) of such
Person.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (after
giving effect to any step up provision or other mechanism for increase, if any,
and assuming compliance at such time with all conditions to drawing).
     “Banks” means the Persons listed in Part A of Schedule III and each other
Person that becomes a Bank pursuant to Section 8.5(a).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 1/2 of 1% per annum above the Federal Funds Rate.

-2-



--------------------------------------------------------------------------------



 



     “Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.13(a)(i) (or, if Section 2.13(b) applies, that bears
interest at 2% above the rate provided in Section 2.13(a)(i)).
     “BofA” means Bank of America, National Association, a national banking
association.
     “Borrowers” has the meaning specified in the first paragraph hereof.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.
     “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.
     “Capital Lease” means a lease that in accordance with GAAP must be
reflected on a Person’s balance sheet as an asset and corresponding liability.
     “Change of Control Event” means the occurrence of any of the following:
(i) any Person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of TWC or of any Subsidiary of TWC) or two or more
Persons acting in concert (other than any group of employees of TWC or of any of
its Subsidiaries) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of securities of TWC (or other
securities convertible into such securities) representing 50% or more of the
combined voting power of all securities of TWC entitled to vote in the election
of directors, other than securities having such power only by reason of the
happening of a contingency, or (ii) the first day on which a majority of the
members of the board of directors of TWC are not Continuing Directors.
     “Citibank” means Citibank, N.A., a national banking association.
     “Code” means, as appropriate, the Internal Revenue Code of 1986, as
amended, or any successor federal tax code, and any reference to any statutory
provision shall be deemed to be a reference to any successor provision or
provisions.
     “Co-Documentation Agents” means JPMorgan Chase Bank, N.A., The Bank of Nova
Scotia and The Royal Bank of Scotland PLC.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Fee” has the meaning specified in Section 2.11(c).
     “Consolidated” refers to the consolidation of the accounts of any Person
and its Consolidated Subsidiaries in accordance with GAAP.
     “Consolidated Net Worth” of any Person means the Net Worth of such Person
and its Consolidated Subsidiaries on a Consolidated basis plus the Designated
Minority Interests, if applicable, to the extent not otherwise included. As used
in this definition, “Designated Minority Interests” means, as of any date of
determination, the total value, determined in accordance with GAAP, of the
minority interests in Subsidiaries of TWC (other than MLP and its Subsidiaries)
to the extent such minority interests are owned by Persons other than TWC and
its Consolidated Subsidiaries; provided that any

-3-



--------------------------------------------------------------------------------



 



minority interest for which TWC or any of its Subsidiaries has an obligation to
repurchase shall not be included in “Designated Minority Interests”.
     “Consolidated Subsidiaries” of any Person means all other Persons the
financial statements of which are consolidated with those of such Person in
accordance with GAAP.
     “Continuing Directors” means, as of any date of determination, any member
of the board of directors of TWC who:
     (1) was a member of such board of directors on the Effective Date; or
     (2) was nominated for election or elected to such board of directors with
the approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Sections 2.14, 2.15 or 2.16.
     “Credit Documents” means this Agreement, the Guaranties, the Letter of
Credit Documents, each Letter of Credit, each Note, each Notice of Letter of
Credit, each Notice of Revolving Credit Borrowing, any security agreement or
pledge delivered in order to comply with Section 2.5(c), Section 5.2(m) or
Section 6.2 and each document that amends, waives or otherwise modifies any
Credit Document, in each case at any time executed or delivered to the Agent,
any Issuing Bank or any Bank in connection herewith.
     “Credit Party” means each Borrower and, until the Pipeline Holdco Release
Date, Pipeline Holdco.
     “CUSA” means Citicorp USA, Inc.
     “Debt” means, in the case of any Person, the principal or equivalent amount
(without duplication) of (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or similar
instruments (other than surety, performance and guaranty bonds),
(iii) obligations of such Person to pay the deferred purchase price of property
or services (other than trade payables), (iv) obligations of such Person as
lessee under Capital Leases, (v) obligations of such Person under any Financing
Transaction, (vi) any Attributable Obligations of such Person with respect to
any Sale and Leaseback Transaction entered into on or after December 31, 2005,
and (vii) obligations of such Person under guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (vi) of
this definition; provided that Debt shall not include (1) Non-Recourse Debt,
(2) Performance Guaranties, (3) monetary obligations or guaranties of monetary
obligations of Persons as lessee under leases (other than, to the extent
provided hereinabove, Attributable Obligations) that are, in accordance with
GAAP, recorded as operating leases, (4) Reclassified Tolling Arrangements,
(5) any obligations of such Person under volumetric production payment
arrangements, (6) Financing Transactions in existence on December 31, 2005 and
listed on Schedule XII, and (7) guarantees by such Person of obligations of
others which are not obligations described in clauses (i) through (vi) of this
definition, and provided further that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and

-4-



--------------------------------------------------------------------------------



 



several portions thereof and can reasonably be expected to perform its or their
obligations thereunder. For the avoidance of doubt, “Debt” of a Person in
respect of letters of credit shall include, without duplication, only the
principal amount of the obligations of such Person in respect of such letters of
credit that have been drawn upon by the beneficiaries to the extent of the
amount drawn, and shall include no other obligations in respect of such letters
of credit.
     “Default” means any event or condition that, upon the giving of notice or
passage of time or both, if required by Section 6.1, would constitute an Event
of Default.
     “Designating Bank” has the meaning specified in Section 8.5(g).
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Transfer Agreement pursuant to which it became a
Bank, or such other office of such Bank as such Bank may from time to time
specify to the Borrowers and the Agent.
     “EBITDA” means, for any Measurement Period, the sum of (i) the Consolidated
net income (or loss) of TWC and its Consolidated Subsidiaries (other than MLP,
the MLP’s Subsidiaries and the Non- Recourse Subsidiaries, except and then only
to the extent that TWC or a Subsidiary of TWC (other than MLP, the MLP’s
Subsidiaries and the Non-Recourse Subsidiaries) actually receives funds from
MLP, the MLP’s Subsidiaries or the Non-Recourse Subsidiaries as cash dividends
or cash distributions during such Measurement Period and has no obligation to
return such funds at any time) for such Measurement Period determined in
accordance with GAAP plus (ii) to the extent included in the determination of
such net income (or loss), the Consolidated charges for such period for EBITDA
Interest Expense, depreciation, depletion and amortization, plus (iii) to the
extent included in the determination of such net income (or loss), the amount of
any provision for income taxes and franchise taxes, plus (iv) to the extent
included in the determination of such net income (or loss), the amount of any
other non-cash charges, including asset impairments, write-downs or write-offs,
plus (v) to the extent included in the determination of such net income (or
loss), the amount of charges, fees or expenses associated with any repurchase or
repayment of debt, including any premium and acceleration of fees or discounts
and other expenses, plus (vi) to the extent included in the determination of
such net income (or loss), but not to exceed $250,000,000 in the aggregate over
the term of this Agreement, the amount of damages, fines, penalties, charges,
fees expenses and similar sums incurred after the Effective Date in litigation,
settlement or adjudication of contingent liabilities relating to the legal and
environmental matters described in TWC’s annual report on Form 10-K for the year
ended December 31, 2005, minus (vii) to the extent included in the determination
of such net income (or loss), the amount of any benefit or credit from income
taxes or franchise taxes; provided that in determining such Consolidated net
income and such Consolidated charges, there shall be excluded therefrom (to the
extent otherwise included therein) (a) pre-tax gains or losses on the sale,
transfer or other disposition of any property by TWC or its Consolidated
Subsidiaries (other than sales, transfers and other dispositions in the ordinary
course of business), (b) all extraordinary gains and extraordinary losses, prior
to applicable income taxes and franchise taxes, (c) any item constituting the
cumulative effect of a change in accounting principles, prior to applicable
income taxes and franchise taxes, and (d) any income (or loss), charges for
interest, depreciation, depletion and amortization, and other non-cash charges,
associated with matters accounted for as discontinued operations as of
December 31, 2005.
     “EBITDA Interest Expense” means, for any Measurement Period, the gross
interest expense (determined in accordance with GAAP and without duplication) of
TWC and its Consolidated Subsidiaries accrued for such period, including that
attributable to the capitalized amount of obligations

-5-



--------------------------------------------------------------------------------



 



owing under Capital Leases, all debt discount and debt issuance costs and
commissions amortized in such period and all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and other fees and charges associated with debt of TWC and its
Consolidated Subsidiaries, but excluding such interest expense, debt discount,
commission, discounts and other fees and charges to the extent attributable to
Debt of MLP and its Subsidiaries that is not incurred under this Agreement,
Reclassified Tolling Arrangements or Non-Recourse Debt.
     “EDGAR” means the “Electronic Data Gathering, Analysis and Retrieval”
system (or any successor system thereof), a database maintained by the
Securities and Exchange Commission containing electronic filings of issuers of
certain securities.
     “Effective Date” means May 1, 2006.
     “El Furrial” means WilPro Energy Services (El Furrial) Limited, a Cayman
Islands corporation.
     “Eligible Assignee” means (i) any Bank, (ii) any affiliate of any Bank that
is consented to by the Issuing Banks (which consent will not be unreasonably
withheld), and (iii) any other Person not covered by clause (i) or (ii) of this
definition that is consented to by TWC, the Agent and the Issuing Banks (which
consents shall not be unreasonably withheld); provided that if any Event of
Default has occurred and is continuing, no consent of TWC shall be required;
provided further that neither the Borrowers nor any affiliate of the Borrowers
shall be an Eligible Assignee.
     “Environment” shall have the meaning set forth in 42 U.S.C. §9601(8) or any
successor statute and “Environmental” shall mean pertaining or relating to the
Environment.
     “Environmental Law” shall mean any United States local, state or federal,
or any foreign, law, statute, regulation, order, consent decree, written
agreement with a Governmental Authority or Governmental Requirement arising from
or in connection with or relating to the protection or regulation of the
Environment including those laws, statutes, regulations, orders, decrees,
written agreements with a Governmental Authority and other Governmental
Requirements relating to the disposal, cleanup, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Waste, Hazardous
Substances or any pollutant or contaminant.
     “Environmental Permits” mean all material permits, licenses, registrations,
exemptions and authorizations required under any Environmental Law.
     “Equity Interests” means any capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interest, beneficial
interest in a trust or similar entity or other equity interest or investment of
whatever nature or any warrant, option or other right to acquire any Equity
Interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder from time to time.
     “ERISA Affiliate” of any Credit Party means any trade or business (whether
or not incorporated) which is a member of a group of which such Credit Party is
a member and which is under common control or is treated as a single employer
with such Credit Party within the meaning of Section 414 of the Code and the
regulations promulgated thereunder.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.

-6-



--------------------------------------------------------------------------------



 



     “Eurodollar Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Transfer Agreement pursuant to which it became a
Bank (or, if no such office is specified, its Domestic Lending Office), or such
other office of such Bank as such Bank may from time to time specify to the
Borrowers and the Agent.
     “Eurodollar Rate” means, for each Eurodollar Rate Advance comprising part
of the same Revolving Credit Borrowing for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Dow Jones Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the term “Eurodollar Rate” shall mean, for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided that if more than one
rate is specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).
     “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.13(a)(ii) (or, if Section 2.13@) applies, that
bears interest at 2% above the rate provided in Section 213(a)(ii)).
     “Eurodollar Rate Reserve Percentage” of any Bank for any Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Bank
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.1. For purposes
of clause (i) of the definition herein of “Interest Period”, Section 2.14,
Section 6.1 and Section 6.2, an Event of Default exists as to a particular
Borrower if such Event of Default exists wholly or in part as a result of any
event, condition, action, inaction, representation or other matter of, by or
otherwise directly or indirectly pertaining to such Borrower or any Subsidiary
of such Borrower. Without limiting the foregoing and for purposes of further
clarification, it is agreed that inasmuch as each of TGPL and NWP is a
Subsidiary of TWC, any Event of Default that exists as to either of TGPL or NWP
also exists as to TWC.
     “Existing Assets” means all assets owned on the Effective Date by TWC or by
any of its Subsidiaries (other than the MLP, the MLP’s Subsidiaries or the
Non-Recourse Subsidiaries).
     “Existing Letters of Credit” means all letters of credit listed on
Schedule X.
     “Existing Tolling Arrangements” means those tolling arrangements listed on
Schedule VIII.
     “Federal Funds Rate” means, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a

-7-



--------------------------------------------------------------------------------



 



Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
     “Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks in the ordinary course of business),
with the amount of the obligations of such Person thereunder being the net
obligations of such Person thereunder.
     “Fiscal Ouarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31.
     “Fronting Fee” shall have the meaning specified in Section 2.11(b)(i).
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, all as in effect from time to time.
     “General Permitted Liens” means Liens specifically described on
Schedule IX-2.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government,
     “Governmental Requirements” means all judgments, orders, writs,
injunctions, decrees, awards, laws, ordinances, statutes, regulations, rules,
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
     “Guaranties” means the Pipeline Holdco Guaranty and the TWC Guaranty.
     “Gulfstream” means Gulfstream Natural Gas System, L.L.C., a Delaware
limited liability company.
     “Hazardous Substance” shall have the meaning set forth in 42 U.S.C. §
9601(14) and shall also include each other substance considered to be a
hazardous substance under any Environmental Law.
     “Hazardous Waste” shall have the meaning set forth in 42 U.S.C. § 6903(5)
and shall also include each other substance considered to be a hazardous waste
under any Environmental Law (including 40 C.F.R. § 261.3).

-8-



--------------------------------------------------------------------------------



 



     “Hybrid Security” means any security having equity-like characteristics or
of the type commonly known as a hybrid security, including any hybrid preferred
security, enhanced trust-preferred security or security that is treated (wholly
or partially) as having equity content or as equity, in each case whether or not
treated as equity under GAAP.
     “Indemnified Parties” has the meaning assigned to such term in
Section 8.4(b).
     “Insufficiency” means, with respect to any Plan, the amount, if any, by
which the present value of the vested benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
     “Interest Expense” means, for any Measurement Period, the gross interest
expense (determined in accordance with GAAP) of TWC and its Consolidated
Subsidiaries (other than MLP and its Subsidiaries) accrued for such period, but
excluding, to the extent included in the determination of interest expense for
such period, (1) interest expense, debt discount, commission, discounts and
other fees and charges and interest income to the extent attributable to
Reclassified Tolling Arrangements or Non-Recourse Debt, (2) any charges,
expenses or fees associated with any repurchase or repayment of debt, and
(3) any noncash amortization of debt discounts, commissions, discounts, fees and
charges and any interest expense attributable to the capitalized amount of
obligations owing under Capital Leases.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Revolving Credit Borrowing, the period commencing on the date of
such Eurodollar Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurodollar Rate Advance and ending on the last day of the
period selected by a Borrower pursuant to the provisions below and, thereafter
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by a Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be one, two, three or six months, as a Borrower may, upon notice received
by the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
          (i) a Borrower may not select any Interest Period that ends after the
Termination Date, and no Borrower may select any Interest Period if any Event of
Default exists as to such Borrower;
          (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;
          (iii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
          (iv) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “International Debt” means the Debt of any International Subsidiary.

-9-



--------------------------------------------------------------------------------



 



     “International Subsidiary” means each of El Furrial, Apco Argentina, PIGAP
II and any Subsidiary of any of them; provided that no Person shall be an
International Subsidiary if it is a Credit Party or owns, directly or
indirectly, any Equity Interest in any Credit Party.
     “Issuing Banks” means each of the three Issuing Banks named in the first
paragraph hereof.
     “Joint Lead Arrangers” means Citigroup Global Markets Inc. and Banc of
America Securities LLC, as joint lead arrangers and co-book runners.
     “LC Cash Collateral Accounts” has the meaning specified in Section 6.2.
     “LC Participation Percentage” of any Bank means, at any time, the
percentage set opposite such Bank’s name on Schedule III or as reflected for
such Bank in the relevant Transfer Agreement to which it is a party, as such
percentage may be terminated, reduced or increased pursuant to Section 8.5(a).
     “Letter of Credit” means any letter of credit issued or deemed issued
pursuant to this Agreement (including, for avoidance of doubt, each Existing
Letter of Credit and each Added Letter of Credit), as amended, extended or
otherwise modified from time to time.
     “Letter of Credit Commitment” of any Issuing Bank means, at any time, the
amount set opposite such Issuing Bank’s name on Schedule III under the heading
“Letter of Credit Commitments”, as such amount may be terminated or reduced
pursuant to Section 2.4 or Section 6.1.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (ii) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
     “Letter of Credit Fee” has the meaning specified in Section 2.11(b)(ii).
     “Letter of Credit Interest” means, for each Bank, (i) such Bank’s
participation interest in Letters of Credit (and, in the case of an Issuing
Bank, such Issuing Bank’s retained interest in Letters of Credit issued by it),
and (ii) such Bank’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.
     “Letter of Credit Liability” means at any time and in respect of any Letter
of Credit, the sum (without duplication) of (a) the Available Amount of such
Letter of Credit at such time plus (b) the aggregate unpaid amount of all
drawings under such Letter of Credit that are unpaid at such time. For purposes
of this Agreement, a Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its LC Participation Percentage times the Letter of Credit
Liability in respect of the related Letter of Credit.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other analogous type of preferential arrangement,
whether arising by contract, operation of law or otherwise (including the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
     “Limited Permitted Liens” means Liens specifically described on
Schedule IX-1.

-10-



--------------------------------------------------------------------------------



 



     “Majority Banks” means, at any time, Banks owed or holding more than 50% of
the sum of (i) the aggregate unpaid principal amount of Revolving Credit
Advances outstanding at such time, or if no such principal amount is then
outstanding, the aggregate Revolving Credit Commitments and (ii) the aggregate
Available Amount of all Letters of Credit outstanding at such time, or if no
such Available Amount of Letters of Credit is then outstanding, then the
aggregate unpaid principal amount of any outstanding Letter of Credit Interests.
     “Material Adverse Effect” means (i) in respect of TGPL and NWP, a material
adverse effect on (a) the business, assets, operations or condition, financial
or otherwise, of such Borrower and its Subsidiaries taken as a whole, or (b) the
ability of such Borrower and its Subsidiaries, taken as a whole, to perform
their obligations under any Credit Document taken as a whole, and (ii) in the
case of TWC and MLP, a material adverse effect on (x) the business, assets,
operations or condition, financial or otherwise, of TWC and its Subsidiaries
taken as a whole, or (y) the ability of TWC and its Subsidiaries, taken as a
whole, to perform their obligations under any Credit Document taken as a whole.
     “Material Subsidiary” of any Borrower means (i) each Subsidiary of such
Borrower that itself (on an unconsolidated, stand alone basis) owns in excess of
7.5% (or, on and after the Trading Book Termination Date, 10%) of the book value
of the Consolidated assets of such Borrower and its Consolidated Subsidiaries,
and (ii) each Subsidiary of such Borrower that is a Credit Party; provided that
MLP, the MLP’s Subsidiaries, the Non-Recourse Subsidiaries and the International
Subsidiaries are not Material Subsidiaries for any purpose of this Agreement.
     “Measurement Period” means each period consisting of four consecutive
Fiscal Quarters of TWC.
     “MLP” has the meaning specified in the first paragraph hereof.
     “MLP Agreement” means the Amended and Restated Agreement of Limited
Partnership of the MLP, as such agreement may be amended from time to time.
     “Moody’s” means Moody’s Investor Service, Inc. or its successor.
     “Multiemployer Plan” means any multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) any Credit Party or an ERISA Affiliate of any
Credit Party.
     “Multiple Employer Plan” means an employee benefit plan as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, subject to Title IV of
ERISA to which any Credit Party or any ERISA Affiliate of any Credit Party, and
one or more employers other than any Credit Party or an ERISA Affiliate of any
Credit Party, is making or accruing an obligation to make contributions or, in
the event that any such plan has been terminated, to which any Credit Party or
any ERISA Affiliate of any Credit Party made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
     “Net Worth” of any Person means, as of any date of determination, the
excess of total assets of such Person (plus all non-cash losses resulting from
the write-down or disposition of assets of such Person after December 31, 2005)
over total liabilities of such Person, total assets and total liabilities each
to be determined in accordance with GAAP; provided that for purposes of
calculating Net Worth of TWC, (i) total liabilities shall not include any
obligations of Non-Recourse Subsidiaries in respect of Non-Recourse Debt or any
Debt of MLP and its Subsidiaries (but the TWC guaranty of Debt of MLP incurred
under this Agreement shall be included), and (ii) total assets shall not include
any assets that secure any Non-Recourse Debt or any assets of any Non-Recourse
Subsidiary; provided further that for

-11-



--------------------------------------------------------------------------------



 



purposes of calculating the Net Worth of any Person, Net Worth shall be adjusted
to exclude any item constituting the cumulative effect of a change in accounting
principles related to accounting for pensions.
     “Non-Pipeline Entity” means each of TWC and its Subsidiaries other than a
Pipeline Entity
     “Non-Pipeline TWC Group” means TWC and its Subsidiaries, excluding (i) NWP,
TGPL and Pipeline Holdco and (ii) any Subsidiary of NWP, TGPL or Pipeline
Holdco.
     “Non-Recourse Debt” means any Debt incurred by any Non-Recourse Subsidiary
to finance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
to pay costs and expenses relating to or provide financing for, a project listed
on Schedule VI or any new project commenced or acquired after the Effective
Date, which Debt does not provide for recourse against a Credit Party or any
Subsidiary of a Credit Party (other than a Non-Recourse Subsidiary and such
recourse as exists under a Performance Guaranty) or any property or asset of any
Credit Party or any Subsidiary of a Credit Party (other than the Equity
Interests in, or the property or assets of, a Non-Recourse Subsidiary).
     “Non-Recourse Subsidiary” means (i) any non-material Subsidiary of any
Borrower whose principal purpose is to incur Non-Recourse Debt and/or construct,
lease, own or operate the assets financed thereby, or to become a direct or
indirect partner, member or other equity participant or owner in a Business
Entity created for such purpose, and substantially all the assets of which
Subsidiary and such Business Entity are limited to (x) those assets being
financed (or to be financed), or the operation of which is being financed (or to
be financed), in whole or in part by Non-Recourse Debt, or (y) Equity Interests
in, or Debt or other obligations of, one or more other such Subsidiaries or
Business Entities, or (z) Debt or other obligations of any Borrower or its
Subsidiaries or other Persons and (ii) any Subsidiary of a Non-Recourse
Subsidiary. For purposes of this definition, a “non-material Subsidiary” shall
mean any Consolidated Subsidiary of any Borrower that is not a Credit Party and
is not an owner, directly or indirectly, of any Equity Interest in any Credit
Party.
     “Note” means a promissory note of a Borrower payable to the order of any
Bank, in substantially the form of Exhibit G hereto (as such note may be
amended, endorsed or otherwise modified from time to time), delivered at the
request of such Bank pursuant to Section 2.10 or 8.5, together with any other
note accepted from time to time in substitution or replacement therefor.
     “Notice of Letter of Credit” has the meaning specified in Section 2.2(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.3(a).
     “NWP” has the meaning specified in the first paragraph hereof
     “Obligations” means all Reimbursement Obligations, the principal of and
interest on each Revolving Credit Advance and all other Debt, advances,
interest, debts, liabilities, obligations, indemnities, fees, expenses, charges
and other amounts owing by any Credit Party to any Bank, the Agent or any
Issuing Bank under any Credit Document or to any other Person required to be
indemnified under any Credit Document, of any kind or nature, present or future,
arising under this Agreement or any other Credit Document, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.
     “PBGC” means the Pension Benefit Guaranty Corporation.

-12-



--------------------------------------------------------------------------------



 



     “Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (i) if secured, is secured only by
assets of, or Equity Interests in, a Non- Recourse Subsidiary or International
Subsidiary, as applicable, and (ii) guarantees to the provider of such
Non-Recourse Debt or International Debt or any other Person the (a) performance
of the improvement, installation, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the project that is
financed by such Non-Recourse Debt or International Debt, (b) completion of the
minimum agreed equity contributions to the relevant Non-Recourse Subsidiary or
International Subsidiary, as applicable, or (c) performance by a Non-Recourse
Subsidiary or International Subsidiary, as applicable, of obligations to Persons
other than the provider of such Non-Recourse Debt or International Debt.
     “Permitted Business” means any business (other than the power business) in
which TWC or any of its Subsidiaries is actively engaged on the Effective Date.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other Business Entity, or a government or any political
subdivision or agency thereof.
     “PIGAP II” means WilPro Energy Services (PIGAP II) Limited, a Cayman
Islands corporation.
     “Pipeline Borrower” means each of TGPL and NWP.
     “Pipeline Entity” means each of Pipeline Holdco, TGPL, NWP and each
Subsidiary of Pipeline Holdco, TGPL or NWP.
     “Pipeline Groups” means (i) NWP and its Subsidiaries, (ii) TGPL and its
Subsidiaries, and (iii) Pipeline Holdco and its Subsidiaries (other than NWP,
TGPL and their respective Subsidiaries).
     “Pipeline Holdco” means Williams Gas Pipeline Company, LLC, a Delaware
limited liability company.
     “Pipeline Holdco Guaranty” means the guaranty executed by Pipeline Holdco
in substantially the form of Exhibit E, as amended, supplemented or otherwise
modified from time to time.
     “Pipeline Holdco Release Date” has the meaning specified in Section 8.15.
     “plan” means an employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA currently maintained by, or in the
event such plan has terminated, to which contributions have been made or an
obligation to make such contributions has accrued during any of the five plan
years preceding the date of the termination of such plan by, any Credit Party or
any ERISA Affiliate of any Credit Party for employees of any Credit Party or any
such ERISA Affiliate and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
     “Rating Category” means, as to any Borrower, the relevant category
(designated as a “Level” followed by a Roman numeral) applicable to such
Borrower from time to time as set forth on Schedule IV, which is based on the
ratings (or lack thereof) of such Borrower’s senior unsecured long-term debt by
S&P or Moody’s. In the event there is a split between the ratings of any
Borrower’s senior unsecured long-term debt by S&P and Moody’s, “Rating Category”
shall be determined based on the lower rating of such Borrower’s senior
unsecured long-term debt by S&P or Moody’s; provided that if such Borrower’s
rating is BB- or higher from S&P and Ba3 or higher from Moody’s and there is a
split between the two ratings, the pricing for such Borrower will be based on
(i) if the split is one subgrade, the higher rating

-13-



--------------------------------------------------------------------------------



 



and (ii) if the split is more than one subgrade, the rating level that is one
subgrade below the higher rating. For example, if S&P rates the senior unsecured
long-term debt of a Borrower BB+ and Moody’s rates such debt B2, then Level VI
on Schedule IV shall apply to such Borrower.
     “Reclassified Tolling Arrangements” means those Existing Tolling
Arrangements that are reclassified in accordance with GAAP (whether as a result
of amendment, modification or otherwise) after December 31, 2005 as debt.
     “Refinancing Indebtedness” has the meaning specified in paragraph (j) of
Schedule IX-2.
     “Register” has the meaning specified in Section 8.5(c).
     “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time.
     “Reimbursement Obligations” means, at any time, in respect of any Borrower
the obligations of such Borrower then outstanding, or that may thereafter arise,
in respect of all Letters of Credit issued at the request of such Borrower then
outstanding to reimburse amounts paid by any Issuing Bank in respect of any
drawings under any such Letter of Credit.
     “Related Party” of any Person means any other Person of which more than 10%
of the outstanding Equity Interests having ordinary voting power to elect a
majority of the board of directors of such other Person or others performing
similar functions (irrespective of whether or not at the time Equity Interests
of any other class or classes of such other Person shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such first Person or which owns at the time directly or
indirectly more than 10% of the outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors of such first Person
or others performing similar functions (irrespective of whether or not at the
time Equity Interests of any other class or classes of such first Person shall
or might have voting power upon the occurrence of any contingency); provided
that (i) no Person that is part of the Non-Pipeline TWC Group shall be
considered to be a Related Party of any other Person that is a part of the
Non-Pipeline TWC Group and (ii) no Person that is a part of a Pipeline Group
shall be considered to be a Related Party of any other Person that is a part of
the same Pipeline Group.
     “Revolving Credit Advance” means an advance by a Bank to a Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
     “Revolving Credit Borrowing” means a borrowing consisting of Revolving
Credit Advances of the same Type made on the same day to the same Borrower by
each of the Banks, pursuant to Section 2.1(a).
     “Revolving Credit Commitment” means, with respect to any Bank for any
Borrower at any time, the amount set forth opposite such Bank’s name for such
Borrower on Schedule III hereto under the caption “Revolving Credit Commitment”
for such Borrower or, if such Bank has entered into one or more Transfer
Agreements, set forth for such Bank and such Borrower in the Register maintained
by the Agent pursuant to Section 8.5(c) as such Lender’s “Revolving Credit
Commitment” for such Borrower, as such amount may be terminated or reduced at or
prior to such time pursuant to Section 2.4 or Section 6.1.
     “RMT” means Williams Production RMT Company, a Delaware corporation, and
its Subsidiaries.

-14-



--------------------------------------------------------------------------------



 



     “RMT Loan Agreement” means the Term Loan Agreement, dated as of May 30,
2003, by and among Williams Production Holdings LLC, RMT, Lehman Brothers Inc.
and Banc of America Securities LLC, as joint lead arrangers, Citicorp USA, Inc.
and JPMorgan Chase Bank, as co-syndication agents, Bank of America, N.A., as
documentation agent, and Lehman Commercial Paper Inc., as administrative agent,
and the several lenders from time to time parties thereto, as amended,
supplemented or otherwise modified from time to time, or any extension,
refinancing or replacement thereof, whether with the same or a different group
of lenders.
     “S&P” means Standard & Poor’s Rating Group, a division of The McGraw Hill
Companies, Inc. on the date hereof or its successor.
     “Sale and Leaseback Transaction” of any Person means any arrangement
entered into by such Person or any Subsidiary of such Person, directly or
indirectly, whereby such Person or any Subsidiary of such Person shall sell or
transfer any properly (other than the property listed on Schedule XI), whether
now owned or hereafter acquired to any other Person (a “Transferee”), and
whereby such first Person or any Subsidiary of such first Person shall then or
thereafter rent or lease as lessee such property or any part thereof or rent or
lease as lessee from such Transferee or any other Person other property which
such first Person or any Subsidiary of such first Person intends to use for
substantially the same purpose or purposes as the property sold or transferred.
     “Security Documents” means any security agreement or pledge delivered in
order to comply with Section 5.2(m).
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the properly of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “SPC” has the meaning specified in Section 8.5(g).
     “Specified Escrow Arrangements” means cash deposits at one or more
financial institutions for the purpose of funding any potential shortfall in the
daily net cash position of TWC or any of its Subsidiaries.
     “Specified Obligations” means (i) any obligation of any Pipeline Entity
under any bid, tender, trade contract, lease, government contract, surety bond,
appeal bond, performance bond or return of money bond referred to in paragraph
(e) of Schedule IX-2 and (ii) any obligation under a loan or production payment
referred to in paragraph (p) of Schedule IX-2.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture or other Business Entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors of such corporation, partnership, joint venture or other Business
Entity or others performing similar functions (irrespective of whether or not at
the time Equity Interests of any other class or classes of such corporation,
partnership, joint venture or other Business Entity shall or

-15-



--------------------------------------------------------------------------------



 



might have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person.
     “Syndication Agent” means BofA in its capacity as syndication agent
hereunder.
     “Termination Date” means the earlier of (i) May 1, 2009 or (ii) the date of
termination in whole of the Commitments pursuant to Section 2.4 or 6.1.
     “Termination Event” means (i) a “reportable event”, as such term is
described in Section 4043(c) of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC or a “reportable event”
as such term is described in Section 4043(c)(3) of ERISA) which could reasonably
be expected to result in a termination of, or the appointment of a trustee to
administer, a Plan, or which causes any Credit Party, due to actions of the
PBGC, to be required to contribute at least $125,000,000 in excess of the
contributions which otherwise would have been made to fund a Plan based upon the
contributions recommended by such Plan’s actuary, or (ii) the withdrawal of a
Credit Party or any ERISA Affiliate of a Credit Party from a Multiple Employer
Plan during a plan year in which it was a “substantial employer,” as such term
is defined in Section 4001(a)(2) of ERISA, or the incurrence of liability by a
Credit Party or any ERISA Affiliate of a Credit Party under Section 4064 of
ERISA upon the termination of a Plan or Multiple Employer Plan, or (iii) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (iv) any other event or condition which could reasonably be expected
to result in the termination of, or the appointment of, a trustee to administer,
any Plan under Section 4042 of ERISA, other than (in the case of clauses (ii),
(iii) and (iv) of this definition) where the matters described on such clauses,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect in respect of any Borrower.
     “TGPL” has the meaning specified in the first paragraph hereof.
     “Trading Book” means the trading transactions of Williams Power and its
Subsidiaries, inclusive of structured portfolio transactions, consisting
primarily of tolling and full requirements transactions.
     “Trading Book Termination Date” means the date on which all or
substantially all of the Trading Book is sold or otherwise disposed of and all
or substantially all of the liabilities and obligations of TWC and its
Subsidiaries related to the Trading Book are terminated.
     “Transfer Agreement” means an agreement executed pursuant to Section 8.5 by
an assignor Bank and assignee Bank substantially in the form of Exhibit C and
executed by the Borrowers, the Issuing Banks and the Agent to evidence the
consent of each if such consent is required pursuant to the definition herein of
“Eligible Assignee” or the terms of Section 8.5.
     “TWC” has the meaning specified in the first paragraph hereof.
     “TWC Guaranty” means the guaranty executed by TWC in substantially the form
of Exhibit F, as amended, supplemented or otherwise modified from time to time.
     “2005 Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 20, 2005 among the Borrowers, Citibank and BofA as issuing
banks, CUSA as administrative agent and collateral agent and others.
     “Type” has the meaning set forth in the definition herein of Revolving
Credit Advance.

-16-



--------------------------------------------------------------------------------



 



     “Unrated” means, as to any Borrower, that no senior unsecured long-term
debt of such Borrower is rated by S&P and no senior unsecured long-term debt of
such Borrower is rated by Moody’s.
     “Unused Revolving Credit Commitment” means, with respect to each Bank for
each Borrower at any time, (a) such Bank’s Revolving Credit Commitment for such
Borrower at such time minus (b) the sum of (i) the aggregate principal amount of
all Revolving Credit Advances owed by such Borrower to such Bank and outstanding
at such time and (ii) such Bank’s aggregate Letter of Credit Liabilities for all
Letters of Credit issued at the request of such Borrower.
     “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person
all of the Equity Interests in which are owned by such Person and/or one or more
other Wholly-Owned Subsidiaries of such Person.
     “Williams Power” means Williams Power Company, a Delaware corporation, and
its Subsidiaries.
     “Withdrawal Liability” shall have the meaning given such term under Part I
of Subtitle E of Title IV of ERISA.
     SECTION 1.2. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     SECTION 1.3. Accounting Terms. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in GAAP from December 31, 2005, the financial covenants set forth herein
will continue to be determined in accordance with GAAP in effect on December 31,
2005, as applicable, until such time, if any, as such financial covenants are
adjusted or reset to reflect such changes in GAAP and such adjustments or resets
are agreed to in writing by the Borrowers and the Agent (after consultation with
the Majority Bank).
     SECTION 1.4. Miscellaneous. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation”. References to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time so long as such amended, modified or supplemented document, instrument or
agreement does not violate the terms of this Agreement.
     SECTION 1.5. Ratings. A rating, whether public or private, by S&P or
Moody’s shall be deemed to be in effect on the date of announcement or
publication by S&P or Moody’s, as the case may be, of such rating or, in the
absence of such announcement or publication, on the effective date of such
rating and will remain in effect until the announcement or publication of, or in
the absence of such announcement or publication, the effective date of, any
change in, or withdrawal or termination of, such rating. In the event the
standards for any rating by Moody’s or S&P are revised, or any such rating is
designated differently (such as by changing letter designations to different
letter designations or to numerical designations), the references herein to such
rating shall be deemed to refer to the revised or redesignated rating for which
the standards are closest to, but not lower than, the standards at the date
hereof for the rating which has been revised or redesignated, all as determined
by the Majority Banks in

-17-



--------------------------------------------------------------------------------



 



good faith. Long-term debt supported by a letter of credit, guaranty, insurance
or other similar credit enhancement mechanism shall not be considered as senior
unsecured long-term debt.
ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT
ADVANCES AND LETTERS OF CREDIT
     SECTION 2.1. Revolving Credit Advances and Letters of Credit.
     (a) Revolving Credit Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to each
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date; provided that in no event shall the
sum of the aggregate amount of all Revolving Credit Advances owed to such Bank
outstanding to such Borrower plus the aggregate amount of all Letter of Credit
Liabilities held by such Bank for all Letters of Credit issued at the request of
such Borrower exceed, at the time any Revolving Credit Advance is made by such
Bank (and giving effect to such Revolving Credit Advance), such Bank’s Revolving
Credit Commitment for such Borrower at such time; provided further that in no
event shall the sum of the aggregate amount of all Revolving Credit Advances to
all Borrowers owed to any Bank plus the aggregate amount of all Letter Credit
Liabilities held by such Bank for all Letters of Credit exceed, at the time any
Revolving Credit Advance is made by such Bank (and giving effect to such
Revolving Credit Advance), the Revolving Credit Commitment of such Bank for TWC.
Each Revolving Credit Borrowing to a Borrower shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Credit Advances of the same Type made to such Borrower on
the same day by the Banks ratably according to their respective Revolving Credit
Commitments for such Borrower and, if such Revolving Credit Advances are
Eurodollar Rate Advances, having the same Interest Period. Within the limits of
this Section 2.1(a), a Borrower may borrow under this Section 2.1(a), prepay
pursuant to Section 2.5 and reborrow under this Section 2.1(a).
     (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit in Dollars at the
request of any Borrower (such issuance, and any funding of a draw thereunder,
are deemed made by the Issuing Banks in reliance on the agreements of the other
Banks pursuant to Section 2.2) from time to time on any Business Day during the
period from the Effective Date until the earlier of (A) the date of termination
in whole of the Commitments pursuant to Section 2.4 or 6.1 or (B) the date that
is 30 days prior to the date listed in clause (i) of the definition herein of
“Termination Date” in an aggregate Available Amount such that, immediately after
giving effect to the issuance of each Letter of Credit, the aggregate Letter of
Credit Liabilities (i) in respect of all Letters of Credit issued by the Issuing
Banks do not exceed at the time of any such issuance the aggregate of all Letter
of Credit Commitments at such time, (ii) in respect of all Letters of Credit
issued by any Issuing Bank do not exceed at the time of any such issuance the
Letter of Credit Commitment of such Issuing Bank at such time, and (iii) in
respect of all Letters of Credit outstanding at the time of any such issuance
issued at the request of any Borrower do not exceed an amount equal to the
Revolving Credit Commitments of the Banks for such Borrower at such time minus
the aggregate amount of all Revolving Credit Advances outstanding to such
Borrower at such time; provided that in no event shall the sum of the aggregate
amount of all Revolving Credit Advances to all Borrowers owed to any Bank plus
the aggregate amount of all Letter of Credit Liabilities held by such Bank for
all Letters of Credit exceed the Revolving Credit Commitment of such Bank for
TWC at the time of any such issuance; provided further that no Issuing Bank
shall be under any obligation to issue a letter of credit if, in the reasonable
opinion of such Issuing Bank, such letter of credit would violate or conflict
with any regulatory or legal restriction applicable to such Issuing Bank, or an
internal policy, procedure or guideline of such Issuing Bank generally
applicable to the issuance of letters of credit. No Letter of Credit shall have
an expiration date

-18-



--------------------------------------------------------------------------------



 



(including all rights of a Borrower or the beneficiary to require renewals, but
excluding automatic renewal provisions if the relevant Issuing Bank can, in its
discretion, refuse to renew and thereby cause the expiration date to occur no
later than 7 Business Days prior to. the date set forth in clause (i) of the
definition herein of Termination Date) later than 7 Business Days prior to the
date set forth in clause (i) of the definition herein of Termination Date.
Within the limits referred to above, a Borrower may request the issuance of
Letters of Credit under this Section 2.1(b), repay any Letter of Credit
Liability resulting from drawings thereunder pursuant to Section 2.2(c) and
request the issuance of additional Letters of Credit under this Section 2.1(b).
     SECTION 2.2. Issuance and Addition of and Drawings and Reimbursement Under
Letters of Credit.
     (a) Issuance and Addition. (1) A Borrower shall give the Agent and the
Issuing Bank from which it is requesting a Letter of Credit at least three
Business Days’ (or such shorter period as agreed to by the Agent and such
Issuing Bank) prior notice, in the form of Exhibit D-1 (a “Notice of Letter of
Credit”), specifying the Business Day such Letter of Credit is to he issued and
the account party or parties therefor and describing in reasonable detail the
proposed terms of such Letter of Credit (including the beneficiary thereof) and
the nature of the transactions or obligations proposed to be supported thereby;
provided that no Borrower may request a Letter of Credit (i) to support any
Debt, (ii) in favor of the proposed Issuing Bank for such Letter of Credit or
any of its affiliates as beneficiary if such beneficiary is serving in that
capacity as a fiduciary, or trustee, for the interests of any other Person or
(iii) for any unlawful purpose.
     (2) Additionally, if (i) an Issuing Bank has, at the request of a Borrower,
issued a letter of credit in Dollars other than under this Agreement, (ii) such
Borrower decides to add such letter of credit (an “Added Letter of Credit”) to
this Agreement as a Letter of Credit and (iii) such Issuing Bank consents in
writing (such consent, and any funding of a draw under such letter of credit,
are deemed made by such Issuing Bank in reliance on the agreements of the other
Banks pursuant to this Section 2.2) to such letter of credit becoming an Added
Letter of Credit, then such Borrower shall give the Agent and such Issuing Bank
at least three Business Days’ (or such shorter period as agreed to by the Agent
and such Issuing Bank) prior notice that such Borrower requests that such letter
of credit be so added by delivering a Notice of Letter of Credit specifying the
Business Day such letter of credit is to be added to this Agreement and
attaching thereto a copy of such letter of credit. On the Business Day so
specified for such letter of credit, such letter of credit shall become an Added
Letter of Credit and become a Letter of Credit deemed issued under this
Agreement by the Issuing Bank specified in the relevant Notice of Letter of
Credit (the date such letter of credit so becomes an Added Letter of Credit
being the “Added L/C Effective Date” for such letter of credit), if immediately
after giving effect to such letter of credit becoming a Letter of Credit (A) as
to each Bank, the sum of the aggregate amount of all Revolving Credit Advances
to all Borrowers owed to such Bank plus the aggregate amount of all Letter of
Credit Liabilities held by such Bank for all Letters of Credit does not exceed
the Revolving Credit Commitment of such Bank for TWC, (B) the aggregate Letter
of Credit Liabilities (i) in respect of all Letters of Credit issued by the
Issuing Banks do not exceed the aggregate of all Letter of Credit Commitments at
such time, (ii) in respect of all Letters of Credit issued by such Issuing Bank
do not exceed the Letter of Credit Commitment of such Issuing Bank at such time,
and (iii) in respect of all Letters of Credit outstanding issued at the request
of any Borrower do not exceed an amount equal to the Revolving Credit
Commitments of the Banks for such Borrower at such time minus the aggregate
amount of all Revolving Credit Advances outstanding to such Borrower at such
time, (C) such letter of credit shall have an expiration date (including all
rights of a Borrower or the beneficiary to require renewals, but excluding
automatic renewal provisions if such Issuing Bank can, in its discretion, refuse
to renew and thereby cause the expiration date to occur no later than 7 Business
Days prior to the date set forth in clause (i) of the definition herein of
Termination Date) no later than 7 Business Days prior to the date set forth in

-19-



--------------------------------------------------------------------------------



 



clause (i) of the definition herein of Termination Date, and (D) such Issuing
Bank notifies the Agent, on or before such Added L/C Effective Date, that such
letter of credit is or will become, as of such Added L/C Effective Date, an
Added Letter of Credit.
     (3) The Issuing Bank issuing any Letter of Credit may specify therein
whether such Letter of Credit will be subject to the International Standby
Practices, the Uniform Customs and Practices or other practices. A Letter of
Credit will be deemed to be issued at the request of (i) NWP, if NWP gives the
Notice of Letter of Credit in respect of such Letter of Credit; (ii) TGPL, if
TGPL gives the Notice of Letter of Credit in respect of such Letter of Credit,
(iii) MLP, if MLP gives the Notice of Letter of Credit in respect of such Letter
of Credit and (iv) TWC, if neither NWP nor TGPL nor MLP gives the Notice of
Letter of Credit in respect of such Letter of Credit.
     (b) Participations in Letters of Credit. On each day during the period
commencing with the issuance by any Issuing Bank of any Letter of Credit at the
request of any Borrower and until such Letter of Credit shall have expired or
been terminated, the Letter of Credit Commitment of each Issuing Bank shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the Available Amount of such Letter of Credit. Each Bank agrees that, upon the
issuance of any Letter of Credit hereunder by any Issuing Bank, it shall
automatically acquire a participation in such Issuing Bank’s liability under
such Letter of Credit in an amount equal to such Bank’s LC Participation
Percentage of such liability, and each Bank thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
liability to pay such amount and shall be unconditionally obligated to such
Issuing Bank to the extent provided in this Section 2.2.
     (c) Reimbursement Obligations: Notice of Drawings. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the Issuing Bank that issued such Letter of Credit shall promptly
notify the applicable Borrower (through the Agent) of the amount to be paid by
such Issuing Bank as a result of such demand and the date on which payment is to
be made by such Issuing Bank to such beneficiary in respect of such demand,
which shall be (unless same day payment is required by the terms of such Letter
of Credit pursuant to a request of such Borrower) at least one Business Day
after the date on which the Agent shall deliver such notice to the applicable
Borrower pursuant to this sentence. Each Borrower hereby unconditionally agrees
to pay and reimburse the Agent for the account of the Issuing Bank that issued a
Letter of Credit at the request of such Borrower for the amount of each demand
for payment under such Letter of Credit that is in substantial compliance with
the provisions of such Letter of Credit at or prior to the date on which payment
is to be made by such Issuing Bank to the beneficiary thereunder (or on the next
Business Day, if same day payment is required by the terms of such Letter of
Credit pursuant to a request of such Borrower and if the notice to such Borrower
from such Issuing Bank in respect of such demand contemplated by the first
sentence of this Section 2.2(c) is not given prior to 9:00 a.m. (New York City
time) on such date), without presentment, demand, protest or other formalities
of any kind, in each case together with interest thereon at a rate per annum
equal to the Base Rate plus the Applicable Margin in effect from time to time
for such Borrower as to Base Rate Advances, for the period from the date payment
is made by such Issuing Bank to the beneficiary thereunder until the date of
such reimbursement. Each Borrower’s obligations to reimburse each Issuing Bank
as provided herein shall be absolute, unconditional and irrevocable under all
circumstances whatsoever, including the following circumstances: (i) any lack of
validity of this Agreement, the other Credit Documents or the other documents to
be delivered under this Agreement; (ii) the existence of any claim, set-off,
defense or other right that a Borrower may have at any time against the Agent,
any Bank, any Issuing Bank or any other Person, whether in connection with the
transactions contemplated by this Agreement or any unrelated transaction;
(iii) any action or inaction taken or suffered by any Issuing Bank under a
Letter of Credit if taken in good faith and in conformity with applicable law;
(iv) the payment by any Issuing Bank under a Letter of Credit against
presentation of a demand, statement or other document which in the sole
discretion of such Issuing Bank substantially complies with the terms

-20-



--------------------------------------------------------------------------------



 



of such Letter of Credit, including any demand, statement or other document
which is forged, fraudulent, invalid or inaccurate in any respect; (v) any
exchange, release or non-perfection of any collateral for, or any release or
amendment or waiver of or consent to departure from any guarantee of, all or any
of the Obligations in respect of any Letter of Credit; and (vi) any
determination of invalidity or unenforceability with respect to any Letter of
Credit after payment by an Issuing Bank thereunder.
     (d) Payments by Banks to Issuing Banks. To the extent that a Borrower fails
to make any payment to an Issuing Bank that such Borrower is required to make
pursuant to Section 2.2(c), each Bank (other than such Issuing Bank) shall pay
to the Agent, for the account of such Issuing Bank in Dollars and in immediately
available funds, the amount of such Bank’s LC Participation Percentage of any
payment under a Letter of Credit upon notice by such Issuing Bank (through the
Agent) to such Bank requesting such payment and specifying such amount. Each
such Bank’s obligation to make such payment to the Agent for the account of such
Issuing Bank under this Section 2.2(d), and such Issuing Bank’s right to receive
the same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than the gross negligence or willful misconduct
of such Issuing Bank in making payment under such Letter of Credit), including
the failure of any other Bank to make its payment under this Section 2.2(d), the
financial condition of a Borrower (or any other Person), the existence of any
Default or Event of Default, the incorrectness of any representation or
warranty, the existence of any claim, set-off, defense or other right, any
amendment, extension or other modification of any Letter of Credit or the
reduction or termination of the Letter of Credit Commitments or the Revolving
Credit Commitments. If any Bank shall default in its obligation to make any such
payment to the Agent for the account of an Issuing Bank, for so long as such
default shall continue the Agent may, at the request of such Issuing Bank,
withhold from any payments received by the Agent under this Agreement for the
account of such Bank the amount so in default and, to the extent so withheld,
pay the same to such Issuing Bank for application to such defaulted obligation.
     (e) Participations in Reimbursement Obligations. Upon the making of each
payment by a Bank to an Issuing Bank pursuant to Section 2.2(d) in respect of
any Letter of Credit, such Bank shall, automatically and without any further
action on the part of the Agent, any Issuing Bank or such Bank, acquire (i) a
funded participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the applicable Borrower hereunder and
under the Letter of Credit Documents relating to such Letter of Credit and
(ii) a participation in a percentage equal to such Bank’s LC Participation
Percentage in any interest or other amounts payable by the applicable Borrower
hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the Fronting Fee contemplated by
Section 2.11(b)(i)). Upon receipt by any Issuing Bank from or for the account of
a Borrower of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security or the withdrawal and application of funds from an LC
Cash Collateral Account in respect of such Borrower), such Issuing Bank shall
promptly pay to the Agent, for the account of each Bank entitled thereto, such
Bank’s LC Participation Percentage of such payment, each such payment by such
Issuing Bank to be made in the same currency and funds in which received by such
Issuing Bank. In the event any payment received by any Issuing Bank and so paid
to the Banks hereunder is rescinded or must otherwise be returned by such
Issuing Bank, each Bank shall, upon the request of such Issuing Bank (through
the Agent), repay to such Issuing Bank (through the Agent) the portion of such
payment paid to such Bank.
     (f) Information Provided by Issuing Banks to Banks. Promptly after the
issuance of or amendment to any Letter of Credit, the Issuing Bank that issued
such Letter of Credit will notify the Agent and the applicable Borrower in
writing of such issuance or amendment and such notice shall be accompanied by a
copy of such issued or amended Letter of Credit. Upon receipt of such notice,
the Agent shall notify each Bank of such issuance or amendment and, if requested
by a Bank, the Agent shall

-21-



--------------------------------------------------------------------------------



 



provide such Bank with copies of such issued or amended Letter of Credit and any
Letter of Credit Documents related thereto delivered to the Agent.
     (g) Conditions Precedent to Issuance, Modification and Addition. The
obligation of any Issuing Bank to issue a Letter of Credit shall be subject to
satisfaction of each of the conditions precedent set forth in Section 3.2, and
shall further be subject to the conditions precedent that (i) such Letter of
Credit shall be in such form and contain such terms as shall be reasonably
satisfactory to such Issuing Bank consistent with its then current practices and
procedures of general applicability with respect to letters of credit of the
same type and (ii) the applicable Borrower shall have executed and delivered
such applications, agreements and other instruments relating to such Letter of
Credit as such Issuing Bank shall have reasonably requested consistent with its
then current practices and procedures of general applicability with respect to
letters of credit of the same type; provided that in the event of any conflict
between any such application, agreement or other instrument and the provisions
of this Agreement, the provisions of this Agreement shall control. The
obligation of any Issuing Bank to make any amendment, modification or supplement
to any Letter of Credit hereunder which increases the stated amount thereof
shall be subject to the same conditions applicable under this Section 2.2
(including the conditions set forth in Section 3.2) to the issuance of new
Letters of Credit, and no Issuing Bank shall be obligated to make any such
amendment, modification or supplement unless the Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder, on the date of such amendment, modification or supplement, in such
amended, modified or supplemented form. The obligation of any Issuing Bank to
add any letter of credit hereto as contemplated by Section 2.2(a)(2) shall be
subject to the same conditions applicable under this Section 2.2 (including the
conditions set forth in Section 3.2) to the issuance of new Letters of Credit,
and no Issuing Bank shall be obligated to make any such addition unless the
Added Letter of Credit would have complied with such conditions had it
originally been issued hereunder on the date of such addition. In the event of
any conflict between any application, agreement or other instrument relating to
an Added Letter of Credit and the provisions of this Agreement, the provisions
of this Agreement shall control.
     (h) Interest Payable to Issuing Banks by Banks. To the extent that any Bank
shall fail to pay any amount required to be paid pursuant to Sections 2.2(d) or
(e) on the due date therefor, such Bank shall pay interest to the Issuing Bank
owed such amount (through the Agent) on such amount from and including such due
date to but excluding the date such payment is made at a rate per annum equal to
the Federal Funds Rate.
     (i) Indemnification of the Banks, Issuing Banks and Agent. The Borrowers
hereby indemnify and hold harmless each Bank, each Issuing Bank and the Agent
from and against any and all claims, damages, losses, liabilities, costs, fees
and expenses that such Bank, such Issuing Bank or the Agent may incur (or that
may be claimed against such Bank, such Issuing Bank or the Agent by any Person
whatsoever) by reason of or in connection with the execution and delivery or
transfer of or payment or refusal to pay by each Issuing Bank under any Letter
of Credit (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF
SUCH BANK, SUCH ISSUING BANK OR THE AGENT, AS THE CASE MAY BE, BUT EXCLUDING ANY
SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, FEE OR EXPENSE ATTRIBUTABLE TO THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH BANK, SUCH ISSUING BANK OR THE
AGENT, AS THE CASE MAY BE). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH
BANK, EACH ISSUING BANK OR THE AGENT, AS THE CASE MAY BE, SHALL, TO THE EXTENT
PROVIDED IN THIS SECTION 2.2(i), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE; provided that the Borrowers shall not be required to
indemnify any Bank, any Issuing Bank or the Agent for any claims, damages,
losses, liabilities, costs, fees or expenses to the extent, but

-22-



--------------------------------------------------------------------------------



 



only to the extent, caused by (A) in the case of each Issuing Bank, the willful
misconduct or gross negligence of such Issuing Bank in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (B) in the case of any Bank, such Bank’s failure to pay its
Letter of Credit Liabilities pursuant to Sections 2.2(d), (e) and (h).
     (j) Existing Letters of Credit. For the avoidance of doubt, the parties
hereto acknowledge and agree that all Existing Letters of Credit are deemed to
be issued under this Agreement by the Issuing Bank party thereto at the request
of TWC and shall constitute Letters of Credit hereunder for all purposes
(including Section 2.2(b) and Section 2.2(d)), and no notice requesting issuance
thereof shall be required hereunder. Each reference herein to the issuance of a
Letter of Credit shall include any such deemed issuance. All fees accrued on the
Existing Letters of Credit to but excluding the date hereof shall be for the
account of the relevant “Issuing Bank” and the “Banks” (as those terms are used
in the 2005 Credit Agreement) as provided in the 2005 Credit Agreement, and all
fees accruing on the Existing Letters of Credit on and after the date hereof
shall be for the account of the relevant Issuing Bank thereof and the Banks as
provided herein.
     (k) Cash Collateral. If any amounts are deposited in any LC Cash Collateral
Account in respect of any Borrower pursuant to Section 2.5(c), such amounts
shall be applied first, to reimburse the Agent for all costs, fees, expenses and
other amounts expended by it relating to such LC Cash Collateral Account,
second, to pay Reimbursement Obligations in respect of Letters of Credit issued
at the request of such Borrower outstanding at the time of such deposit and,
third, either (i) if at the time all such Letters of Credit terminate and all
such Reimbursement Obligations are paid no Event of Default has occurred and is
continuing (or if the Agent has not declared all amounts payable hereunder by
such Borrower to be due and payable), returned to such Borrower or (ii) if at
such time an Event of Default has occurred and is continuing (and if the Agent
has declared all amounts payable hereunder by such Borrower to be due and
payable), held by the Agent in an LC Cash Collateral Account in respect of such
Borrower in accordance with Section 6.2.
     (l) Applicability of ISP98 (ICC Publication No. 59). Unless otherwise
expressly agreed by an Issuing Bank and a Borrower when a Letter of Credit is
issued or except as otherwise specifically provided in respect of an Existing
Letter of Credit or an Added Letter of Credit, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance) shall apply to each Letter of Credit.
     (m) Added Letters of Credit. Each Added Letter of Credit (i) shall be
deemed to be issued under this Agreement, as of the Added L/C Effective Date for
such Added Letter of Credit, at the request of the Borrower that gave the Notice
of Letter of Credit in respect of such Added Letter of Credit and (ii) as of
such Added L/C Effective Date, shall constitute a Letter of Credit issued
hereunder by the Issuing Bank specified in such Notice of Letter of Credit for
all purposes (including Section 2.2(b) and Section 2.2(d)). Each reference
herein to the issuance of a Letter of Credit shall include any such deemed
issuance. All fees accrued on a letter of credit that becomes an Added Letter of
Credit, to but excluding the Added L/C Effective Date for such Added Letter of
Credit shall be for the account of the entity that issued such Added Letter of
Credit, and all fees accruing on such letter of credit on and after such Added
L/C Effective Date shall be for the account of the relevant Issuing Bank thereof
and the Banks as provided herein.
     SECTION 2.3. Making the Revolving Credit Advances.
     (a) Each Revolving Credit Borrowing shall be made on notice, given not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the date of the proposed Revolving Credit

-23-



--------------------------------------------------------------------------------



 



Borrowing in the case of a Revolving Credit Borrowing consisting of Eurodollar
Rate Advances, or 10:00 a.m. (New York City time) on the Business Day of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower requesting such Revolving
Credit Borrowing to the Agent, which shall give to each Bank prompt notice
thereof. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit D-2 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Revolving Credit Advances, (iii) aggregate amount of such Revolving
Credit Borrowing, and (iv) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. Each Bank shall, before 12:00 p.m. (New York City
time) on the date of such Revolving Credit Borrowing, make available for the
account of its Applicable Lending Office to the Agent at its address referred to
in Section 8.2 (excluding, for such purpose, any address to which copies are to
be sent), in same day funds, such Bank’s ratable portion of such Revolving
Credit Borrowing. After the Agent’s receipt of such funds, the Agent will make
such funds available to the Borrower requesting such Revolving Credit Borrowing
at such address; provided that the Agent shall not be required to make such
funds available if the applicable conditions set forth in Section 3.2 have not
been fulfilled.
     (b) Anything in Section 2.3(a) to the contrary notwithstanding, a Borrower
may not select Eurodollar Rate Advances for any Revolving Credit Borrowing if
the obligation of the Banks to make Eurodollar Rate Advances shall then be
suspended pursuant to Sections 2.3(e), 2.14 or 2.16.
     (c) No Borrower may select Eurodollar Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowings is
less than $5,000,000.
     (d) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower delivering such notice. In the case of any Revolving
Credit Borrowing that the related Notice of Revolving Credit Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower requesting such
Borrowing shall indemnify each Bank against any loss, cost or expense incurred
by such Bank as a result of any failure by such Borrower to fulfill on or before
the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III or
as a result of a cancellation pursuant to Section 2.3(f), including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such Bank
to fund the Revolving Credit Advance to be made by such Bank as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure or cancellation, is not made on such date.
     (e) If the Agent is unable to determine the Eurodollar Rate for Eurodollar
Rate Advances, the obligation of the Banks to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrowers and the Banks that the circumstances causing
such suspension no longer exist, and, except as provided in Section 2.3(f), each
Revolving Credit Advance comprising any requested Revolving Credit Borrowing
shall be a Base Rate Advance.
     (f) If a Borrower has requested a proposed Revolving Credit Borrowing
consisting of Eurodollar Rate Advances and as a result of circumstances referred
to in Section 2.3(e), Section 2.14(b) or Section 2.16 such Revolving Credit
Borrowing would not consist of Eurodollar Rate Advances, such Borrower may, by
notice given not later than 3:00 p.m. (New York City time) at least one Business
Day prior to the date such proposed Revolving Credit Borrowing would otherwise
be made, cancel such Revolving Credit Borrowing, in which case such Revolving
Credit Borrowing shall be cancelled and no Revolving Credit Advances shall be
made as a result of such requested Revolving Credit Borrowing, but

-24-



--------------------------------------------------------------------------------



 



such Borrower shall indemnify the Banks in connection with such cancellation as
contemplated by Section 2.3(d).
     (g) Unless the Agent shall have received notice from a Bank prior to the
date of any Revolving Credit Borrowing that such Bank will not make available to
the Agent such Bank’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Bank has made such portion available to the Agent on
the date of such Revolving Credit Borrowing in accordance with Section 2.3(a)
and the Agent may, in reliance upon such assumption, make available to a
Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such ratable portion available to the Agent, such
Bank and Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Revolving
Credit Borrowing and (ii) in the case of such Bank, the Federal Funds Rate. If
such Bank shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Revolving Credit Advance as part of such
Revolving Credit Borrowing for purposes of this Agreement and such Borrower
shall be relieved of its obligations to repay on demand such amount under this
Section 2.3(g).
     (h) The failure of any Bank to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other Bank
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make any Revolving Credit Advance to be made by
such other Bank.
     SECTION 2.4. Reduction of the Commitments. Each Borrower shall have the
right, upon at least three Business Days notice to the Agent, to terminate in
whole or reduce ratably in part (i) the Unused Revolving Credit Commitments for
such Borrower and (ii) the unused portions of the Letter of Credit Commitments;
provided that each partial reduction shall be in the aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall be
made ratably among the Banks or Issuing Banks, as the case may be, in accordance
with their respective Revolving Credit Commitments for such Borrower or Letter
of Credit Commitments, as the case may be, and provided further that the amount
of the Letter of Credit Commitment of any Issuing Bank shall not be reduced to
an amount which is less than the aggregate amount of all Letter of Credit
Liabilities in respect of all Letters of Credit issued or deemed issued by such
Issuing Bank; and provided further that the Revolving Credit Commitments for TWC
shall not be reduced to an amount which is less than the greatest, for any
Borrower, of the sum of (i) the aggregate outstanding principal amount of
Revolving Credit Advances owed by such Borrower plus (ii) the aggregate amount
of all Letter of Credit Liabilities in respect of Letters of Credit issued at
the request of such Borrower; and provided further that the Revolving Credit
Commitments for any Borrower shall not be reduced to an amount which is less
than the sum of (i) the aggregate outstanding principal amount of Revolving
Credit Advances owed by such Borrower plus (ii) the aggregate amount of all
Letter of Credit Liabilities in respect of Letters of Credit issued at the
request of such Borrower; and provided further that the Revolving Credit
Commitments for TWC shall not be reduced to an amount which is less than the
aggregate amount of the Letter of Credit Commitments. Each termination or
reduction of any Commitment shall be permanent. Upon the termination of the
Revolving Credit Commitments for MLP, the termination of all Letters of Credit
issued at the request of MLP and the final repayment of all Obligations owing by
MLP, the TWC Guaranty shall be deemed to be automatically released, subject,
however, to reinstatement as contemplated by Section 4.02(b) of the Guaranty and
except that the TWC Guaranty shall continue in full force and effect as to all
agreements and obligations of MLP that by the terms hereof survive the payment
in full of principal and interest.

-25-



--------------------------------------------------------------------------------



 



     SECTION 2.5. Prepayments.
     (a) Each Borrower may, upon notice to the Agent, (i) before 10:00 a.m. (New
York City time) for Base Rate Advances on the date of prepayment and (ii) upon
at least two Business Days’ notice to the Agent for Eurodollar Rate Advances,
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances comprising part of the same Revolving
Credit Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 8.4(c) as a result of such prepayment;
provided that each prepayment pursuant to this Section 2.5(a) shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.
     (b) Additionally, if at any date the sum of the aggregate amount of all
Revolving Credit Advances owed to any Bank by any Borrower plus the aggregate
amount of all Letter, of Credit Liabilities held by such Bank for all Letters of
Credit issued at the request of such Borrower exceeds such Bank’s Revolving
Credit Commitment for such Borrower at such date, such Borrower shall, on such
date, ratably repay the Revolving Credit Advances owed by such Borrower in a
principal amount necessary so that (after giving effect to such repayment) the
sum, for each Bank, of the aggregate amount of all Revolving Credit Advances
owed to such Bank by such Borrower plus the aggregate amount of all Letter of
Credit Liabilities held by such Bank’for all Letters of Credit issued at the
request of such Borrower does not exceed such Bank’s Revolving Credit Commitment
for such Borrower at such date.
     (c) At the time of each payment pursuant to Section 2.5(b) by a Borrower,
such Borrower shall also pay accrued interest to the date of such payment on the
principal amount paid and amounts, if any, required to be paid pursuant to
Section 8.4(c) as a result of such payment. To the extent that any amount would
be required hereunder to be applied to Revolving Credit Advances owed by any
Borrower but for the fact that no Revolving Credit Advances to such Borrower
remain outstanding, such Borrower will cause such amount first, to be paid on
any outstanding unreimbursed drawings under Letters of Credit issued at the
request of such Borrower and, second to be deposited in an LC Cash Collateral
Account in respect of such Borrower.
     (d) All amounts received by the Agent pursuant to any Security Document
shall be applied first, to reimburse the Agent for all costs, fees, expenses and
other amounts to the extent provided in such Security Document, second, to
ratably pay the principal of and interest of the Revolving Credit Advances and
unpaid drawings under Letters of Credit, third to ratably pay all other
Obligations, and fourth to be deposited in one or more LC Cash Collateral
Accounts to the extent any Letters of Credit are outstanding.
     SECTION 2.6. Increased Costs.
     (a) If any Bank or Issuing Bank determines that (i) the introduction of or
any change in or in the interpretation, application or applicability of any law
or regulation or (ii) the compliance with any guideline issued or request made
by any central bank or other governmental or monetary authority (whether or not
having the force of law), in each case introduced, changed, issued or made after
the Effective Date (in the case of each Bank or Issuing Bank which was a party
to this Agreement on the Effective Date) or after the effective date of the
relevant document (a Transfer Agreement or this Agreement) pursuant to which a
Person becomes a Bank or an Issuing Bank (in the case of each other Bank or
Issuing Bank), affects or would affect the amount of capital required or
expected to be maintained by such Bank or Issuing Bank, as the case may be, or
any corporation controlling such Bank or Issuing Bank, as the case may be, and
that the amount of such capital is increased by or based upon the existence of
such Bank’s or such Issuing Bank’s, as the case may be, commitment to lend
hereunder, issue Letters of Credit or purchase participations in Letters of
Credit and other commitments of this type, then,

-26-



--------------------------------------------------------------------------------



 



upon demand by such Bank or Issuing Bank, as the case may be (with a copy of
such demand and related certificate (which certificate shall specify in
reasonable detail the nature of such change in capital requirements, the
proposed (or actual) compliance change to be adopted by the applicable Bank or
Issuing Bank and the calculations upon which any compensation is claimed
hereunder) to the Agent), the Borrowers shall pay to the Agent within five
Business Days of receipt of such demand for the account of such Bank or Issuing
Bank, as the case may be, from time to time as specified by such Bank or Issuing
Bank, as the case may be, additional amounts sufficient to compensate such Bank
or Issuing Bank, as the case may be, or such corporation in the light of such
circumstances, to the extent that such Bank or Issuing Bank, as the case may be,
reasonably determines such increase in capital to be allocable to the existence
of such Bank’s or such Issuing Bank’s, as the case may be, commitment to lend,
issue Letters of Credit or purchase participations in Letters of Credit
hereunder. A certificate as to the amount of such additional amounts, submitted
to the Borrower that is obligated to pay such amount and the Agent by such Bank
or Issuing Bank, as the case may be, shall be prima facie evidence of the amount
of such additional amounts absent manifest error. No Bank or Issuing Bank shall
have any right to recover any additional amounts from a Borrower under this
Section 2.6(a) for any period more than 90 days prior to the date such Bank or
Issuing Bank, as the case may be, notifies such Borrower of any such
introduction, change or compliance.
     (b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation, application or
applicability of any law or regulation or (ii) the compliance with any guideline
issued or request made by any central bank or other governmental or monetary
authority (whether or not having the force of law), in each case introduced,
changed, issued or made after the Effective Date (in the case of each Bank which
was a party to this Agreement on the Effective Date) or after the effective date
of the relevant document (a Transfer Agreement or this Agreement) pursuant to
which a Person becomes a Bank (in case of each other Bank), there shall be any
increase in the cost to any Bank of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances to any Borrower, from that in effect at the
Effective Date or at the date of such relevant document, as the case may be,
then such Borrower shall from time to time, upon demand by such Bank (with a
copy of such demand to the Agent), pay to the Agent for the account of such Bank
additional amounts sufficient to compensate such Bank for such increased cost. A
certificate as to the amount of such increased cost, submitted to such Borrower
and the Agent by such Bank, shall be prima facie evidence of the amount of such
increased cost absent manifest error. No Bank shall have the right to recover
any such increased costs for any period more than 90 days prior to the date such
Bank notifies such Borrower of any such introduction, change, compliance or
proposed compliance.
     (c) In the event that any Bank (other than a Bank that is also an Issuing
Bank) (i) makes a demand for payment under Section 2.8 or 2.17 or this
Section 2.6, or (ii) does not agree to provide its consent or agree to any
amendment or waiver pursuant to Section 8.1 where such consent or agreement to
provide an amendment or waiver is required of all the Banks hereto, TWC may
within 90 days of such demand or non-consent, if no Default or Event of Default
then exists, replace such Bank with another commercial bank in accordance with
all of the provisions of the second and third sentences of Section 8.5(a), and
clauses (b) and (d) of Section 8.5 (including execution of an appropriate
Transfer Agreement); provided that (v) all obligations of such Bank to lend
hereunder or purchase participations in Letters of Credit shall be terminated
and the Letter of Credit Interests held by such Bank and Notes payable to such
Bank and all other obligations owed to such Bank hereunder shall be purchased in
full without recourse at par plus accrued interest and fees at or prior to such
replacement, (w) such replacement bank shall be an Eligible Assignee, (x) such
replacement bank shall, from and after such replacement, be deemed for all
purposes to be a “Bank” hereunder with a Revolving Credit Commitment for each
Borrower and Letter of Credit Liabilities in the amount of the Revolving Credit
Commitment for each Borrower and Letter of Credit Liabilities of such Bank being
replaced, immediately prior to such replacement (plus, if such

-27-



--------------------------------------------------------------------------------



 



replacement bank is already a Bank prior to such replacement the respective
Revolving Credit Commitments for each Borrower and Letter of Credit Liabilities
of such Bank prior to such replacement), as such amount may be changed from time
to time pursuant hereto, and shall have all of the rights, duties and
obligations hereunder of the Bank being replaced, including obligations under
Section 2.2, (y) such other actions shall be taken by the Borrowers, such Bank
and such replacement bank as may be appropriate to effect the replacement of
such Bank with such replacement bank on terms such that such replacement bank
has all of the rights, duties and obligations hereunder as such Bank (including
specification of the information contemplated by Schedule I as to such
replacement bank), and (z) no Bank or Issuing Bank shall be required to increase
any Commitment it may have or to replace such Bank being replaced.
     (d) Before making any demand under this Section 2.6, each Bank agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such Bank,
be otherwise disadvantageous to such Bank.
     SECTION 2.7. Payments and Computations.
     (a) Each Borrower shall make each payment hereunder to be made by it not
later than 11:00 a.m. (New York City time) on the day when due in Dollars to the
Agent at its address referred to in Section 8.2 (excluding, for such purpose,
any address to which copies are to be sent), in each case in same day funds,
without deduction, counterclaim or offset of any kind. The Agent will promptly
thereafter cause to be distributed to the Banks like funds relating to the
payment of principal, interest or any fees payable to the Banks for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Bank or Issuing Bank to such Bank or
Issuing Bank, as the case may be, for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. In no event shall any Bank be entitled to share any fee paid to the
Agent pursuant to Section 2.11(a), any other fee paid to the Agent, as such, any
amount applied to reimburse the Agent as contemplated by Section 2.2(k),
Section 2.5(d), Section 6.2 or any other provision of any Credit Document or any
Fronting Fee, other fee, cost or charge paid to an Issuing Bank pursuant to
Section 2.11(b)(i).
     (b) (i) All computations of interest based on clause (a) of the definition
herein of “Base Rate” shall be made by the Agent on the basis of a year of 365
or 366 days, as the case may be, and (ii) all computations of Letter of Credit
Fees, Commitment Fees, Fronting Fees and all other fees and of interest based on
the Eurodollar Rate or the Federal Funds Rate and interest pursuant to
Section 2.17 shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, Letter of Credit
Fees, Commitment Fees, Fronting Fees or other fees are payable. Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
     (c) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest, Commitment Fee, Letter of Credit Fee,
Fronting Fee or any other fee hereunder, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

-28-



--------------------------------------------------------------------------------



 



     (d) Unless the Agent shall have received notice from a Borrower prior to
the date on which any payment is due by such Borrower to any Bank hereunder that
such Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Bank on
such due date an amount equal to the amount then due such Bank hereunder. If and
to the extent such Borrower shall not have so made such payment in full to the
Agent, each Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent, at the Federal Funds Rate.
     SECTION 2.8. Taxes.
     (a) Any and all payments by any Borrower hereunder shall be made, in
accordance with Section 2.7, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings with respect thereto, and all liabilities with respect thereto,
excluding in the case of each Bank, each Issuing Bank and the Agent, (i) taxes
imposed on its net income or net profits, and franchise taxes imposed on it, by
the jurisdiction under the laws of which such Bank, such Issuing Bank or the
Agent (as the case may be) is organized or any political subdivision thereof and
(ii) taxes imposed as a result of a present or former connection between such
Bank, such Issuing Bank or the Agent, as the case may be, and the jurisdiction
imposing such tax or any political subdivision thereof (other than any such
connection arising solely from such Bank, such Issuing Bank or the Agent, as the
case may be, having executed or delivered, or performed its obligations or
received a payment under, or taken any other action related to any Credit
Document) and, in the case of each Bank, taxes imposed on its net income or net
profits, and franchise taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Bank, any Issuing Bank or the Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions for Taxes (including deductions for Taxes applicable to
additional sums payable under this Section 2.8), such Bank, such Issuing Bank or
the Agent, as the case may be, receives an amount equal to the sum it would have
received. had no such deductions for Taxes been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
     (b) In addition, each Borrower agrees to pay all present or future filing
or recording fees, stamp or documentary taxes and all other excise or property
taxes, charges or similar levies which arise from any payment made by such
Borrower hereunder or from the execution, delivery, filing, recording or
registration of, or otherwise with respect to, any Credit Document (herein
referred to as “Other Taxes”).
     (c) Each Borrower will indemnify each Bank, each Issuing Bank and the Agent
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.8) owed and
paid by such Bank, such Issuing Bank or the Agent, as the case may be, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Bank, such Issuing Bank or the Agent, as the case may be, makes written
demand therefor; provided that such Borrower shall have no liability pursuant to
this clause (c) of this Section 2.8 to indemnify a Bank, an Issuing Bank or the
Agent for Taxes or Other Taxes which were paid by such Bank, such Issuing Bank
or the Agent, as the case may be, more than ninety days prior to such written
demand for indemnification.

-29-



--------------------------------------------------------------------------------



 



     (d) In the event that a Bank, an Issuing Bank or the Agent receives a
written communication from any governmental authority with respect to an
assessment or proposed assessment of any Taxes, such Bank, such Issuing Bank or
Agent, as the case may be, shall promptly notify TWC in writing and provide TWC
with a copy of such communication. The Agent’s, an Issuing Bank’s or a Bank’s
failure to provide a copy of such communication to TWC shall not relieve TWC of
any of its obligations hereunder.
     (e) Promptly following payment of Taxes by or at the direction of any
Borrower, such Borrower will furnish to the Agent, at its address referred to in
Section 8.2, the original or a certified copy of a receipt evidencing payment
thereof (or, if no such receipt is reasonably available, other evidence of
payment reasonably acceptable to the Agent). Should any Bank, any Issuing Bank
or the Agent ever receive any refund, credit or deduction from any taxing
authority to which such Bank, such Issuing Bank or the Agent, as the case may
be, would not be entitled but for the payment by such Borrower of Taxes or Other
Taxes as required by this Section 2.8 (it being understood that the decision as
to whether or not to claim, and if claimed, as to the amount of any such refund,
credit or deduction shall be made by such Bank, such Issuing Bank or the Agent,
as the case may be, in its reasonable judgment), such Bank, such Issuing Bank or
the Agent, as the case may be, thereupon shall repay to such Borrower an amount
with respect to such refund, credit or deduction equal to any net reduction in
taxes actually obtained by such Bank, such Issuing Bank or the Agent, as the
case may be, and determined by such Bank, such Issuing Bank or the Agent, as the
case may be, to be attributable to such refund, credit or deduction.
     (f) Each Bank organized under the laws of a jurisdiction outside the United
States shall on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank which is a party to this Agreement on the
date this Agreement becomes effective and on the date the Transfer Agreement
pursuant to which it becomes a Bank is first effective in the case of each other
Bank, and from time to time thereafter as necessary or appropriate (but only so
long thereafter as such Bank remains lawfully able to do so), provide the Agent
and each Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI (or, in the case of a Bank that has provided a certificate to the Agent
that it is not (i) a “bank” as that term is used in Section 881(c)(3)(A) of the
Code, (ii) a ten-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of such Borrower or (iii) a controlled foreign corporation related
to such Borrower (within the meaning of Section 864(d)(4) of the Code), Internal
Revenue Service Forms W-8BEN), or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Bank is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or any other Credit Document or, in the case of a Bank that has
certified that it is not a “bank” as described above, certifying that such Bank
is a foreign corporation. If the forms. provided by a Bank at the time such Bank
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Bank provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms.
     (g) For any period with respect to which a Bank has failed to provide any
Borrower with the appropriate form, certificate or other document required by
subsection (f) of this Section 2.8 (other than if such failure is due to a
change in the applicable law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided) such Bank shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.8 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Bank become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Borrowers shall take
such steps as such Bank shall reasonably request (at such Bank’s expense) to
assist such Bank in recovering such Taxes.

-30-



--------------------------------------------------------------------------------



 



     (h) Any Bank claiming any additional amounts payable pursuant to this
Section 2.8 agrees to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Bank, be otherwise
materially disadvantageous to such Bank.
     (i) If a Borrower determines in good faith that a reasonable basis exists
for contesting a Tax, the relevant Bank, or the Agent, as applicable, shall
provide reasonable cooperation to such Borrower in challenging such Tax at such
Borrower’s expense and if requested by such Borrower in writing; provided,
however, that no Bank nor the Agent, as applicable, shall be required to take
any action hereunder which, in the reasonable discretion of such Bank or the
Agent, as applicable, would cause such Bank or its Applicable Lending Office or
the Agent, as applicable, to suffer a legal, regulatory or material economic
disadvantage.
     (j) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 2.8 shall survive the payment in full of principal and interest
hereunder and the Termination Date.
     (k) Notwithstanding any provision of this Agreement or the Notes to the
contrary, this Section 2.8 shall be the sole provision governing indemnities for
and claims for Taxes under this Agreement.
     (l) Notwithstanding any other provision in this Section 2.8, no additional
amount shall be required to be paid by any Borrower under Section 2.8(a) or
2.8(c) to any Bank organized under the laws of a jurisdiction outside the United
States in respect of Taxes or any liabilities (including penalties, interest and
expenses arising therefrom or with respect thereto), except to the extent that
any change after the Effective Date (in the case of each Bank which was a party
to this Agreement on the Effective Date) or after the effective date of the
relevant document (a Transfer Agreement or this Agreement) pursuant to which a
Person becomes a Bank (in case of each other Bank) in any such requirement for a
deduction, withholding or payment of Taxes described in this Section 2.8 shall
result in an increase in the rate of such deduction, withholding or payment from
that in effect at the Effective Date (in the case of each Bank which was a party
to this Agreement on the Effective Date) or at the date of such relevant
document (in the case of each other Bank). For avoidance of doubt, this
Section 2.8(1) does not apply to Other Taxes.
     SECTION 2.9. Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary or involuntary, or through the exercise of any right of
set-off or otherwise) on account of the Revolving Credit Advances owed to it or
its Letter of Credit Interest (other than pursuant to Section 2.6, 2.8, 2.17,
8.4(b) or 8.4(c)) in excess of its ratable share of payments on account of all
Revolving Credit Advances and Letter of Credit Interests obtained by all the
Banks, such Bank shall forthwith purchase from the other Banks such
participations in the Revolving Credit Advances and Letter of Credit Interests
of such other Banks as shall be necessary to cause such purchasing Bank to share
the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and such Bank shall repay
to the purchasing Bank the purchase price to the extent of such Bank’s ratable
share (according to the proportion of (i) the amount of the participation
purchased from such Bank as a result of such excess payment to (ii) the total
amount of such excess payment) of such recovery together with an amount equal to
such Bank’s ratable share (according to the proportion of (i) the amount of such
Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. Each Borrower
agrees that any Bank so purchasing a participation from another Bank pursuant to
this Section 2.9 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with

-31-



--------------------------------------------------------------------------------



 



respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation. For avoidance of doubt, in
no event shall the Borrowers be liable for duplicative payments under this
Section 2.9 in respect of any Obligations.
     SECTION 2.10. Evidence of Debt. (a) Each Bank and Issuing Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Bank or Issuing Bank resulting from
each Revolving Credit Advance or Letter of Credit Interest owing to such Bank or
Issuing Bank, as the case may be, from time to time, including the amounts of
principal and interest payable and paid to such Bank or Issuing Bank from time
to time hereunder. Each Borrower agrees that upon notice by any Bank to such
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Bank to evidence (whether for purposes of pledge, enforcement or
otherwise) the Revolving Credit Advances to such Borrower owing to, or to be
made by, such Bank, such Borrower shall promptly execute and deliver to such
Bank, with a copy to the Agent, a Note in substantially the form of Exhibit G
hereto payable to the order of such Bank. All references to Notes in the Credit
Documents shall mean Notes, if any, to the extent issued hereunder.
     (b) In addition to the entries contemplated by Section 8.5(c), the Register
maintained by the Agent shall set forth (i) the date and amount of each Letter
of Credit and Revolving Credit Borrowing made hereunder, the Type of Revolving
Credit Advances comprising such Revolving Credit Borrowing and, if appropriate,
the Interest Period applicable thereto, and (ii) the amount of any interest due
and payable from each Borrower to each Bank hereunder.
     (c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Bank or Issuing Bank in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
matters set forth therein, absent manifest error; provided, however that the
failure of the Agent or such Bank or Issuing Bank to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Credit Party under
any Credit Document.
     SECTION 2.11. Fees.
     (a) Agent’s Fees. TWC agrees to pay to the Agent, for its sole account,
such fees as may be separately agreed to in writing by TWC and the Agent.
     (b) Letter of Credit Fees.
          (i) Fronting Fee and Other Fees and Charges of Issuing Banks. Each
Borrower agrees to pay to the Agent for the account of each Issuing Bank a
fronting fee (a “Fronting Fee”) based on the Available Amount of each Letter of
Credit issued at the request of such Borrower (for the stated duration thereof)
issued by such Issuing Bank in an amount equal to 0.15% per annum. All Fronting
Fees payable pursuant to this Section 2.11(b)(i) shall be payable in arrears for
each Fiscal Quarter on the first Business Day following the end of such Fiscal
Quarter, on the Termination Date and on demand from time to time during the
continuance of an Event of Default. In addition, each Borrower shall pay
directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to Letters of Credit issued at the
request of such Borrower as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
          (ii) Participating Banks. Each Borrower agrees to pay to the Agent for
the account of each Bank a letter of credit fee (a “Letter of Credit Fee”) based
on such Bank’s LC Participation

-32-



--------------------------------------------------------------------------------



 



Percentage of the average daily aggregate Available Amount of all Letters of
Credit issued at the request of such Borrower outstanding from time to time at a
rate per annum equal from time to time to the Applicable Margin for Eurodollar
Rate Advances for such Borrower in effect from time to time (for the stated
duration thereof). All amounts payable pursuant to this Section 2.11(b)(ii)
shall be paid in arrears on the last Business Day of each Fiscal Quarter, on the
Termination Date and on demand from time to time during the continuance of an
Event of Default.
     (c) Commitment Fees. TWC agrees to pay to the Agent for the account of each
Bank a commitment fee (a “Commitment Fee”), in an amount equal to the Applicable
Commitment Fee Rate in effect from time to time multiplied by the average daily
amount of such Bank’s Unused Revolving Credit Commitment for TWC (for purposes
of computing Commitment Fees only, Revolving Credit Advances made to any
Borrower shall be considered to have been made to TWC and Letters of Credit
issued at the request of any Borrower shall be considered to have been issued at
the request of TWC, and accordingly, for purposes of computing Commitment Fees
only, both shall be considered to be usage of such Revolving Credit Commitment
for TWC). All amounts payable pursuant to this Section 2.11(c) shall be paid in
arrears on the last Business Day of each Fiscal Quarter and on the Termination
Date.
     SECTION 2.12. Repayment of Revolving Credit Advances. Each Borrower shall
repay to the Agent for the ratable account of the Banks on the date set forth in
clause (i) of the definition herein of Termination Date, or such earlier date as
may be applicable pursuant to Article VI, the aggregate principal amount of the
Revolving Credit Advances made to such Borrower then outstanding.
     SECTION 2.13. Interest.
     (a) Scheduled Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance made to such Borrower from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:
          (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time for such Borrower as to Base Rate Advances, payable
in arrears quarterly on the last Business Day of each Fiscal Quarter during such
periods and on the date such Base Rate Advance shall be Converted or paid in
full.
          (ii) Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time for such
Borrower as to Eurodollar Rate Advances, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, each Borrower shall pay, to the fullest extent permitted by
law, interest on (i) the past due principal amount (if any) of (x) each
Revolving Credit Advance owing to each Bank by such Borrower, payable in arrears
on demand and (y) each past due Reimbursement Obligation (if any) owing by such
Borrower, payable in arrears on demand, at a rate per annum equal to 2% per
annum above the rate per annum required to be paid on such Revolving Credit
Advance pursuant to Section 2.13(a) or such rate per annum required to be paid
on such Reimbursement Obligation pursuant to Section 2.2(c) and (ii) the amount
of any interest, Fronting Fee, Commitment Fee, Letter of Credit Fee or any other
fee or other amount

-33-



--------------------------------------------------------------------------------



 



payable hereunder that is not paid when due (giving effect to any grace period),
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances owed by such Borrower pursuant to
Section 2.13(a)(i).
     SECTION 2.14. Interest Rate Determination.
     (a) The Agent shall give prompt notice to the Borrowers and the Banks of
the applicable interest rate determined by the Agent for purposes of
Section 2.13(a)(i) or 2,13(a)(ii).
     (b) If, with respect to any Eurodollar Rate Advances, the Majority Banks
notify the Agent that either (I) the Eurodollar Rate for any Interest Period for
such Eurodollar Rate Advances will not adequately reflect the cost to such
Majority Banks of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, or (2) Dollar deposits for the relevant
amounts and Interest Period for their respective Eurodollar Rate Advances are
not available to them in the London interbank market, the Agent shall forthwith
so notify the Borrowers and the Banks, whereupon (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the Banks
to make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrowers and the Banks that
the circumstances causing such suspension no longer exist.
     (c) If a Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Banks and such Revolving Credit Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
     (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Revolving Credit Advances shall automatically Convert into Base Rate Advances
and the applicable Borrower shall pay any amounts required to be paid pursuant
Section 8.4(c) as a result of such Conversion.
     (e) If any Event of Default exists as to any Borrower, (i) each Eurodollar
Rate Advance made to such Borrower will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Banks to make Eurodollar Rate Advances to such
Borrower, and to Convert Advances made to such Borrower into Eurodollar Rate
Advances, shall be suspended.
     SECTION 2.15. Optional Conversion of Revolving Credit Advances. Any
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.14 and 2.16,
Convert all Revolving Credit Advances of one Type comprising the same Revolving
Credit Borrowing made to such Borrower into Revolving Credit Advances of the
other Type; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances and any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof. Each such notice of a Conversion
shall, within the restrictions specified above, specify (a) the date of such
Conversion, (b) the Revolving Credit Advances to be Converted and (c) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each

-34-



--------------------------------------------------------------------------------



 



such Revolving Credit Advance. Each notice of Conversion shall be irrevocable
and binding on such Borrower.
     SECTION 2.16. Illegality. Notwithstanding any other provision of this
Agreement, if any Bank shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Bank or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate Advance
will automatically, upon such demand, Convert into a Base Rate Advance and
(b) the obligation of the Banks to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrowers and the Banks that the circumstances
causing such suspension no longer exist.
     SECTION 2.17. Additional Interest on Eurodollar Rate Advances. Each
Borrower shall pay to each Bank, so long as such Bank shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Bank to such Borrower, from the date of such Revolving Credit
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (a) the
Eurodollar Rate for the Interest Period for such Revolving Credit Advance from
(b) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Bank for such Interest
Period, payable on each date on which interest is payable on such Revolving
Credit Advance. Such additional interest shall be determined by such Bank and
notified to such Borrower through the Agent. A certificate as to the amount of
such additional interest submitted to such Borrower and the Agent by such Bank
shall be conclusive and binding for all purposes, absent manifest error. No Bank
shall have the right to recover any additional interest pursuant to this
Section 2.17 for any period more than 90 days prior to the date such Bank
notifies such Borrower that additional interest may be charged pursuant to this
Section 2.17.
     SECTION 2.18. Nature of Obligations. Notwithstanding anything in this
Agreement to the contrary, the respective obligations of the Borrowers under the
Credit Documents are several and not joint. For avoidance of doubt, and without
limitation of the preceding sentence, it is agreed that (i) no Borrower shall be
liable for the Revolving Credit Advances (or interest or fees with respect
thereto) made to a different Borrower under Section 2.1(a), and no Borrower
shall be liable for the Reimbursement Obligations (or related fees) with respect
to Letters of Credit issued at the request of a different Borrower pursuant to
Section 2.1(b), (ii) with respect to each Borrower, the obligations set forth in
Section 2.6(a) shall only apply in respect of the commitment of any Bank or
Issuing Bank to lend to, or to issue (or purchase participations in) Letters of
Credit issued at the request of, such Borrower, (iii) with respect to the
indemnification obligations set forth in subsection 2.8(c), each Borrower shall
only be responsible for such obligations that result from Taxes or Other Taxes
in connection with Revolving Credit Advances made to, or Letters of Credit
issued at the request of, or that otherwise pertain to, such Borrower or any of
its Subsidiaries, (iv) with respect to any representation and warranty made by a
Borrower pursuant to Section 3.2, such representation and warranty shall only be
made by such Borrower as provided in clause (v) of this Section 2.18, (v) with
respect to the representations and warranties made in Article N or, if
applicable, any other Credit Document, each Borrower makes such representations
and warranties only with respect to, and only to the extent applicable to, such
Borrower and its Subsidiaries, and (vi) with respect to covenants set forth in
Article V, each Borrower is only responsible for compliance with such covenants
only with respect to, and only to the extent applicable to, such Borrower and
its Subsidiaries; provided that this Section 2.18 shall not limit or impair any
Guaranty, any security agreement or any pledge delivered in order to comply with
Section 6.2 or any Security Document. Furthermore, without limitation of the
foregoing and notwithstanding anything in this Agreement or implied by law to
the

-35-



--------------------------------------------------------------------------------



 



contrary, the MLP shall have no obligation to cause any other Credit Party to
take any action pursuant to this Agreement and shall have no responsibility for,
or liability as a result of, any action taken by any other Credit Party pursuant
to this Agreement, including without limitation, the indemnification obligations
set forth in subsection 8.4(b), with respect to which the MLP shall only be
responsible for such obligations that result from matters pertaining to or
otherwise relating to the MLP or any of its Subsidiaries.
ARTICLE III
DOCUMENTS AND CONDITIONS
     SECTION 3.1. Closing Documents. On or before the date hereof, the Borrowers
agree to deliver, or cause to be delivered, counterparts of this Agreement duly
executed by the Borrowers and satisfy, or cause to be satisfied, the following
matters (all in form and substance reasonably satisfactory to the Agent):
     (a) The Agent shall have received a Note from each Borrower for each Bank
that has given notice pursuant to Section 2.10 requesting a Note (but only if
the Agent has actually received a copy of such notice and if such Bank was a
party to the 2005 Credit Agreement, such Bank has delivered the outstanding
promissory notes issued to it thereunder to the Agent for return to the
respective Borrowers, unless TWC has waived in writing the requirement that such
notes be so delivered) and the Guaranties.
     (b) The Agent shall have received certified copies of (1) the resolutions
of the Board of Directors, or an authorized committee thereof or other relevant
Person, (i) of each Borrower authorizing the execution of this Agreement, the
Notes and each Notice of Letter of Credit and Notice of Revolving Credit
Borrowing, and any other Credit Documents to which such Borrower is a party, and
(ii) of each other Credit Party that is a party, on the date hereof, to any
Credit Document authorizing the execution of each such Credit Document and
(2) all other documents, in each case evidencing any necessary company action,
if any, with respect to each such Credit Document and the transactions
thereunder and hereunder.
     (c) The Agent shall have received a certificate of the Secretary or an
Assistant Secretary of each Credit Party that is a party, on the date hereof, to
any Credit Document certifying the name and true signature of an officer of such
Credit Party or other relevant Person authorized to sign each Credit Document to
which it is a party and the other documents to be delivered by it hereunder and
thereunder.
     (d) The Agent shall have received a copy of a certificate of the Secretary
of State of the jurisdiction of formation of, or of an Authorized Officer or
other representative of, each Credit Party that is a party, on the date hereof,
to any Credit Document, dated reasonably near the date hereof, certifying (i) as
to a hue and correct copy of the charter or other organizational documents of
such Credit Party, and each amendment thereto on file in such Secretary’s office
and (ii) that such Credit Party has paid all franchise taxes due prior to the
date of such certificate.
     (e) The Agent shall have received opinions of each of (i) James J. Bender,
Esq., General Counsel of TWC, substantially in the form of Exhibit A and
(ii) Gibson, Dunn & Crutcher LLP, counsel to the Borrowers, substantially in the
form of Exhibit B.
     (f) The Agent shall have received a certificate of each Credit Party (or of
its representative) that is a party, on the date hereof, to any Credit Document,
signed on behalf of such Credit Party by an Authorized Officer thereof or signed
by another representative, dated as of the date hereof (the statements made in
which certificate shall be hue on and as of the date hereof), certifying as to
(i) the absence of any amendments to the charter or other organizational
documents of such Credit Party not included in the

-36-



--------------------------------------------------------------------------------



 



certificate referred to in clause (d) above, (ii) a true and correct copy of the
bylaws, if any, of such Credit Party as in effect on the date on which the
resolutions referred to in clause (b) were adopted and on the date hereof,
(iii) the due incorporation or formation and good standing and valid existence
of such Credit Party as an entity organized under the laws of the jurisdiction
of its incorporation or organization, (iv) the truth, in all material respects,
of the representations and warranties (other than Added L/C Representations) of
such Credit Party and its Subsidiaries contained in this Agreement and the
Credit Documents delivered on or before the date hereof as though made on and as
of the date hereof other than any such representations or warranties that, by
their terms, refer to a specific date other than the date hereof, in which case
as of such specific date and (v) the absence of any event occurring and
continuing, or resulting from, the consummation of the transactions hereunder or
pursuant to the Credit Documents delivered on or before the date hereof, that
constitutes a Default or an Event of Default.
     (g) The Agent shall have received a certificate of an Authorized Officer of
TWC certifying that the insurance maintained by TWC and its Subsidiaries meets
the requirements set forth in Section 5.1(c).
     (h) TWC shall have paid in full all accrued fees of the Agent, the
Syndication Agent and the Joint Lead Arrangers to the extent required to be paid
hereunder (or to the extent otherwise agreed to by the Agent and TWC) and
presented for payment.
     (i) The Agent shall have received a certificate of an Authorized Officer of
each Borrower stating to the effect that (i) all principal, interest, fees and
other amounts payable under the 2005 Credit Agreement and listed in the letter
from the “Agent” (as defined in the 2005 Credit Agreement) to the Borrowers
dated on or about the Effective Date have been, or will be contemporaneously
with the initial Revolving Credit Advance, paid in full, and (ii) there is no
outstanding “Notice of Letter of Credit” (as defined in the 2005 Credit
Agreement) or outstanding “Notice of Revolving Credit Borrowing” (as defined in
the 2005 Credit Agreement).
     (j) The Agent shall have received a certificate of an Authorized Officer of
TWC stating to the effect that the RMT Loan Agreement has been paid in full.
     SECTION 3.2. Conditions Precedent to a Revolving Credit Advance and an
Issuance of a Letter of Credit. The obligation of each Bank to make a Revolving
Credit Advance to, and each Issuing Bank to issue or increase the amount of, or
to add (as contemplated by Section 2.2(a)(2)) a letter of credit to this
Agreement as, a Letter of Credit at the request of; any Borrower shall be
subject to the conditions precedent that (i) the Agent shall have received a
Notice of Revolving Credit Borrowing in the form of Exhibit D-2 hereto for the
Revolving Credit Borrowing of which such Revolving Credit Advance is a part or a
Notice of Letter of Credit in the form of Exhibit D-1 hereto, as the case may
be, and (ii) on the date of such Revolving Credit Borrowing or issuance,
increase or addition of such Letter of Credit, the following statements shall be
true (and each of the giving of the applicable Notice of Revolving Credit
Borrowing or Notice of Letter of Credit and the acceptance by such Borrower of
the proceeds of such Revolving Credit Borrowing or issuance, increase or
addition of such Letter. of Credit shall constitute a representation and
warranty by such Borrower (or TWC as set forth in the proviso to subsection
3.2(a) below) that on the date of such Revolving Credit Borrowing or such Letter
of Credit is issued, increased or added such statements are true):
     (a) each of the representations and warranties contained in Section 4.1 and
each of the representations and warranties (other than Added L/C
Representations) contained in any other Credit Document (other than, if the
Pipeline Holdco Release Date has occurred, the Pipeline Holdco Guaranty) are
correct in all material respects on and as of the date of such Revolving Credit
Borrowing or issuance, increase or addition of such Letter of Credit, before and
after giving effect to such Revolving Credit

-37-



--------------------------------------------------------------------------------



 



Borrowing or issuance, increase or addition of such Letter of Credit, as though
made on and as of such date (unless such representation and warranty speaks
solely as of a particular date or a particular period, in which case, as of such
date or for such period); provided that if such Borrower is MLP, NWP or TGPL,
such representations and warranties are made by such Borrower only with respect
to such Borrower and its Subsidiaries and those representations and warranties
referred to above not made by such Borrower are deemed made by TWC; and
     (b) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or issuance, increase or addition of such Letter of
Credit, which constitutes a Default or Event of Default.
     SECTION 3.3. Effectiveness of Agreement. The Agent shall notify the
Borrowers when it reasonably believes that this Agreement has become effective,
and such notice shall be conclusive and binding on all parties to the Credit
Documents (provided that such effectiveness shall not be conditioned on such
notice). Upon the making of the initial Revolving Credit Advance, all the
conditions set forth in Section 3.1 shall be deemed satisfied or waived.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1. Representations and Warranties of the Borrowers. Each
Borrower, with respect to itself and its Subsidiaries only, represents and
warrants, on the date hereof, on the date of each Revolving Credit Borrowing or
issuance or increase in the amount of any Letter of Credit and each Added L/C
Effective Date, as follows:
     (a) Each Borrower is duly organized or validly formed, validly existing and
(if applicable) in good standing under the laws of the State of Delaware and has
all corporate, limited partnership or limited liability company powers and all
governmental licenses, authorizations, certificates, consents and approvals
required to carry on its business as now conducted in all material respects,
except where failure to be in good standing or to have those licenses,
authorizations, certificates, consents and approvals could not reasonably be
expected to have a Material Adverse Effect in respect of such Borrower. Each
Material Subsidiary of each Borrower is duly organized or validly formed,
validly existing and (if applicable) in good standing under the laws of its
jurisdiction of incorporation or formation, except where the failure to be so
organized or formed, existing and in good standing could not reasonably be
expected to have a Material Adverse Effect in respect of such Borrower. Each
Material Subsidiary of a Borrower has all corporate, limited partnership or
limited liability company powers and all governmental licenses, authorizations,
certificates, consents and approvals required to carry on its business as now
conducted in all material respects, except for those licenses, authorizations,
certificates, consents and approvals the failure to have which could not
reasonably be expected to have a Material Adverse Effect in respect of such
Borrower.
     (b) The execution, delivery and performance by each of the Borrowers and
the other Credit Parties of the Credit Documents to which it is shown as being a
party and the consummation of the transactions contemplated thereby are within
such Borrower’s or such other Credit Party’s, as the case may be, corporate,
limited partnership or limited liability company powers, have been duly
authorized by all necessary corporate, limited partnership or limited liability
company action, do not contravene (i) any Borrower’s or such other Credit
Party’s, as the case may be, charter, by-laws or formation agreement or (ii) law
or any restriction under any material agreement binding on or affecting any
Borrower or other Credit Party and will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

-38-



--------------------------------------------------------------------------------



 



     (c) No material authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority is required for the due execution,
delivery and performance by any Credit Party of any Credit Document to which it
is a party, or the consummation of the transactions contemplated thereby.
     (d) Each Credit Document has been duly executed and delivered by each
appropriate Credit Party, and is the legal, valid and binding obligation of each
such Credit Party, enforceable against each such Credit Party, in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity, and except that
the representations in this sentence in respect of the Pipeline Holdco Guaranty
are not made after the Pipeline Holdco Release Date.
     (e) (i) The Consolidated balance sheet of TWC and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and cash
flows of TWC and its Subsidiaries for the fiscal year then ended, copies of
which have been furnished to each Bank, fairly present in all material respects
the Consolidated financial condition of TWC and its Subsidiaries as at such date
and the Consolidated results of operations of TWC and its Subsidiaries for the
year ended on such date, all in accordance with GAAP. As of the date hereof
only, from December 31, 2005 to the date of this Agreement, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, properties or prospects of TWC and its Subsidiaries (other than
Non-Recourse Subsidiaries and International Subsidiaries), taken as a whole.
          (ii) The Consolidated balance sheet of NWP and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and cash
flows of NWP and its Subsidiaries for the fiscal year then ended, copies of
which have been furnished to each Bank, fairly present in all material respects
the Consolidated financial condition of NWP and its Subsidiaries as at such date
and the Consolidated results of operations of NWP and its Subsidiaries for the
year ended on such date, all in accordance with GAAP. As of the date hereof
only, from December 31, 2005 to the date of this Agreement, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, properties or prospects of NWP and its Subsidiaries (other than
Non-Recourse Subsidiaries and International Subsidiaries), taken as a whole.
          (iii) The Consolidated balance sheet of TGPL and its Subsidiaries as
at December 31, 2005, and the related Consolidated statements of income and cash
flows of TGPL and its Subsidiaries for the fiscal year then ended, copies of
which have been furnished to each Bank, fairly present in all material respects
the Consolidated financial condition of TGPL and its Subsidiaries as at such
date and the Consolidated results of operations of TGPL and its Subsidiaries for
the year ended on such date, all in accordance with GAAP. As of the date hereof
only, from December 31, 2005 to the date of this Agreement, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, properties or prospects of TGPL and its Subsidiaries (other than
Non-Recourse Subsidiaries and International Subsidiaries), taken as a whole.
          (iv) The Consolidated balance sheet of MLP and its Subsidiaries as at
December 31, 2005, and the related Consolidated statements of income and cash
flows of MLP and its Subsidiaries for the fiscal year then ended, copies of
which have been furnished to each Bank, fairly present in all material respects
the Consolidated financial condition of MLP and its Subsidiaries as at such date
and the Consolidated results of operations of MLP and its Subsidiaries for the
year ended on such date, all in accordance with GAAP. As of the date hereof
only, from December 31, 2005 to the date of this Agreement, there has been no
material adverse change in the business, condition (financial or otherwise),
operations, properties or prospects of MLP and its Subsidiaries (other than
Non-Recourse Subsidiaries and International Subsidiaries), taken as a whole.

-39-



--------------------------------------------------------------------------------



 



     (f) There is, as to each Borrower (other than the MLP), no pending or, to
the knowledge of such Borrower as of the date hereof, threatened action or
proceeding affecting such Borrower or any Material Subsidiary of such Borrower
before any court, governmental agency or arbitrator, (i) which could reasonably
be expected to have a Material Adverse Effect in respect of such Borrower,
except as set forth in such Borrower’s annual report on Form 10-K for the year
ended December 31,2005, filed with the Securities and Exchange Commission, or
(ii) which purports to affect the legality, validity, binding effect or
enforceability of any Credit Document.
     (g) No proceeds of any Revolving Credit Advance will be used for any
purpose or in any manner contrary to the provisions of Section 5.2(j).
     (h) No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Revolving Credit Advance will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
     (i) No Borrower is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     (j) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect in respect of any Borrower. No Credit Party nor any Subsidiary or
ERISA Affiliate of any Credit Party has received any notification that any
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA that could reasonably be expected to have a
Material Adverse Effect in respect of any Borrower, and no Credit Party is aware
of any reason to expect that any Multiemployer Plan is to be in reorganization
or to be terminated within the meaning of Title IV of ERISA that would have a
Material Adverse Effect in respect of any Borrower; provided that neither MLP
nor any of its Subsidiaries shall be considered to be a “Borrower”, “Credit
Party”, “ERISA Affiliate” or “Subsidiary” for purposes of this Section 4.1(j).
     (k) Except as set forth in a Borrower’s annual report on Form 10-K for the
year ended December 3 1,2005, filed with the Securities and Exchange Commission,
or in the case of representations by the MLP only, as set forth in any of its
filings with the Securities and Exchange Commission, or as disclosed in writing
by any Borrower to the Banks and the Agent after the date hereof and approved in
writing by the Majority Banks, each Borrower and its Material Subsidiaries are
in compliance with all applicable Environmental Laws, except as could not
reasonably be expected to have a Material Adverse Effect in respect of such
Borrower. Except as disclosed in writing by any Borrower to the Banks and the
Agent after the date hereof and approved in writing by the Majority Banks, the
aggregate contingent and non-contingent liabilities of each Borrower and its
Material Subsidiaries (other than those reserved for in accordance with GAAP and
excluding liabilities to the extent covered by insurance if the insurer has
confirmed that such insurance covers such liabilities or which such Borrower
reasonably expects to recover from ratepayers) which to such Borrower’s
knowledge are reasonably expected to arise in connection with (i) the
requirements of any Environmental Law or (ii) any obligation or liability to any
Person in connection with any Environmental matters (including any release or
threatened release (as such terms are defined or used in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980) of any Hazardous
Waste, Hazardous Substance, other waste, petroleum or petroleum products into
the Environment) could not reasonably be expected to have a Material Adverse
Effect in respect of such Borrower. Each Borrower and its Material Subsidiaries
holds, or has submitted a good faith application for all Environmental Permits
(none of which have been terminated or denied) required for any of its current
operations or for any property owned, leased, or otherwise operated by it; and
is, and within the period of all applicable statutes of limitation has been, in
compliance with all of its

-40-



--------------------------------------------------------------------------------



 



Environmental Permits, except where the failure to comply with the matters set
forth in this sentence, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect in respect of such Borrower.
     (l) No Default or Event of Default has occurred and is continuing.
     (m) As of the date hereof only, after giving effect to the Credit Documents
and each transaction thereunder (including each Revolving Credit Advance and
each Letter of Credit), each Credit Party, individually and together with its
Subsidiaries, is Solvent.
     (n) As of the date hereof only, neither the Confidential Information
Memorandum dated April, 2006 relating to the Borrowers and the transactions
contemplated hereby nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of any
Borrower to the Agent or any Bank on or prior to the date hereof (as modified or
supplemented by other information so furnished on or prior to the date hereof),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided
that, with respect to any projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed by the Borrowers to be reasonable at the time (it being
recognized, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projections may materially differ from the projected results). None of the
reports, financial statements, certificates or other written information
furnished by or on behalf of any Borrower to the Agent, any Issuing Bank or any
Bank after the date hereof (as modified or supplemented by other information so
furnished after the date hereof), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.
ARTICLE V
COVENANTS OF THE BORROWERS
     SECTION 5.1. Affirmative Covenants. So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit or Reimbursement Obligation shall
remain outstanding, any Letter of Credit Liability shall exist or any Issuing
Bank or any Bank shall have any Commitment hereunder, each Borrower (it being
agreed that neither MLP nor any of its Subsidiaries shall be considered to be a
“Borrower”, “ERISA Affiliate” or “Subsidiary” for purposes of this Section 5.1,
except for Sections 5.1(b)(ii), 5.1(b)(iii) and, to the extent it requires the
maintenance of the existence of MLP, 5.1(d)) will, unless the Majority Banks
shall otherwise consent in writing:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
including ERISA and all Environmental Laws, such compliance to include, without
limitation, the payment and discharge before the same become delinquent of all
taxes, assessments and governmental charges or levies imposed upon it or any of
its Material Subsidiaries or upon any of its property or any property of any of
its Material Subsidiaries, and all lawful claims which, if unpaid, would become
a Lien upon any property of it or any of its Material Subsidiaries (except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect in respect of such Borrower); provided that no Borrower nor any Material
Subsidiary of a Borrower shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings and with respect to which reserves in conformity with

-41-



--------------------------------------------------------------------------------



 



GAAP, if required by GAAP, have been provided on the books of such Borrower or
such Material Subsidiary, as the case may be.
     (b) Reporting Requirements. Furnish to the Agent:
          (i) as soon as possible and in any event within five Business Days
after an Authorized Officer of such Borrower obtains knowledge of the occurrence
of any Default or Event of Default, continuing on the date of such statement, a
statement of an Authorized Financial Officer of such Borrower setting forth the
details of such Default or Event of Default and the actions, if any, which such
Borrower has taken and proposes to take with respect thereto;
          (ii) as soon as available and in any event not later than 60 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
such Borrower, (1) the unaudited Consolidated balance sheet of such Borrower and
its Consolidated Subsidiaries as of the end of such Fiscal Quarter and the
unaudited Consolidated statements of income and cash flows of such Borrower and
its Consolidated Subsidiaries for the period commencing at the end of the
previous year and ending with the end of such Fiscal Quarter, all in reasonable
detail and duly certified by the chief executive officer or chief financial
officer of such Borrower as fairly presenting in all material respects the
Consolidated financial condition of such Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the Consolidated results
of operations of such Borrower and its Consolidated Subsidiaries for such
period; provided that, if any financial statement referred to in this clause
(ii) of this Section 5.1(b) is so certified and is readily available on-line
through EDGAR as of the date on which such financial statement is required to be
delivered hereunder, such Borrower shall not be obligated to furnish copies of
such financial statement; and (2) a certificate of an Authorized Financial
Officer of such Borrower (a) stating that he has no knowledge that a Default or
Event of Default has occurred and is continuing or, if a Default or Event of
Default has occurred and is continuing, a statement as to the nature thereof and
the action, if any, which such Borrower proposes to take with respect thereto,
and (b) showing in detail the calculation supporting such statement in respect
of, if such Borrower is TWC, NWP or TGPL, Section 5.2(b) and, if such Borrower
is TWC, Section 5.2(c), but the certificate contemplated by this clause
(2) shall not be required for any Fiscal Quarter ending prior to the Effective
Date;
          (iii) as soon as available and in any event not later than 105 days
after the end of each Fiscal Year of such Borrower ending after the Effective
Date, (1) a copy of the annual audited report for such Fiscal Year for such
Borrower and its Consolidated Subsidiaries, including the Consolidated balance
sheet of such Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Year and the Consolidated statements of income and cash flows of such
Borrower and its Consolidated Subsidiaries for such Fiscal Year, in each case
prepared in accordance with GAAP and reported on by Ernst & Young, LLP or other
independent certified public accountants of recognized national standing;
provided that if any audited report referred to in this clause (iii) of
Section 5.1(b) is so certified and is readily available on-line through EDGAR as
of the date on which such financial statement is required to be delivered
hereunder, such Borrower shall not be obligated to furnish copies of such
audited report; and (2) a certificate of an Authorized Financial Officer of such
Borrower (a) stating that he has no knowledge that a Default or Event of Default
has occurred and is continuing, or if a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof, and the action, if any,
which such Borrower proposes to take with respect thereto and (b) showing in
detail the calculations supporting such statement in respect of, if such
Borrower is TWC, NWP or TGPL, Section 5.2(b) and, if such Borrower is TWC,
Section 5.2(c);
          (iv) such other information (other than projections) respecting the
business or properties, or the condition or operations, financial or otherwise,
of such Borrower or any of its Material Subsidiaries as any Bank through the
Agent may from time to time reasonably request;

-42-



--------------------------------------------------------------------------------



 



          (v) promptly after the sending or filing thereof, copies of all proxy
material, reports and other information which TWC sends to its security holders
generally, and copies of all final reports and final registration statements
which such Borrower or any Subsidiary of such Borrower files with the Securities
and Exchange Commission or any national securities exchange; provided that, if
such proxy materials and reports, registration statements and other information
are readily available on-line through EDGAR, such Borrower or Subsidiary shall
not be obligated to furnish copies thereof;
          (vi) as soon as possible and in any event within 30 Business Days
after such Borrower or any Subsidiary or ERISA Affiliate of such Borrower knows
or has reason to know that any Termination Event with respect to any Plan has
occurred or is reasonably expected to occur that could reasonably be expected to
have a Material Adverse Effect in respect of such Borrower, a statement of an
Authorized Financial Officer of such Borrower describing such Termination Event
and the action, if any, which such Borrower proposes to take with respect
thereto;
          (vii) promptly and in any event within 25 Business Days after receipt
thereof by such Borrower or any ERISA Affiliate of such Borrower, copies of each
notice received by such Borrower or any ERISA Affiliate of such Borrower from
the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;
          (viii) promptly and in any event within 25 Business Days after receipt
thereof by such Borrower or any ERISA Affiliate of such Borrower from the
sponsor of a Multiemployer Plan, a copy of each notice received by such Borrower
or any ERISA Affiliate of such Borrower concerning (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan, (B) the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, (C) the termination of a Multiemployer Plan within
the meaning of Title IV of ERISA, or (D) the amount of liability incurred, or
expected to be incurred, by such Borrower or any ERISA Affiliate of such
Borrower in connection with any event described in clause (A), (B) or (C) above
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect in respect of such Borrower; and
          (ix) promptly after any change in any rating referred to in
Section 1.5 or any change in, or issuance, withdrawal or termination of, the
rating of any senior unsecured long-term debt of such Borrower by S&P or
Moody’s, notice thereof.
     (c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Borrower or such Material Subsidiaries
operate; provided that such Borrower or any such Material Subsidiary may
self-insure to the extent and in the manner normal for companies of like size,
type and financial condition, provided further that any insurance required by
this Section 5.1(c) may be maintained by TWC on behalf of the other Borrowers
and their Material Subsidiaries.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Material Subsidiaries to preserve and maintain, its existence
as a corporation or other Business Entity, rights and franchises in the
jurisdiction of its incorporation or formation, and qualify and remain
qualified, and cause each Material Subsidiary to qualify and remain qualified,
as a foreign entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, except (i) in the case of any Material Subsidiary of such Borrower
(other than a Credit Party), where the failure of such Material Subsidiary to so
maintain its existence could not reasonably be expected to have a Material
Adverse Effect in respect of such Borrower, (ii) where the failure to preserve
and maintain such rights and franchises (other than existence) or to so qualify
and

-43-



--------------------------------------------------------------------------------



 



remain qualified could not reasonably be expected to have a Material Adverse
Effect in respect of such Borrower, and (iii) such Borrower and its Material
Subsidiaries may consummate any merger or consolidation permitted pursuant to
Section 5.2(d) and other dispositions permitted hereunder.
     (e) Further Assurances. At any time prior to the Pipeline Holdco Release
Date, and from time to time, at its expense, execute and deliver to, and cause
Pipeline Holdco and each other relevant Credit Party to execute and deliver to,
the Agent such further instruments and documents, and take such further action,
as the Majority Banks may from time to time reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement and the other
Credit Documents.
     (f) Inspection Rights. Permit, and cause each of its Material Subsidiaries
to permit, any representatives designated by the Agent or the Majority Banks,
upon reasonable prior notice, at the Banks’ expense so long as no Event of
Default exists and at TWC’s expense during the continuance of an Event of
Default, to visit and inspect the properties of such Borrower or any Material
Subsidiary of such Borrower with an Authorized Officer of a Borrower present, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, all at such reasonable times
and as often as reasonably requested but no more frequently than semi-annually
so long as no Event of Default exists.
     (g) Payment of Obligations. Pay, and cause each of its Material
Subsidiaries to pay, before the same shall become delinquent or in default, all
obligations that, if not paid, could reasonably be expected to have a Material
Adverse Effect in respect of such Borrower, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Borrower or such Material Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect in respect of such Borrower.
     (h) Maintenance of Properties. Keep and maintain, and cause each of its
Material Subsidiaries to keep and maintain, all property material to the conduct
of the business of such Borrower and its Subsidiaries, taken as a whole, in good
working order and condition, ordinary wear and tear excepted, in the reasonable
business judgment of such Borrower.
     (i) Books and Records. Keep, and cause each of its Material Subsidiaries to
keep, books of record and account in accordance with GAAP.
     (j) Additional Matters. Until the Pipeline Holdco Release Date, furnish to
the Agent:
     (1) as soon as available and in any event not later than 60 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of Pipeline
Holdco, the unaudited Consolidated balance sheet of Pipeline Holdco and its
Consolidated Subsidiaries as of the end of such Fiscal Quarter and the unaudited
Consolidated statements of income and cash flows of Pipeline Holdco and its
Consolidated Subsidiaries for the period commencing at the end of the previous
year and ending with the end of such Fiscal Quarter, all in reasonable detail
and duly certified (subject to year-end audit adjustments and the lack of
footnotes) by the senior vice president or treasurer of Pipeline Holdco as
having been prepared in accordance with GAAP; and
     (2) as soon as available and in any event not later than 150 days after the
end of each Fiscal Year of Pipeline Holdco ending after January 1, 2005, the
audited Consolidated balance sheet of Pipeline Holdco and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the audited Consolidated
statements of income and cash

-44-



--------------------------------------------------------------------------------



 



flows of Pipeline Holdco and its Consolidated Subsidiaries for such Fiscal Year,
in each case prepared in accordance with GAAP.
     SECTION 5.2. Negative Covenants. So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit or Reimbursement Obligation shall
remain outstanding, any Letter of Credit Liability shall exist or any Issuing
Bank or any Bank shall have any Commitment hereunder, no Borrower (it being
agreed that neither MLP nor any of its Subsidiaries shall be considered to be a
“Borrower”, “ERISA Affiliate” or “Subsidiary” for purposes of this Section 5.2,
except (i) for Section 5.2(j) and (ii) specific references to MLP and its
Subsidiaries in Sections 5.2(b) and 5.2(p) shall continue to mean MLP and such
Subsidiaries)) will, without the written consent of the Majority Banks (it being
understood that each of the permitted exceptions to each of the covenants in
this Section 5.2 is in addition to, and not overlapping with, any other of such
permitted exceptions to such covenant, except to the extent expressly provided
therein):
     (a) Liens, Etc. Create, assume, incur or suffer to exist, or permit any of
its Material Subsidiaries to create, assume, incur or suffer to exist, any Lien
on or in respect of any of its property, whether now owned or hereafter
acquired, in each case to secure or provide for the payment of any Debt or
Specified Obligation (other than obligations or liabilities that are
(1) incurred, and are owed to trading counterparties, in the ordinary course of
the trading business of the Borrowers or any of their Subsidiaries (other than
Non-Recourse Subsidiaries and International Subsidiaries), and (2) secured only
by cash, short term investments or a Letter of Credit); provided that
notwithstanding the foregoing, the Borrowers or any of their Material
Subsidiaries may create, incur, assume or suffer to exist (i) in the case of a
Pipeline Entity (other than Pipeline Holdco), General Permitted Liens securing
only obligations of a Pipeline Entity, (ii) in the case of Pipeline Holdco,
Limited Permitted Liens securing only obligations of Pipeline Holdco, and
(iii) in the case of any Non-Pipeline Entity, General Permitted Liens securing
obligations of any Person; provided further that this Section 5.2(a) shall not
prohibit Liens on Equity Interests in, or assets of, Gulfstream or Liens on the
general partnership interest in MLP or limited partnership units issued by MLP
if such Liens secure only Debt of MLP, the general partner of MLP or the direct
owner of such general partner.
     (b) Debt.
          (i) In the case of TWC, permit the ratio of (A) the aggregate amount
of Consolidated Debt (without duplication) of TWC and its Consolidated
Subsidiaries (excluding Debt of MLP and its Subsidiaries that is not incurred
under this Agreement) to (B) the sum of the Consolidated Net Worth of TWC plus
the aggregate amount of Consolidated Debt (without duplication) of TWC and its
Consolidated Subsidiaries (excluding Debt of MLP and its Subsidiaries that is
not incurred under this Agreement) to exceed, on the last day of any Fiscal
Quarter of TWC ending after December 31, 2005, 0.65 to 1.00;
          (ii) In the case of any Borrower (other than TWC), permit the ratio of
(A) the aggregate amount of Consolidated Debt (without duplication) of such
Borrower and its Consolidated Subsidiaries, to (B) the sum of the Consolidated
Net Worth of such Borrower plus the aggregate amount of Consolidated Debt
(without duplication) of such Borrower and its Consolidated Subsidiaries to
exceed, on the last day of any Fiscal Quarter of such Borrower ending after
December 31, 2005, 0.55 to 1.00;
          (iii) In the case of TWC, create, incur or assume, or permit any of
its Subsidiaries to create, incur or assume, any Debt at any time, if after
giving effect to such Debt, the ratio of (A) the aggregate amount of
Consolidated Debt (without duplication) of TWC and its Consolidated Subsidiaries
(excluding Debt of MLP and its Subsidiaries that is not incurred under this
Agreement) to (B) the sum of the Consolidated Net Worth of TWC as of the end of
the Fiscal Quarter of TWC most recently ended prior to such time for which the
appropriate financial information is available (adjusted, at TWC’s option,

-45-



--------------------------------------------------------------------------------



 



to give effect, in accordance with GAAP, to all material asset acquisitions and
dispositions by TWC and its Consolidated Subsidiaries (other than MLP and its
Subsidiaries) since the end of such Fiscal Quarter) plus the aggregate amount of
Consolidated Debt (without duplication) of TWC and its Consolidated Subsidiaries
(excluding Debt of MLP and its Subsidiaries that is not incurred under this
Agreement) would exceed at such time 0.65 to 1.00; and
          (iv) In the case of any Borrower (other than TWC), create, incur or
assume, or permit any of its Subsidiaries to create, incur or assume, any Debt
at any time, if after giving effect to such Debt, the ratio of (A) the aggregate
amount of Consolidated Debt (without duplication) of such Borrower and its
Consolidated Subsidiaries to (B) the sum of the Consolidated Net Worth of such
Borrower as of the end of the Fiscal Quarter of such Borrower most recently
ended prior to such time for which the appropriate financial information is
available (adjusted, at such Borrower’s option, to give effect, in accordance
with GAAP, to all material asset acquisitions and dispositions by such Borrower
and its Consolidated Subsidiaries since the end of such Fiscal Quarter) plus the
aggregate amount of Consolidated Debt (without duplication) of such Borrower and
its Consolidated Subsidiaries would exceed at such time 0.55 to 1.00.
          (v) In the case of TWC, permit any Subsidiary (other than TGPL, NWP
and their respective Subsidiaries) to create, incur, assume or permit to exist
any Debt other than:

  (A)   Debt that is existing on the Effective Date and listed on Schedule V and
refinancings thereof;     (B)   Non-Recourse Debt;     (C)   Debt owed to TWC or
any Subsidiary of TWC;     (D)   Debt secured by General Permitted Liens
permitted by paragraphs (a) through (q) of Schedule IX-2 (other than, with
respect to paragraph (j) of Schedule IX-2, Debt that is Refinancing Debt that
relates (whether through one or more refundings, extensions, refinancings or
other replacements) to any amount originally secured pursuant to paragraph
(r) of Schedule IX-2); and     (E)   other Debt in an aggregate principal amount
at any one time outstanding not to exceed $250,000,000.

     (c) EBITDA to Interest Expense Ratio. In the case of TWC and its
Consolidated Subsidiaries, permit, for any Measurement Period, the ratio of
(i) EBITDA to (ii) Interest Expense to be less than (A) 2.50 to 1.00, for any
Measurement Period ending on or before December 31, 2007 or (B) 3.00 to 1.00 for
any Measurement Period ending after December 31, 2007. For avoidance of doubt,
it is agreed that such ratio will be computed for an entire Measurement Period
and not for each day in such Measurement Period.
     (d) Merger and Sale of Assets. Merge or consolidate with or into any other
Person, or sell, lease or otherwise transfer all or substantially all of its
assets, or permit Pipeline Holdco to merge or consolidate with or into any other
Person, or sell, lease or otherwise transfer all or substantially all of its
assets, except that this Section 5.2(d) shall not prohibit any merger or
consolidation by any Borrower or by Pipeline Holdco with any Person that is not
a Credit Party, if such Borrower (or Pipeline Holdco, as the case may be, in a
merger or consolidation not involving a Borrower) is the surviving entity.
     (e) Agreements to Restrict Certain Transfers. Enter into or suffer to
exist, or permit any of its Subsidiaries to enter into or suffer to exist, any
consensual encumbrance or consensual restriction on its ability or the ability
of any of its Subsidiaries (i) to pay, directly or indirectly, dividends or make
any

-46-



--------------------------------------------------------------------------------



 



other distributions in respect of its Equity Interests or pay any Debt or other
obligation owed, in any case, to a Borrower or to any Subsidiary of any Borrower
or (ii) to make loans or advances to a Borrower or any Subsidiary thereof,
except (1) encumbrances and restrictions on any Subsidiary that is not a
Material Subsidiary, (2) those encumbrances and restrictions existing on May 3,
2004, and other customary encumbrances and restrictions existing after May 3,
2004 that are not more restrictive in any material respect, taken as a whole,
than the encumbrances and restrictions existing on May 3, 2004 (provided that
the application of any such restrictions and encumbrances to additional
Subsidiaries not subject thereto on May 3, 2004 shall not be deemed to make such
restrictions and encumbrances more restrictive), (3) encumbrances or
restrictions on any Non-Recourse Subsidiary or International Subsidiary,
including those arising in connection with Non-Recourse Debt or International
Debt, (4) encumbrances and restrictions on any Additional MLP or any of its
Subsidiaries, (5) encumbrances or restrictions existing under or by reason of
(A) applicable law (including rules, regulations and agreements with regulatory
authorities), (B) any agreement or instrument in effect at the time a Person is
acquired by a Borrower or any Subsidiary of a Borrower, so long as such
agreement was not entered into in contemplation of such acquisition, (C) any
agreement for the sale or other disposition of a Subsidiary of a Borrower that
restricts distributions by that Subsidiary pending its sale or other disposition
or (D) provisions with respect to distributions of assets or property in joint
venture agreements, asset sale agreements, stock sale agreements and other
similar agreements; provided that such encumbrances or restrictions apply only
to the assets or property subject to such joint venture, asset sale, stock sale
or similar agreement or to the assets or property being sold, as the case may
be, and (6) encumbrances or restrictions existing under or by reason of Limited
Permitted Liens or General Permitted Liens securing debt otherwise permitted to
be incurred under this Section 5.2 that limit the right of the debtor to dispose
of the assets subject to such Limited Permitted Liens or General Permitted
Liens.
     (f) Maintenance of Ownership of Certain Subsidiaries. (i) Sell, issue,
transfer or otherwise dispose of, or create, assume, incur or suffer to exist
any Lien (other than Limited Permitted Liens) on or in respect of, or permit any
of its Subsidiaries to sell, issue, transfer or otherwise dispose of or create,
assume, incur or suffer to exist any Lien (other than Limited Permitted Liens)
on or in respect of, any Equity Interest in or Hybrid Security issued by, or any
direct or indirect interest in any Equity Interest in or Hybrid Security issued
by, Pipeline Holdco, NWP or TGPL, or (ii) sell, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, transfer or otherwise dispose of,
all or substantially all of RMT or all or substantially all of the assets of
RMT; provided that clause (ii) of this Section 5.2(f) shall not prohibit the
sale, transfer or other disposition of the Equity Interests in RMT to TWC or any
Wholly- Owned Subsidiary of TWC if, but only if, (x) there shall not exist or
result a Default or Event of Default and (y) in the case of each sale, transfer
or other disposition referred to in this proviso, such sale, transfer or other
disposition could not reasonably be expected to impair materially the ability of
any Credit Party to perform its obligations hereunder or under any other Credit
Document and each Credit Party shall continue to exist.
     (g) Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate of
such Borrower to terminate, any Plan so as to result in any material liability
of such Borrower, any Material Subsidiary of such Borrower or any such ERISA
Affiliate to the PBGC, if such material liability of such ERISA Affiliate could
reasonably be expected to have a Material Adverse Effect in respect of such
Borrower, or (ii) permit to occur any Termination Event with respect to a Plan
that would have a Material Adverse Effect in respect of such Borrower.
     (h) Transactions with Related Parties. Make any sale to, make any purchase
from, extend credit to, make payment for services rendered by, or enter into any
other transaction with, or permit any Material Subsidiary of such Borrower to
make any sale to, make any purchase from, extend credit to, make payment for
services rendered by, or enter into any other transaction with, any Related
Party of such Borrower or of such Material Subsidiary, unless as a whole such
sales, purchases, extensions of

-47-



--------------------------------------------------------------------------------



 



credit, rendition of services and other transactions are (at the time such sale,
purchase, extension of credit, rendition of services or other transaction is
entered into) on terms and conditions reasonably fair in all material respects
to such Borrower or such Material Subsidiary in the good faith judgment of such
Borrower; provided that the following items will not be deemed to be subject to
the provisions of this Section 5.2(h): (i) declaring or paying any dividend or
distribution or purchasing, redeeming, retiring, defeasing or otherwise
acquiring for value any Equity Interests, in each case not otherwise prohibited
hereunder, (ii) any agreement, instrument or arrangement as in effect on
December 31, 2005 or any amendment thereto or any transaction contemplated
thereby (including pursuant to any amendment thereto) or in any replacement
agreement thereto so long as any such amendment or replacement agreement is not
more disadvantageous to the Banks in any material respect than the original
agreement as in effect on December 31, 2005 as determined in good faith by an
Authorized Financial Officer of TWC, (iii) (A) corporate sharing agreements
among a Borrower and its Subsidiaries with respect to tax sharing and general
overhead and other administrative matters and (B) any other intercompany
arrangements disclosed or described in TWC’s report on Form 10-K for the year
ended December 31, 2005 (including the exhibits attached to each), all as in
effect on December 31,2005, and any amendment or replacement of any of the
foregoing so long as such amendment or replacement agreement is not less
advantageous to any Borrower party thereto in any material respect than the
agreement so amended or replaced, as such agreement was in effect on
December 31, 2005, or (iv) any sale to, purchase from, extension of credit to,
payment of services rendered by or any other transaction (I) between the MLP or
any of its Subsidiaries and one or more Related Parties of MLP (other than a
Credit Party), if such sale, purchase, extension of credit, payment or
transaction is made or completed in compliance with the terms and provisions of
the MLP Agreement, or (II) between the MLP or any of its Subsidiaries and one or
more Credit Parties, if (a) such sale, purchase, extension of credit, payment or
transaction is made or completed in compliance with the terms and provisions of
the MLP Agreement, and (b) such sale, purchase, extension of credit, payment or
transaction is on terms and conditions reasonably fair in all material respects
to the other Credit Parties party thereto in the good faith judgment of such
other Credit Parties.
     (i) Asset Dispositions. Make or permit to occur, or permit any of its
Subsidiaries to make or permit to occur, any sale, transfer or other disposition
of any asset, except (i) sales of inventory in the ordinary course of business,
(ii) sales, transfers or other dispositions in the ordinary course of business
of any asset that is worn out or obsolete, (iii) any sale of assets if the
proceeds of such sale are reinvested within one year in a Permitted Business or,
if no Event of Default exists, used to pay senior debt of TWC and its
Subsidiaries, provided that proceeds from asset sales by a Pipeline Entity may
only be reinvested in the business of the Pipeline Group to which such Pipeline
Entity belongs or used to pay senior debt (other than debt of Gulfstream or of
any Subsidiary of Gulfstream) of the Pipeline Entities in such Pipeline Group,
(iv) sales of assets by a Pipeline Entity to another Pipeline Entity, (v) sales
of assets by a Non-Pipeline Entity to another Non-Pipeline Entity, (vi)
individual asset sales if the fair market value of such assets is $15,000,000 or
less, but any series of related sales of assets will be aggregated and treated
as a single sale for purposes of this clause (vi), and (vii) sales of assets
having a fair market value in the aggregate of less than $100,000,000 per year;
provided, that this Section 5.2(i) shall not apply to any sale, transfer or
other disposition (A) of assets to MLP or any of its Subsidiaries, (B) of assets
by any Non-Recourse Subsidiary or International Subsidiary, (C) of assets that
is part of a Sale and Leaseback Transaction permitted by Section 5.2(q) or
(D) of any Equity Interest in or assets of Gulfstream or any of its
Subsidiaries.
     (j) Use of Proceeds. Use any proceeds of any Revolving Credit Advance for
any purpose other than general corporate, partnership and limited liability
company purposes, as applicable, relating to the business of a Borrower and its
Subsidiaries (including working capital, acquisitions and capital expenditures),
or use any such proceeds in any manner which violates or results in a violation
of law; provided that no proceeds of any Revolving Credit Advance will be used
in any manner which

-48-



--------------------------------------------------------------------------------



 



contravenes law, and no proceeds of any Revolving Credit Advance will be used to
purchase or carry any margin stock (within the meaning of Regulation U).
     (k) Pipeline Expenditures. In the case of either Pipeline Borrower, make,
or permit any Subsidiary of such Pipeline Borrower to make, any expenditure
except (i) expenditures within the principal business lines of such Pipeline
Borrower on the Effective Date and (ii) expenditures in other businesses
reasonably related to such principal business lines so long as the aggregate
expenditures in such other businesses pursuant to this clause (ii) are not a
material portion of the aggregate expenditures by such Pipeline Borrower and its
Subsidiaries pursuant to clauses (i) and (ii) of this sentence.
     (l) Restricted Payments. (i) Declare or pay any dividends (other than in
common stock of such Borrower), purchase, redeem, retire, defease or otherwise
acquire for value any of its Equity Interests now or hereafter outstanding,
return any capital to its stockholders, partners or members (or the equivalent
Persons thereof) as such, make any other distribution of assets, Equity
Interests, obligations or securities to its stockholders, partners or members
(or the equivalent Persons thereof) as such, or permit Pipeline Holdco to do any
of the foregoing, or (ii) permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Equity Interests in any
Borrower or Pipeline Holdco, unless no Event of Default shall have occurred and
be continuing at the time of any action described in clauses (i) and (ii) above
and no Event of Default would result therefrom; provided, that, notwithstanding
the foregoing, at any time, whether or not an Event of Default exists, TGPL and
NWP shall be permitted to pay dividends to Pipeline Holdco to permit Pipeline
Holdco to (A) pay corporate overhead expenses incurred in the ordinary course of
business not to exceed $2,000,000 in any fiscal year, (B) (and Pipeline Holdco
shall be permitted to) pay dividends to TWC to pay the corporate overhead and
administration expenses allocated (in a manner consistent with past practices)
to Pipeline Holdco, TGPL, NWP and their Subsidiaries, and (C) pay any taxes
which are due and payable by Pipeline Holdco, TGPL and NWP as part of a
consolidated group.
     (m) Pipeline Holdco Debt. Permit, prior to the Pipeline Holdco Release
Date, Pipeline Holdco to create, incur, assume or suffer to exist any Debt,
except (A) Debt in an aggregate amount not to exceed $75,000,000 at any time
outstanding, (B) Debt owed to TWC or any of its Subsidiaries if all such Debt is
evidenced by a promissory note that is delivered to the Agent and in which an
Acceptable Security Interest exists and (C) the Pipeline Holdco Guaranty.
     (n) Non-Recourse Debt. Create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any Non-Recourse Debt, unless, at the
time of such creation, incurrence or assumption and immediately after giving
effect thereto, both (i) the aggregate principal amount of all Non-Recourse Debt
of all Subsidiaries of such Borrower does not exceed 10% of the total
Consolidated assets of such Borrower and its Consolidated Subsidiaries; and
(ii) the aggregate principal amount of all Non-Recourse Debt of all Subsidiaries
of such Borrower that is secured by assets owned by such Borrower or its
Subsidiaries or by any of the other Borrowers or their respective Subsidiaries
(without duplication), on December 31, 2005 or by Equity Interests in any Person
that owns any such asset or that is otherwise supported by such assets does not
exceed 7.5% of the total Consolidated assets of such Borrower and its
Consolidated Subsidiaries, as shown on the respective balance sheets of the
Borrowers delivered pursuant to Section 4.1(e).
     (o) Existing Assets. (i) Create, incur or assume, or permit any of its
Subsidiaries to create, incur or assume, any Non-Recourse Debt secured by any of
the Existing Assets, (ii) grant any Lien on any of the Existing Assets to secure
any Non-Recourse Debt, or (iii) transfer any of the Existing Assets to any
Non-Recourse Subsidiary (the matters referred to in clauses (i), (ii) and
(iii) of this sentence being herein referred to as “Existing Asset
Transactions”), provided that this Section 5.2(0) shall not prohibit Existing
Asset Transactions if the aggregate fair market value (determined as of the
Effective Date) of all Existing

-49-



--------------------------------------------------------------------------------



 



Assets that are subject to Existing Asset Transactions does not exceed
$250,000,000 in the aggregate at any time. For the avoidance of doubt, Existing
Assets shall cease to be considered subject to an Existing Asset Transaction if
(x) with respect to clauses (i) and (ii) above, such Existing Assets cease to
secure Non-Recourse Debt and (y) with respect to clause (iii) above, such
Existing Assets have been transferred back to TWC or a Subsidiary of TWC (other
than a Non-Recourse Subsidiary). Notwithstanding the foregoing, if Existing
Assets that are subject to Existing Asset Transactions are transferred in
connection with a foreclosure or in lieu of foreclosure upon Non-Recourse Debt,
then they will be deemed to continue being subject to Existing Asset
Transactions.
     (p) MLP Ownership of Credit Parties. In the case of TWC, permit MLP or any
Subsidiary of MLP to own any direct or indirect interest in any Equity Interest
in, or Hybrid Security issued by, any Credit Party (other than MLP).
     (q) Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction, if after giving
effect thereto the sum of (i) the aggregate amount of all Attributable
Obligations of such Borrower and its Subsidiaries plus (ii) the aggregate amount
of all obligations of such Borrower and its Subsidiaries secured by any Lien
referred to in paragraph (r) of Schedule IX-2 would exceed 3.5% of the
Consolidated Net Tangible Assets (as defined in such paragraph (r)) of such
Borrower.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.1. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing (it being agreed that neither MLP nor
any of its Subsidiaries shall be considered to be a “Borrower”, “ERISA
Affiliate” or “Subsidiary” for purposes of this Section 6.1, except for
Sections 6.1(a) (but only to the extent that the payments referred to in such
Section 6.1(a) are not made by TWC), 6.1(b) and 6.1(c)):
     (a) Any Borrower (i) shall fail to pay any Reimbursement Obligation owed by
it when the same becomes due and payable, (ii) shall fail to pay any principal
of any Revolving Credit Advance owed by it or any Note executed by it when the
same becomes due and payable, (iii) shall fail to pay any interest owed by it on
any Reimbursement Obligation, Revolving Credit Advance or Note within five days
after the same becomes due and payable or (iv) shall fail to pay any fee or
other amount presented in writing to be paid by it hereunder or under any Credit
Document to which it is a party within ten days after the same becomes due and
payable; or
     (b) Any certification, representation or warranty (other than any Added L/C
Representation) made by any Credit Party herein or in any other Credit Document
or by any Credit Party (or any Authorized Officer of any Credit Party) in
writing under or in connection with this Agreement or any other Credit Document
or any instrument executed in connection herewith (including representations and
warranties deemed made pursuant to Section 3.2) shall prove to have been
incorrect in any material respect when made or deemed made; or
     (c) Any Credit Party shall fail to perform or observe (i) any term,
covenant or agreement contained in this Agreement (other than a term, covenant
or agreement contained in Section 5.2), any Note or any other Credit Document on
its part to be performed or observed and such failure shall continue for 30 days
after the earlier of the date notice thereof shall have been given to TWC by the
Agent or any Bank or the date an Authorized Officer of such Credit Party shall
have knowledge of such failure or (ii) any term, covenant or agreement contained
in Section 5.2; or

-50-



--------------------------------------------------------------------------------



 



     (d) Any Borrower or any Subsidiary of any Borrower (other than a
Non-Recourse Subsidiary or an International Subsidiary) shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (excluding Debt
incurred pursuant to any Revolving Credit Advance) of such Borrower or any
Subsidiary of such Borrower (as the case may be) (other than a Non-Recourse
Subsidiary or an International Subsidiary), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than (i) by a regularly scheduled required prepayment, (ii) as required
in connection with any permitted sale of assets, (iii) as required in connection
with any casualty or condemnation or (iv) as required pursuant to an illegality
event of the type set forth in Section 2.16), prior to the stated maturity
thereof; provided, however, that the provisions of this Section 6.1(d) shall not
apply to any Non-Recourse Debt or International Debt or any Non-Recourse
Subsidiary or International Subsidiary; or
     (e) Any Borrower or any Material Subsidiary of any Borrower shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any Material Subsidiary of any Borrower seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
60 days; or any Borrower or any Material Subsidiary of any Borrower shall take
any action to authorize any of the actions set forth above in this subsection
(e) (for the avoidance of doubt, Non-Recourse Subsidiaries and International
Subsidiaries are not subject to this clause (e)); or
     (f) One or more judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate (to the extent not paid or to the extent not
covered by insurance or indemnities that TWC, in its reasonable good faith
judgment, believes will be paid when due by the parties providing such
indemnities or insurance) shall be rendered against any Borrower or any Material
Subsidiary of any Borrower and remain unsatisfied and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect (for the avoidance of doubt, Non-Recourse
Subsidiaries and International Subsidiaries are not subject to this clause
(f));or
     (g) Any Termination Event with respect to a Plan shall have occurred and,
30 days after notice thereof shall have been given to any Borrower by the Agent,
(i) such Termination Event shall still exist and (ii) the sum (determined as of
the date of occurrence of such Termination Event) of the Insufficiency of such
Plan and the Insufficiency of any and all other Plans with respect to which a
Termination Event shall have occurred and then exist (or in the case of a Plan
with respect to which a Termination Event described in clause (ii) of the
definition herein of Termination Event shall have occurred and then exist, the
liability related thereto) is equal to or greater than $125,000,000; or
     (h) Any Credit Party or any Subsidiary or ERISA Affiliate of any Credit
Party shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred Withdrawal Liability to such

-51-



--------------------------------------------------------------------------------



 



Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$125,000,000 in the aggregate; or
     (i) Any Credit Party or any Subsidiary or ERISA Affiliate of any Credit
Party shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Credit Parties and their
respective ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Effective Date by an amount exceeding $125,000,000; or
     (j) Prior to the Pipeline Holdco Release Date, the Pipeline Holdco Guaranty
for any reason is not a legal, valid, binding and enforceable obligation of
Pipeline Holdco or any Credit Party shall so state in writing; or
     (k) The TWC Guaranty for any reason is not a legal, valid, binding and
enforceable obligation of TWC (except to the extent it is terminated in
accordance with its terms or released pursuant to Section 2.4) or any Credit
Party shall so state in writing; or
     (l) A Change of Control Event shall occur;
then, and in any such event, the Agent while such event exists (i) shall at the
request, or may with the consent, of the Majority Banks, by notice to the
Borrowers, declare the Commitments of each Bank and of each Issuing Bank and the
obligations of each Issuing Bank to issue any Letter of Credit and each Bank to
make Revolving Credit Advances to be terminated, whereupon each Commitment and
each such obligation shall forthwith terminate, and (ii) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower as to
which an Event of Default exists, declare the principal of the Reimbursement
Obligations and Revolving Credit Advances owed by such Borrower, all interest
thereon and all other amounts payable by such Borrower under this Agreement and
any other Credit Document to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable, without requirement of
any presentment, demand, protest, notice of intent to accelerate, further notice
of acceleration or other further notice of any kind (other than the notice
expressly provided for above), all of which are hereby expressly waived by the
Borrowers; provided, however, that in the event of any Event of Default
described in Section 6.1(e), (A) the Commitments of each Bank and of each
Issuing Bank and the obligations of each Issuing Bank to issue a Letter of
Credit and each Bank to make Revolving Credit Advances shall automatically be
terminated and (B) the principal of the Reimbursement Obligations and Revolving
Credit Advances, all such interest and all such other amounts shall
automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers.
For purposes of this Section 6.1, any Reimbursement Obligation or Revolving
Credit Advances owed to an SPC shall be deemed to be owed to its Designating
Bank.
     SECTION 6.2. LC Cash Collateral Accounts. Upon the occurrence and during
the continuance of any Event of Default that exists as to any Borrower (if the
Agent has declared all amounts owed by such Borrower hereunder to be due and
payable), such Borrower agrees that it shall forthwith, without any demand or
the taking of any other action by any Issuing Bank, the Agent, or any of the
Banks, provide cover for the outstanding Letter of Credit Liabilities in respect
of Letters of Credit issued at the request of such Borrower by paying to the
Agent immediately available funds in the amount equal to the then aggregate
Available Amounts of all outstanding Letters of Credit issued at the request of
such Borrower, which funds shall be deposited into a blocked deposit account or
accounts to be established and

-52-



--------------------------------------------------------------------------------



 



maintained at the office of Citibank (or an affiliate thereof) in the name of
the Agent as collateral security for any outstanding Letter of Credit
Liabilities in respect of Letters of Credit issued at the request of such
Borrower (the “LC Cash Collateral Accounts” in respect of such Borrower). Each
Borrower hereby pledges, and grants to the Agent for the ratable benefit of each
Issuing Bank and the Banks, a security interest in all funds held in the LC Cash
Collateral Accounts in respect of such Borrower from time to time and all
proceeds thereof, as security for the payment of all Letter of Credit
Liabilities in respect of Letters of Credit issued at the request of such
Borrower. The Agent may from time to time withdraw funds then held in the LC
Cash Collateral Accounts in respect of any Borrower and apply such funds to
reimburse the Agent for all costs, fees, expenses and other amounts to the
extent provided in the relevant Credit Document and, second, to the payment of
any Reimbursement Obligations owing by such Borrower to any Issuing Bank as
shall have become or shall become due and payable by such Borrower to such
Issuing Bank under this Agreement in connection with the Letters of Credit
issued at the request of such Borrower. The Agent shall exercise reasonable care
in the custody and preservation of any funds held in the LC Cash Collateral
Accounts and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Agent accords its
own property, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds or for investing such funds. If at any
time (a) no Event of Default exists and (b) the funds in the LC Cash Collateral
Accounts in respect of any Borrower deposited pursuant to this Section 6.2
exceed the aggregate amount of all Letter of Credit Liabilities in respect of
Letters of Credit issued at the request of such Borrower, the Agent shall, upon
request of such Borrower, return such excess to such Borrower. LC Cash
Collateral Accounts may also be created as contemplated by Section 2.5(c)
whether or not an Event of Default exists.
ARTICLE VII
THE AGENT AND ISSUING BANKS
     SECTION 7.1. Agent’s Authorization and Action. Each of the Banks and
Issuing Banks hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by the Credit Documents (including
enforcement of the terms of this Agreement or collection of the Reimbursement
Obligations or Notes, fees and any other amounts due and payable pursuant to
this Agreement), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Banks, and such instructions shall be binding upon
all Banks and all holders of Notes; provided, however, that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to the Credit Documents or applicable law. The Agent agrees to
give to each Bank prompt notice of each notice given to it by any Borrower
pursuant to the terms of this Agreement or any other Credit Document. The Agent
will promptly furnish to each Bank all items furnished to the Agent pursuant to
Section 5.1(b).
     SECTION 7.2. Agent’s Reliance. Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by them or under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may consult with
legal counsel (including counsel for any Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Bank or Issuing Bank and shall not be responsible to any
Bank or Issuing Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or any other

-53-



--------------------------------------------------------------------------------



 



Credit Document; (iii) shall not have any duty to ascertain or to inquire as to
the satisfaction, performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Credit Document on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (iv) shall not be responsible to any Bank or Issuing Bank for the
perfection, priority, existence, sufficiency or value of any security, guaranty
or insurance or for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Credit Document
or any other instrument or document furnished pursuant hereto or thereto;
(v) shall incur no liability under or in respect of any Credit Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable, telex or otherwise) believed by it
in its reasonable judgment to be genuine and signed or sent by the proper party
or parties; (vi) may treat any Issuing Bank that issues or has issued a Letter
of Credit as being the issuer of such Letter of Credit for all purposes and
(vii) may treat a Bank as the obligee of any Revolving Credit Advance or, if
applicable, the payee of any Note as the holder thereof, until the Agent
receives and accepts a Transfer Agreement executed by TWC (if required by this
Agreement), the assignor Bank and the assigning Bank pursuant to Section 8.5.
Without limiting the generality of the foregoing, insofar as the Agent is
concerned, for purposes of determining compliance with any Credit Document
(including Section 3.2 of this Agreement) with respect to any Revolving Credit
Advance, each Bank shall be deemed to have consented to, approved and accepted
and to be satisfied with each matter required under any Credit Document
(including Section 3.2 of this Agreement), unless the officer of the Agent
responsible for the transactions contemplated by the Credit Documents shall have
received written notice from such Bank prior to such Revolving Credit Advance
specifying its objection thereto and such Bank shall not have made available to
the Agent any portion of such Revolving Credit Advance; provided that this
sentence is solely for the benefit of the Agent (and not any Credit Party) and
shall not amend, waive or otherwise modify Section 3.2, Section 6.1(b) or any
other provision applicable to any Credit Party, whether in respect of such
Revolving Credit Advance or any other Revolving Credit Advance or matter.
     SECTION 7.3. Issuing Banks’ Reliance, Etc. Neither the Issuing Banks nor
any directors, officers, agents or employees of the Issuing Banks shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. The Issuing Banks shall not have, by reason of this
Agreement a fiduciary relationship in respect of any Bank; and nothing in this
Agreement, expressed or implied, is intended or shall be so construed as to
impose upon the Issuing Banks any obligations in respect of this Agreement
except as expressly set forth herein. Without limitation of the generality of
the foregoing, each of the Issuing Banks: (i) may consult with legal counsel
(including counsel for any Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Bank or
Issuing Bank and shall not be responsible to any Bank or Issuing Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Credit Document; (iii) shall not
have any duty to ascertain or to inquire as to the satisfaction, performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Credit Document on the part of any Credit Party or to inspect the property
(including the books and records) of any Credit Party; (iv) shall not be
responsible to any Bank or Issuing Bank for the perfection, priority, existence,
sufficiency or value of any security, guaranty or insurance or for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Credit Document or any other instrument or
document furnished pursuant hereto or thereto; and (v) shall incur no liability
under or in respect of any Credit Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier,
telegram, cable, telex or otherwise) believed by it in its reasonable judgment
to be genuine and signed or sent by the proper party or parties. Without
limiting the generality of the foregoing, insofar as each Issuing Bank is
concerned, for purposes of determining compliance with any Credit Document
(including Section 3.2 of this Agreement) with respect to any issuance or
increase of any, or any addition of a letter

-54-



--------------------------------------------------------------------------------



 



of credit to this Agreement as a, Letter of Credit, each Bank shall be deemed to
have consented to, approved and accepted and to be satisfied with each matter
required under any Credit Document (including Section 3.2 of this Agreement),
unless the officer of such Issuing Bank responsible for the transactions
contemplated by the Credit Documents shall have received written notice from
such Bank prior to such issuance, increase or addition specifying its objection
thereto and such Bank shall not have accepted after such issuance, increase or
addition any Letter of Credit Fee associated with such increase or, in the case
of an issuance of any, or any addition of a letter of credit to this Agreement
as a, Letter of Credit, associated with such Letter of Credit; provided that
this sentence is solely for the benefit of the Issuing Banks (and not any Credit
Party) and shall not amend, waive or otherwise modify Section 3.2,
Section 6.1(b) or any other provision applicable to any Credit Party, whether in
respect of such Letter of Credit or any other Letter of Credit or matter.
     SECTION 7.4. Rights. With respect to its Commitments, the Revolving Credit
Advances made by it and the Notes, if any, issued to it, or any Letter of Credit
Interest held by it, Citibank shall have the same rights and powers under any
such Note and the other Credit Documents as any other Bank and may exercise the
same as though it was not the Agent. With respect to its Letter of Credit
Commitments, the Reimbursement Obligations owed to it or any Letter of Credit
Interest held by it, each of the Issuing Banks shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it was not an Issuing Bank. Citibank, each Issuing Bank and the
respective affiliates of each may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
any Borrower, any Person who may do business with or own, directly or
indirectly, securities of any Borrower and any other Person, all as if Citibank
were not the Agent and each Issuing Bank were not an Issuing Bank, in each case
without any duty to account therefor to the Banks or the Issuing Banks. In the
event that Citibank or any of its affiliates shall be or become an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by any Credit Party, the
parties hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Credit Party hereunder
or under any other Credit Document by or on behalf of Citibank in its capacity
as the Agent for the benefit of any Bank of Issuing Bank under any Credit
Document (other than Citibank or an affiliate of Citibank) and which is applied
in accordance with the Credit Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
     SECTION 7.5. Indemnification. (a) The Banks agree to indemnify the Agent
(to the extent not reimbursed by the Borrowers), ratably according to the
respective Letter of Credit Interests then held by each of the Banks plus the
respective principal amounts of the Revolving Credit Advances owed to each of
them (or if no Letter of Credit Interests or Revolving Credit Advances are at
the time outstanding, ratably according to their respective Revolving Credit
Commitments for TWC (or, if such Commitments have terminated, their respective
Revolving Credit Commitments for TWC immediately prior to such termination)),
from and against any and all claims, damages, losses, liabilities, costs, fees
and expenses (including reasonable fees and disbursements of external counsel)
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any other Credit Document or any action taken or omitted by the
Agent under this Agreement or any other Credit Document, including any of the
foregoing incurred in connection with any action taken under Section 5.1(f)
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, FEE OR
EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF THE
AGENT, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, FEE OR
EXPENSE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
AGENT). IT IS THE INTENT OF THE PARTIES HERETO THAT THE AGENT SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 7.5, BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE
OR

-55-



--------------------------------------------------------------------------------



 



CONTRIBUTORY NEGLIGENCE. Without limitation of the foregoing, each Bank agrees
to reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including external counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Credit Document to the
extent that the Agent is not reimbursed for such expenses by the Borrowers.
     (b) The Banks agree to indemnify each Issuing Bank (to the extent not
reimbursed by the Borrowers), ratably according to the respective Letter of
Credit Interests then held by each of the Banks plus the respective principal
amounts of the Revolving Credit Advances owed to each of them (or if no Letter
of Credit Interests or Revolving Credit Advances are at the time outstanding,
ratably according to their respective Revolving Credit Commitments for TWC (or,
if such Commitments have terminated, their respective Revolving Credit
Commitments for TWC immediately prior to such termination)), from and against
any and all claims, damages, losses, liabilities, costs, fees and expenses
(including reasonable fees and disbursements of external counsel) of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Issuing Bank in any way relating to or arising out of this Agreement or any
other Credit Document or any action taken or omitted by any Issuing Bank under
this Agreement or any other Credit Document (EXPRESSLY INCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE
OR CONTRIBUTORY NEGLIGENCE OF ANY ISSUING BANK, BUT EXCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, FEE OR EXPENSE ATTRIBUTABLE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING BANK). IT IS THE INTENT OF THE
PARTIES HERETO THAT AN ISSUING BANK SHALL, TO THE EXTENT PROVIDED IN THIS
SECTION 7.5, BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE. Without limitation of the foregoing, each Bank agrees to reimburse
each Issuing Bank promptly upon demand for its ratable share of any
out-of-pocket expenses (including external counsel fees) incurred by such
Issuing Bank in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Credit Document to
the extent that such Issuing Bank is not reimbursed for such expenses by the
Borrowers.
     SECTION 7.6. Successor Agent. The Agent may resign at any time as Agent
under this Agreement by giving written notice thereof to the Banks and the
Borrowers and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal, the Majority Banks shall have the
right to appoint, with the consent of the Borrowers (which consent shall not be
unreasonably withheld and shall not be required if an Event of Default under
Section 6.1(a) or 6.1(e) exists), a successor Agent from among the Banks. If no
successor Agent shall have been so appointed by the Majority Banks with such
consent, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Majority Banks’ removal
of the retiring Agent, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which shall be a Bank which is a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent under this Agreement by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and shall
function as the Agent under this Agreement, and the retiring Agent shall be
discharged from its duties and obligations as Agent under this Agreement. After
any retiring Agent’s resignation or removal hereunder as Agent, the provisions
of this Article VII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under this Agreement.

-56-



--------------------------------------------------------------------------------



 



     SECTION 7.7. Bank Decisions. Each of the Agent, the Banks and the Issuing
Banks acknowledges that it has, independently and without reliance upon the
Agent, the Syndication Agent, the Joint Lead Arrangers, the Issuing Banks or any
other Bank and based on the financial statements referred to in Section 4.1(e)
and such other documents and information as it has deemed appropriate, made its
own credit analysis and its own decision to enter into this Agreement. Each of
the Agent, the Banks and the Issuing Banks (in each case, both on its own behalf
and on behalf of its affiliates, directors, officers, employees and agents that
are Indemnified Parties) also acknowledges that it will, independently and
without reliance upon the Agent, the Syndication Agent, the Joint Lead
Arrangers, the Issuing Banks or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Credit Documents.
     SECTION 7.8. Certain Rights of the Agent. If the Agent shall request
instructions from the Majority Banks with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agent shall be entitled to refrain from such act or taking such
action unless and until the Agent shall have received instructions from the
Majority Banks; and it shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Bank nor any Issuing Bank nor any
Indemnified Party shall have any right of action whatsoever against the Agent as
a result of its acting or refraining from acting hereunder or under any other
Credit Document in accordance with the instructions of the Majority Banks.
Furthermore, except for action expressly required of the Agent hereunder, the
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall be specifically indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.
     SECTION 7.9. Other Agents. The Syndication Agent, the Co-Documentation
Agents and the Joint Lead Arrangers have no duties or obligations under any
Credit Document. None of the Syndication Agent, the Co-Documentation Agents or
the Joint Lead Arrangers shall have, by reason of this Agreement or the other
Credit Documents, a fiduciary relationship in respect of any Bank or any Issuing
Bank, and nothing in this Agreement or other Credit Documents, express or
implied, is intended or shall be so construed to impose on any of the
Syndication Agent, the Co-Documentation Agents or the Joint Lead Arrangers any
obligation in respect of this Agreement or other Credit Documents.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.1. Amendments. Etc. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks and the Borrowers, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Banks directly affected thereby (without limiting
the generality of the foregoing, it is understood that all Banks are directly
affected by clauses (a), (f), (g), (h) and (i) below), do any of the following:
(a) waive any of the conditions specified in Section 3.2, (b) increase or extend
the scheduled termination date of any Commitment of any Bank or any Issuing Bank
or subject any Bank or any Issuing Bank to any additional obligation, (c) reduce
the Reimbursement Obligations, (d) reduce the principal of, or interest on, the
Revolving Credit Advances or any fees or other amounts payable hereunder, (e)
postpone any date fixed for any payment of the Reimbursement Obligations,
Revolving Credit Advances or any fees or other amounts payable hereunder, (f)
change the definition of Majority Banks or otherwise change the LC Participation
Percentages, the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, Letter of Credit Liabilities
or the Reimbursement Obligations

-57-



--------------------------------------------------------------------------------



 



which shall be required for the Banks or any of them to take any action under
this Agreement, (g) release Pipeline Holdco from the Pipeline Holdco Guaranty
(except as set forth in Section 8.15) or release TWC from the TWC Guaranty
(except as set forth in Section 2.4), (h) amend or waive any provision of, or
consent to any departure by any Borrower from, Section 2.9, this Section 8.1 or
Section 8.15, or (i) increase the aggregate amount of the Revolving Credit
Commitments for TWC or the Letter of Credit Commitments above $1,500,000,000;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Banks required above to take
such action, affect the rights or duties of the Agent under any Credit Document;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Banks required above
to take such action, affect the rights or duties of any Issuing Bank under any
Credit Document.
     SECTION 8.2. Notices, Etc. (a) Except as otherwise provided in Section
8.2(b), all notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and mailed, telecopied or delivered,
if to any Bank, as specified opposite its name on Schedule I hereto or specified
in a Transfer Agreement for any assignee Bank delivered pursuant to Section
8.5(a); if to a Borrower, as specified opposite its name on Schedule II hereto;
if to an Issuing Bank to its address as specified opposite its name on
Schedule I; if to Citibank, as Agent, to its address at 2 Penns Way, Suite 200,
New Castle, Delaware 19720 (telecopier number (302) 894-6120; email address:
oploanswebadmin@citigroup.com), Attention: Williams Account Officer, with a copy
to Citicorp North America, Inc., 333 Clay Street, Suite 3700, Houston, Texas
77002 (telecopier number: (713) 481-0247), Attention: The Williams Companies,
Inc. Account Officer; or, as to any Borrower, any Issuing Bank or the Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers, each Issuing Bank
and the Agent; provided that materials required to be delivered pursuant to
Section 5.1(b)(ii), (iii) and (iv) shall be delivered to the Agent as specified
in Section 8.2(b) or as otherwise specified to any Borrower by the Agent;
provided, further, that any communication that (A) relates to a request for a
new, or a conversion of an existing, borrowing or other extension of credit
(including any election of an interest rate or Interest Period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (C) provides notice of any
Default or Event of Default or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of any provision of this Agreement
and/or any borrowing, Letter of Credit, increase of any Letter of Credit,
addition hereto of any letter of credit or other extension of credit hereunder,
shall be in writing (including telecopy communication) and mailed, telecopied or
delivered pursuant to this Section 8.2(a). All such notices and communications
shall, when mailed, telecopied or e-mailed, be effective when received in the
mail, sent by telecopier to any party to the telecopier number as set forth
herein or on Schedule I or Schedule II or specified in a Transfer Agreement for
any assignee Bank delivered pursuant to Section 8.5(a) (or other telecopy number
specified by such party in a written notice to the other parties hereto) or
confirmed by e-mail, respectively, except that notices and communications to the
Agent shall not be effective until received by the Agent. Any notice or
communication to a Bank shall be deemed to be a notice or communication to any
SPC designated by such Bank and no further notice to an SPC shall be required.
Delivery by telecopier of an executed counterpart of this Agreement, any other
Credit Document or any amendment or waiver of any provision of this Agreement or
any other Credit Document (other than a Letter of Credit) shall be effective as
delivery of a manually executed counterpart thereof.
     (b) The Borrowers will have the option to provide to the Agent all
information, documents and other materials that they are obligated to furnish to
the Agent pursuant to the Credit Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a Conversion of an existing, borrowing, a new Letter of
Credit, any increase of any Letter of Credit, any

-58-



--------------------------------------------------------------------------------



 



addition hereto of any letter of credit or other extension of credit (including
any election of an interest rate or Interest Period relating thereto),
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of any provision of this Agreement
and/or any borrowing, Letter of Credit, increase of any Letter of Credit,
addition hereto of any letter of credit or other extension of credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium to oploanswebadmin@citigroup.com.
The Borrowers further agree that the Agent may make the Communications available
to the Banks and the Issuing Banks by posting the Communications on Intralinks
or a substantially similar electronic transmission system (the “Platform”). The
Borrowers acknowledge that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OF THE AGENT OR ANY OF ITS
AFFILIATES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY BANK, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
TRANSMISSION BY ANY BORROWER, ANY OF THE AGENT PARTIES OR ANY OTHER PERSON OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of the Credit Documents. Each of the
Banks and the Issuing Banks agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Bank or
Issuing Bank, as the case may be, for purposes of the Credit Documents. Each of
the Banks and the Issuing Banks agrees (i) to notify the Agent in writing
(including by electronic communication) from time to time of such Bank’s or such
Issuing Bank’s, as the case may be, e-mail address to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.
Nothing herein shall prejudice the right of the Agent, any Issuing Bank or any
Bank to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

-59-



--------------------------------------------------------------------------------



 



     SECTION 8.3. No Waiver; Remedies. No failure on the part of any Bank, any
Issuing Bank or the Agent to exercise, and no delay in exercising, any right
under this Agreement or any other Credit Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.
     SECTION 8.4. Costs and Expenses.
     (a) (i) TWC agrees to pay, within 30 days of receipt by TWC of request
therefor, all reasonable out-of-pocket costs and expenses of the Joint Lead
Arrangers, the Syndication Agent, the Agent and the Issuing Banks in connection
with the syndication, preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Letters of Credit, the Notes,
or any other Credit Document and the other documents to be delivered under this
Agreement, including the reasonable fees and out-of-pocket expenses of Bracewell
& Giuliani, LLP, counsel for the Agent, with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement,
the Notes and any other Credit Document and the reasonable costs and expenses of
the Issuing Banks in connection with any Letter of Credit, and (ii) TWC agrees
to pay on demand all costs and expenses, if any (including reasonable counsel
fees and out-of-pocket expenses), of the Agent, the Syndication Agent, the
Issuing Banks and each Bank in connection with the enforcement (after the
occurrence and during the continuance of an Event of Default and whether through
negotiations (including formal workouts or restructurings), legal proceedings or
otherwise) against any Credit Party of any Credit Document.
     (b) Each Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Agent, the Syndication Agent, the Issuing Banks,
the Joint Lead Arrangers and each Bank and each of their respective affiliates,
directors, officers, employees and agents (the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities, costs, fees and
expenses (including reasonable fees and disbursements of counsel) of any kind or
nature whatsoever for which any of them may become liable or which may be
incurred by or asserted against any of the Indemnified Parties (other than
claims and related damages, losses, liabilities, costs, fees and expenses made
by one Bank (or its successors or assignees) against another Bank) arising out
of, related to or in connection with (i) any Credit Document or any other
document or instrument delivered in connection herewith, (ii) any violation by
any Credit Party or any Subsidiary of any Credit Party of any Environmental Law
or any other law, rule, regulation or order, (iii) any Revolving Credit Advance,
any Letter of Credit or the use or proposed use of the proceeds of any Revolving
Credit Advance or Letter of Credit, (iv) any of the Commitments, (v) any
transaction in which any proceeds of any Letter of Credit or Revolving Credit
Advance are applied or (vi) any investigation, litigation or proceeding, whether
or not any of the Indemnified Parties is a party thereto, related to or in
connection with any of the foregoing or any Credit Document (EXPRESSLY INCLUDING
ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, FEE OR EXPENSE ATTRIBUTABLE TO
THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT
EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, FEE OR EXPENSE SOUGHT
TO BE RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, FEE OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY OR THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE AFFILIATES, ADVISORS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS
OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH
INDEMNIFIED

-60-



--------------------------------------------------------------------------------



 



PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 8.4(b), BE INDEMNIFIED FOR
ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.
     (c) If any payment of principal of, or Conversion of, or purchase pursuant
to Section 2.6(c) of, any portion of any Eurodollar Rate Advance owed by any
Borrower to any Bank is made other than on the last day of the Interest Period
for such Eurodollar Rate Advance, as a result of a payment, prepayment or
Conversion pursuant to this Agreement or acceleration of the maturity of the
Notes pursuant to Section 6.1 or such purchase or assignment, such Borrower
shall, upon demand by such Bank (with a copy of such demand to the Agent), pay
to the Agent for the account of such Bank any amounts required to compensate
such Bank for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment, purchase, assignment or Conversion, including
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Bank to fund or maintain such Eurodollar Rate Advance.
     (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.2, 2.6 and 2.8 and this Section 8.4 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the Notes.
     SECTION 8.5. Binding Effect; Transfers.
     (a) This Agreement shall become effective when it shall have been executed
by the Borrowers, the Agent and the Issuing Banks, and when each Bank listed on
the signature pages hereof has delivered an executed counterpart hereof to the
Agent, has sent to the Agent a facsimile copy of its signature hereon or of its
signature on a signature page hereof or has notified the Agent that such Bank
has executed this Agreement and thereafter shall be binding upon and inure to
the benefit of the Borrowers, the Agent, the Issuing Banks and each Bank and
their respective successors and assigns; provided that the Borrowers shall not
have the right to assign any of their rights hereunder or any interest herein
without the prior written consent of the Banks and the Issuing Banks. Each Bank
may assign to one or more banks, financial institutions or other entities all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Advances owing to such Bank, any Note or Notes
held by such Bank, its Letter of Credit Interest and any or all of its Revolving
Credit Commitments); provided. that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement and the Notes, (ii) except in the case of an assignment of all of a
Bank’s rights and obligations under this Agreement or an assignment to another
Bank, the amount of the Revolving Credit Commitment for TWC of the assigning
Bank being assigned pursuant to each such assignment (determined as of the date
of the Transfer Agreement with respect to such assignment) shall be in an
aggregate amount of $5,000,000 (or such lesser amount as may be consented to by
the Agent and the Borrowers) and in an integral multiple of $1,000,000 (unless
otherwise consented to by the Agent and the Borrowers), (iii) each such
assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register maintained by the Agent, a Transfer Agreement and a
processing and recordation fee of $3,500 (which fee shall be paid by such
Eligible Assignee) and (v) each such assignment of any Revolving Credit
Commitment for any Borrower shall be made only if the same percentage of the
Revolving Credit Commitments of such assigning Bank for each of the other
Borrowers and the same percentage of the LC Participation Percentage of the
assigning Bank are simultaneously assigned by the assigning Bank to the same
Eligible Assignee pursuant to the same Transfer Agreement. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Transfer Agreement, (x) the assignee thereunder shall be a party hereto
as a “Bank” and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Transfer Agreement, have the rights and
obligations of a Bank hereunder (including obligations to the Issuing Banks and
the

-61-



--------------------------------------------------------------------------------



 



Agent pursuant to Section 7.5) and (y) the Bank assignor thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Transfer Agreement, relinquish its rights and be released from
its obligations under this Agreement, except for rights and obligations which
continue after repayment of the Reimbursement Obligations and Revolving Credit
Advances or termination of this Agreement pursuant to the express terms of this
Agreement (and, in the case of a Transfer Agreement covering all of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto, except as to such rights and obligations).
     (b) By executing and delivering a Transfer Agreement, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such Transfer
Agreement, such assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, any
other Credit Document or any other instrument or document furnished pursuant
hereto or in connection herewith, the perfection, priority, existence,
sufficiency or value of any security, guaranty or insurance or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Credit Document or any other instrument or document furnished pursuant hereto or
in connection herewith, (ii) such assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or any other Person or the performance or observance by any Borrower or
any other Person of any of its respective obligations under the Credit Documents
or any other instrument or document furnished pursuant hereto or in connection
herewith; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and its own decision to enter into such Transfer Agreement; (iv) such
assignee will, independently and without reliance upon the Agent, any Issuing
Bank, such assignor or any other Bank and based on such financial statements and
such other documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis and its own decisions in taking or not
taking action under this Agreement, any of the other Credit Documents or any
other instrument or document; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to act as Agent
on its behalf and to exercise such powers and discretion under this Agreement,
any other Credit Document or any other document executed in connection herewith
or therewith as are delegated to the Agent by the terms hereof or thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Bank.
     (c) The Agent shall maintain a copy of each Transfer Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of each Bank and each Issuing Bank together with its respective Revolving Credit
Commitment for each Borrower, Letter of Credit Commitment, LC Participation
Percentage, Letter of Credit Interest and the principal amount of the Revolving
Credit Advances owing to each Bank by each Borrower from time to time (the
“Register”). The entries in the Register made pursuant to this Section 8.5(c)
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent, the Issuing Banks and the Banks may treat as a Bank or
Issuing Bank, as the case may be, each Person whose name is recorded in the
Register as a Bank or Issuing Bank, as the case may be, hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower, any Issuing Bank or any Bank at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Upon its receipt of a Transfer Agreement executed and completed by an
assigning Bank and an assignee representing that it is an Eligible Assignee (and
consented to by the Agent, the Issuing Banks and, if required, by TWC), the
Agent shall (i) accept such Transfer Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers. If

-62-



--------------------------------------------------------------------------------



 



requested by the assigning or assignee Bank, each Borrower after its receipt of
such notice, shall, at its own expense, execute and deliver to the Agent, any
Notes requested pursuant to Section 2.10(a) (with any Notes being replaced
thereby being promptly returned to such Borrower by the holder thereof). Such
new Notes shall be dated the effective date of such Transfer Agreement and shall
otherwise be in substantially the form of Exhibit G hereto.
     (e) Each Bank or Issuing Bank may sell participations to one or more banks
or other entities (other than the Borrowers or any of their Affiliates) in or to
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, the Revolving Credit Advances owing to it,
the Notes held by it and its Letter of Credit Interest); provided, that (i) such
Bank’s or Issuing Bank’s, as the case may be, obligations under this Agreement
shall remain unchanged, (ii) such Bank or Issuing Bank, as the case may be,
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrowers, the Agent, each other
Issuing Bank and the other Banks shall continue to deal solely and directly with
such Bank or Issuing Bank, as the case may be, in connection with such Bank’s or
Issuing Bank’s, as the case may be, rights and obligations under this Agreement,
(v) all amounts payable under this Agreement shall be calculated as if such Bank
or Issuing Bank, as the case may be, had not sold such participation, and
(vi) the terms of any such participation shall not restrict such Bank’s or
Issuing Bank’s, as the case may be, ability to consent to any departure by any
Borrower herefrom without the approval of the participant, except that the
approval of the participant may be required to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the
Reimbursement Obligations or Revolving Credit Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Reimbursement Obligations or Revolving Credit Advances or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation.
     (f) Notwithstanding any other provisions set forth in this Agreement, any
Bank or Issuing Bank may at any time create a security interest in all or any
portion of its rights under this Agreement (including its Letter of Credit
Interest) or any of its Notes in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Board without notice to or consent of
the Borrowers, the Issuing Banks or the Agent. Furthermore, any Bank or Issuing
Bank may assign, as collateral or otherwise, any of its rights (including rights
to payments of principal of and/or interest on its Letter of Credit Interest or
Revolving Credit Advances made by such Bank) under this Agreement, its Notes or
any of its Letter of Credit Interest to any Federal Reserve Bank without notice
to or consent of any Borrower, the Issuing Banks or the Agent.
     (g) Notwithstanding anything to the contrary contained herein, any Bank or
Issuing Bank (a “Designating Bank”) with the consent of the Agent (and; if no
Event of Default has occurred and is continuing, the Borrowers) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Designating Bank to the Agent and the Borrowers, the option
to fund all or any part of any payment to any Issuing Bank or Revolving Credit
Advance which the Designating Bank has agreed to make; provided that no
Designating Bank shall have granted at any one time such option to more than one
SPC; and provided further that (i) such Designating Bank’s obligations under
this Agreement shall remain unchanged, (ii) such Designating Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Borrowers, the Issuing Banks, the Agent and the other
Banks shall continue to deal solely and directly with such Designating Bank in
connection with such Designating Bank’s rights and obligations under this
Agreement, (iv) any such option granted to an SPC shall not constitute a
commitment by such SPC to fund any drawing under a Letter of Credit or to fund
any Revolving Credit Advance, and (v) neither the grant nor the exercise of such
option to an SPC shall increase the costs or expenses or otherwise increase or
change the obligations of a Borrower under this Agreement (including its
obligations under Section 2.6). The issuance of a

-63-



--------------------------------------------------------------------------------



 



Letter of Credit or the making of a Revolving Credit Advance by an SPC hereunder
shall utilize the Commitment of the Designating Bank to the same extent, and as
if, such Revolving Credit Advance were made by or such Letter of Credit were
issued by such Designating Bank. Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement to the extent that any such indemnity or similar payment obligations
shall have been paid by its Designating Bank. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States. In
addition, notwithstanding anything to the contrary contained in this Section
8.5, an SPC may not assign its interest in any Letter of Credit Interests or
Revolving Credit Advance except that, with notice to, but without the prior
written consent of, the Borrowers and the Agent and without paying any
processing fee therefor, such SPC may assign all or a portion of its interests
in any Letter of Credit Interests or Revolving Credit Advance to the Designating
Bank or to any financial institutions (consented to by the Borrowers, Issuing
Banks and Agent), providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Letter of Credit
Interests or Revolving Credit Advance. Each Designating Bank shall serve as the
agent of its SPC and shall on behalf of its SPC: (i) receive any and all
payments made for the benefit of such SPC and (ii) give and receive all
communications and notices, and vote, approve or consent hereunder, and take all
actions hereunder, including votes, approvals, waivers, consents and amendments
under or relating to this Agreement, the Notes and the other Credit Documents.
Any such notice, communication, vote, approval, waiver, consent or amendment
shall be signed by the Designating Bank for the SPC and need not be signed by
such SPC on its own behalf. The Borrowers, the Issuing Banks, the Agent and the
Banks may rely thereon without any requirement that the SPC sign or acknowledge
the same or that notice be delivered to the Borrowers or the SPC. This
Section 8.5(g) may not be amended without the written consent of any SPC, which
shall have been identified to the Agent and the Borrowers.
     SECTION 8.6. Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     SECTION 8.7. Interest. It is the intention of the parties hereto that the
Agent, each Issuing Bank and each Bank shall conform strictly to usury laws
applicable to it, if any. Accordingly, if the transactions with the Agent, any
Issuing Bank or any Bank contemplated hereby would be usurious under applicable
law, then, in that event, notwithstanding anything to the contrary in this
Agreement, any Credit Document or any other agreement entered into in connection
with or as security for this Agreement or any other Credit Document, it is
agreed as follows: (i) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received by the Agent, such Issuing Bank or such Bank, as the case may be,
under this Agreement or any other Credit Document or under any other agreement
entered into in connection with or as security for this Agreement, the Notes or
the other Credit Documents shall under no circumstances exceed the maximum
amount allowed by such applicable law and any excess shall be canceled
automatically and, if theretofore paid, shall at the option of the Agent, such
Issuing Bank or such Bank, as the case may be, be credited by the Agent, such
Issuing Bank or such Bank, as the case may be, on the principal amount of the
obligations owed to the Agent, such Issuing Bank or such Bank, as the case may
be, by the applicable Borrower or refunded by the Agent, such Issuing Bank or
such Bank, as the case may be, to the applicable Borrower, and (ii) in the event
that the maturity of any obligation payable to the Agent, such Issuing Bank or
such Bank, as the case may be, is accelerated or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to the Agent, such Issuing Bank or such Bank, as the case may be,
may never include more than the maximum amount allowed by such applicable law
and excess interest, if any, to the Agent, such Issuing Bank or such Bank, as
the case may be, provided for

-64-



--------------------------------------------------------------------------------



 



in this Agreement or otherwise shall be canceled automatically as of the date of
such acceleration or prepayment and, if theretofore paid, shall, at the option
of the Agent, such Issuing Bank or such Bank, as the case may be, be credited by
the Agent, such Issuing Bank or such Bank, as the case may be, on the principal
amount of the obligations owed to the Agent, such Issuing Bank or such Bank, as
the case may be, by the applicable Borrower or refunded by the Agent, such
Issuing Bank or such Bank, as the case may be, to the applicable Borrower.
     SECTION 8.8. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of a counterpart of a signature page hereof by telecopier shall be as
effective as delivery of an original executed counterpart hereof.
     SECTION 8.9. Survival of Agreements, Representations and Warranties, Etc.
All warranties, representations and covenants made by any Borrower or any
Authorized Officer of any Borrower herein or in any certificate or other
document delivered in connection with this Agreement shall be considered to have
been relied upon by the Banks and the Issuing Banks and shall survive the
issuance of any Letters of Credit and the issuance and delivery of the Notes (if
any) and the making of Revolving Credit Advances regardless of any
investigation.
     SECTION 8.10. Confidentiality. Each Bank agrees that it will not disclose
without the prior consent of TWC (other than to employees, auditors,
accountants, counsel or other professional advisors of the Agent, any Issuing
Bank or any Bank) any information with respect to the Borrowers, which is
furnished pursuant to this Agreement; provided that any Bank and any Issuing
Bank may disclose any such information (1) as has become generally available to
the public, (2) as may be required or appropriate in any report, statement or
testimony submitted to or required by any regulatory body having or claiming to
have jurisdiction over such Bank or Issuing Bank or submitted to or required by
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (3) as may be required or appropriate in response to any summons or
subpoena in connection with any litigation, (4) in order to comply with any law,
order, regulation or ruling applicable to such Bank or Issuing Bank, (5) to the
prospective transferee or grantee in connection with any contemplated transfer
of any of the Commitments, Letter of Credit Interests or Revolving Credit
Advances or any interest therein by such Bank or Issuing Bank or the grant of an
option to an SPC to fund any drawing under a Letter of Credit or Revolving
Credit Advance; provided that such prospective transferee executes an agreement
with or for the benefit of the Borrowers containing provisions substantially
identical to those contained in this Section 8.10; and provided further that if
the contemplated transfer is a grant of an option to fund a drawing under a
Letter of Credit or Revolving Credit Advance to an SPC pursuant to
Section 8.5(g), such SPC may disclose, if prior notice of the delivery thereof
is given to the Borrowers, such information as may be required by law or
regulation to be delivered, (6) in connection with the exercise of any remedy by
such Bank or Issuing Bank following an Event of Default, (7) in connection with
any litigation involving such Bank pertaining to this Agreement, any of the
Notes or any of the other Credit Documents or any other document delivered in
connection herewith, (8) to any Bank, any Issuing Bank or the Agent or (9) to
any affiliate of any Bank; provided that such affiliate has agreed with or for
the benefit of the Borrowers to be bound by provisions substantially identical
to those contained in this Section 8.10.
     SECTION 8.11. Waiver of Jury Trial. THE BORROWERS, THE AGENT, THE ISSUING
BANKS AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF TEE
NOTES, ANY LETTER OF CREDIT, ANY OTHER CREDIT DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

-65-



--------------------------------------------------------------------------------



 



     SECTION 8.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 8.13. Forum Selection and Consent to Jurisdiction: Damages. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE BANKS, ANY ISSUING BANK
OR THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY SECURITY
MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
SUCH SECURITY MAY BE FOUND. THE BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT TEE ADDRESS FOR NOTICES SPECIFIED IN ACCORDANCE
WITH SECTION 8.2. THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS. EACH OF THE BORROWERS,
THE AGENT, THE ISSUING BANKS AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION 8.13 ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES, PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY
THE AGENT, ANY ISSUING BANK OR ANY BANK OF ANY RIGHT TO RECEIVE FULL PAYMENT OF
ALL OBLIGATIONS. TWC HEREBY AGREES TO SERVE AS AGENT FOR SERVICE OF PROCESS ON
BEHALF OF EACH OTHER CREDIT PARTY IN CONNECTION WITH THE CREDIT DOCUMENTS AND
TBE OBLIGATIONS.
     SECTION 8.14. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) either, as to any Borrower, (a) the
Revolving Credit Advances owed by such Borrower having become due and payable in
accordance with the terms hereof or (b) the making of the request or the
granting of the consent specified by Section 6.1. to authorize the Agent to
declare the Revolving Credit Advances owed by such Borrower due and payable
pursuant to the provisions of Section 6.1, each Bank and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or

-66-



--------------------------------------------------------------------------------



 



demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank or such Issuing Bank, as the case may be, to or for the
credit or the account of such Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement and the other
Credit Documents, irrespective of whether or not such Bank or such Issuing Bank,
as the case may be, shall have made any demand under this Agreement or any other
Credit Document and although such obligations may be unmatured. Each Bank or
Issuing Bank, as the case may be, agrees promptly to notify such Borrower after
such set-off and application made by such Bank or such Issuing Bank, as the case
may be, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Bank and each
Issuing Bank under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Bank or such Issuing Bank, as the
case may be, may have.
     SECTION 8.15. Termination of Security Documents and Pipeline Holdco
Guaranty. If (i) the senior unsecured long-term debt of TWC is rated (a) BBB- or
higher by S&P or Baa3 or higher by Moody’s, (b) no lower than BB+ by S&P and
(c) no lower than Ba1 by Moody’s, (ii) no Default or Event of Default has
occurred and is continuing, and (iii) the Agent has received (1) a notice from
Pipeline Holdco requesting that the Security Documents and the Pipeline Holdco
Guaranty be terminated, (2) a certificate of TWC certifying, as of the date
thereof, the ratings by both S&P and Moody’s of such debt and that no Default or
Event of Default has occurred and is continuing, (3) such other documentation
confirming the foregoing that the Agent may reasonably request, then the
Security Documents and the Pipeline Holdco Guaranty shall terminate on the date
(the “Pipeline Holdco Release Date”) that is 5 Business Days following the
Agent’s receipt of all such items. With reasonable promptness following such
termination, the Agent will, at the expense of TWC, execute and deliver (A) to
Pipeline Holdco such documents as Pipeline Holdco may reasonably request to
evidence such termination and (B) to the pledgor of any promissory note
delivered to the Agent pursuant to Section 5.2(m), such documents as such
pledgor may reasonably request to evidence such termination and any such
promissory note as may then be in the Agent’s possession against the
contemporaneous receipt by the Agent of a written receipt therefor in a
reasonable form provided by the Agent.
     SECTION 8.16. Termination of 2005 Credit Agreement. The “Revolving Credit
Commitments” and “Letter of Credit Commitments” (as those terms are defined in
the 2005 Credit Agreement) are hereby terminated as of the date hereof. This
Section 8.16 shall constitute each Borrower’s notice of such termination under
Section 2.4 of the 2005 Credit Agreement and each Borrower’s agreement that, on
and after the date hereof, it has no further right to borrow under, or request
the issuance of any “Letter of Credit” (as defined in the 2005 Credit Agreement)
under, the 2005 Credit Agreement: Each Bank that is a “Bank” (as defined in the
2005 Credit Agreement) and each Issuing Bank that is an “Issuing Bank” (as
defined in the 2005 Credit Agreement) hereby (i) waive any requirement that such
notice be given at least three “Business Days” (as defined in the 2005 Credit
Agreement) prior to such termination, (ii) consent to the release of all
security and guaranties created or existing under the 2005 Credit Agreement, and
(iii) authorize the “Collateral Agent” (as defined in the 2005 Credit Agreement)
to execute all terminations, releases and documents in connection therewith and
deliver the “Collateral” (as defined in the 2005 Credit Agreement) to TWC or any
of its Subsidiaries.
[Remainder of page intentionally left blank — signature pages follow]

-67-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the patties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
BORROWERS:

 
THE WILLIAMS COMPANIES, INC.
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Vice President & Treasurer        WILLIAMS PARTNERS L.P.

By: Williams Partners GP LLC, its general partner       By:   /s/ Rodney J.
Sailor         Name:   Rodney J. Sailor        Title:   Treasurer       
NORTHWEST PIPELINE CORPORATION
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Assistant Treasurer        TRANSCONTINENTAL GAS PIPE LINE CORPORATION
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Assistant Treasurer     

Signature Page to the Credit Agreement





--------------------------------------------------------------------------------



 



AGENT:

 
CITIBANK, N.A., as Agent
      By:   /s/ [ILLEGIBLE]         Authorized Officer           

ISSUING BANKS:

 
CITIBANK, N.A., as Issuing Bank
      By:   /s/ [ILLEGIBLE]         Authorized Officer              BANK OF
AMERICA, NATIONAL ASSOCIATION, as Issuing Bank
      By:   /s/ Claire M. Liu         Authorized Officer 
CLAIRE M. LIU       Senior Vice President        JPMORGAN CHASE BANK, N.A., as
Issuing Bank
      By:   /s/ [ILLEGIBLE]         Authorized Officer             

Signature Page to the Williams Credit Agreement





--------------------------------------------------------------------------------



 



BANKS:

 
CITIBANK, N.A.
      By:   /s/ [ILLEGIBLE]         Authorized Officer                BANK OF
AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Claire M. Liu         Authorized Officer        CLAIRE M. LIU
Senior Vice President       JPMORGAN CHASE BANK, N.A.
      By:   /s/ [ILLEGIBLE]         Authorized Officer                THE BANK
OF NOVA SCOTIA
      By:   /s/ Vicki Gibson         Authorized Officer        Vicki Gibson,
Assistant Agent                THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Patricia Dundee         Authorized Officer        Patricia
Dundee        Managing Director        ABN AMRO BANK N.V.
      By:   /s/ James L. Moyes         Authorized Officer: James L. Moyes       
Title:   Managing Director        BANK OF OKLAHOMA, NA
      By:   /s/ Robert D. Mattax         Authorized Officer        Robert D.
Mattax, Senior Vice President           

Signature Page to the Williams Credit Agreement





--------------------------------------------------------------------------------



 



 

BARCLAYS BANK PLC
      By:   /s/ Alison McGuigan         Authorized Officer - Alison McGuigan -
Associate Director              BAYERISCHE LANDESBANK, Cayman Islands Branch    
    By:   /s/ Stephen Christenson         Authorized Officer        Stephen
Christenson        First Vice President            By:   /s/ Norman McClave    
    Authorized Officer        Norman McClave        First Vice President   

BNP PARIBAS

                     
By:
  /s/ Larry Robinson           /s/ Mark Cox    
 
 
 
Authorized Officer
Larry Robinson
Director          
 
Authorized Officer
Mark Cox
Director    
 
                    CALYON NEW YORK BRANCH       CALYON NEW YORK BRANCH    
 
                   
By:
  /s/ Darrell Stanley       By:   /s/ Michael Willis    
 
 
 
Authorized Officer
Darrell Stanley          
 
Authorized Officer
Michael Willis    

 
LEHMAN COMMERCIAL PAPER INC.
      By:   /s/ Frank P. Turner         Authorized Officer        Frank P.
Turner        Vice President        MERRILL LYNCH CAPITAL CORPORATION
      By:   /s/ Carol J.E. Feeley         Authorized Officer - Carol J.E.
Feeley        Vice President 
      MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Raymond Ventura         Authorized Officer        Raymond
Ventura        Deputy General Manager     

Signature Page to the Williams Credit Agreement





--------------------------------------------------------------------------------



 



 

NATEXIS BANQUE POPULAIRES
      By:   /s/ Daniel Payer         Authorized Officer        Daniel Payer     
  Vice President       By:   /s/ Louis P. Laville         Authorized Officer   
    Louis P. Laville, III       Vice President & Group Manager        REGIONS
BANK
      By:   /s/ [ILLEGIBLE]         Authorized Officer              ROYAL BANK
OF CANADA
      By:   /s/ [ILLEGIBLE]         Authorized Officer              THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
HOUSTON AGENCY    

                     
By:
  /s/ [ILLEGIBLE]       By:   /s/ [ILLEGIBLE]    
 
 
 
Authorized Officer          
 
Authorized Officer    

 
TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Jim Bridwell         Authorized Agent        Jim Bridwell       
WACHOVIA BANK, N.A.
      By:   /s/ [ILLEGIBLE]        Authorized Officer       WESTLB AG, NEW YORK
BRANCH
      By:   /s/ Edward Bankole         Authorized Officer        Edward Bankole
Mananging Director            By:   /s/ Dee Dee Sklar         Authorized
Officer        DEE DEE SKLAR
MANAGING DIRECTOR        WACHOVIA BANK, N.A.
      By:   /s/ Jay Buckman        Authorized Officer - Jay Buckman, Vice
President     

Signature Page to the Williams Credit Agreement





--------------------------------------------------------------------------------



 



SCHEDULE I
ADDRESSES AND APPLICABLE LENDING OFFICES

          Name of Issuing Bank       Address for Notices
Citibank, N.A.
      Citibank, N.A.
 
      2 Penns Way, Suite 200
 
      New Castle, Delaware 19720
 
      Telecopier: (302) 894-6120
 
      Attn: The William Companies, Inc.
 
      Account Officer
 
       
 
      Email address:
 
      oploanswebadmin@citigroup.com
 
       
 
      with copies to:
 
       
 
      Citicorp North America, Inc.
 
      333 Clay Street, Suite 3700
 
      Houston, Texas 77002
 
      Telecopier: (713) 481-0247
 
      Attn: The Williams Companies, Inc.
 
      Account Officer
 
       
Bank of America,
      Bank of America, National Association
National Association
       
 
      901 Main Street, 14th Floor
 
      Dallas, Texas 75202
 
      Telecopier: (214) 290-9425
 
      Telephone: (214) 209-2154
 
      Attn: Tracy F. Mackie
 
      Email address:
 
      tracy.f.mackie@bankofamerica.com
 
       
 
      with copies to:
 
       
 
      Bank of America, National Association
 
      Bank of America Center
 
      700 Louisiana, 8th Floor
 
      Houston, Texas 77002
 
      Telecopier: (713) 247-7286
 
      Telephone: (713) 247-7268
 
      Attn: Phyllis Tennard
 
      Email address:
 
      Phyllis.tennard@bankofamerica.com
 
       
JPMorgan Chase Bank. N.A.
      JPMorgan Chase Bank, N.A.
 
      270 Park Avenue, 21st Floor
 
      New York, New York 10017
 
      Telecopier: (212) 270-3897
 
      Telephone: (212) 270-4676
 
      Attn: Peter Ling

 



--------------------------------------------------------------------------------



 



          Name of Bank   Domestic and Eurodollar Lending Offices   Address for
Notices
Citibank, N.A.
  Citibank, N.A.   Citibank, N.A.
 
  399 Park Avenue   2 Penns Way, Suite 200
 
  New York New York 10043   New Castle, Delaware 19720
 
      Telecopier: (302) 894-6120
 
       
 
      Attn: The Williams Companies, Inc.
 
      Account Officer
 
       
 
      Email address:
 
      oploanswebadmin@citigroup.com
 
       
 
      with copies to:
 
       
 
      Citicorp North America, Inc.
 
      333 Clay Street, Suite 3700
 
      Houston, Texas 77002
 
      Telecopier: (713) 481-0247
 
      Attn: The Williams Companies, Inc.
 
      Account Officer
 
       
Bank of America,
  Bank of America, National Association   Bank of America, National Association
National Association
  901 Main Street, 14th Floor   901 Main Street, 14th Floor
 
  Dallas, Texas 75202   Dallas, Texas 75202
 
  Telecopier: (214) 290-9425   Telecopier: (214) 290-9425
 
  Telephone: (214) 209-2154   Telephone: (214) 209-2154
 
  Attn: Tracy F. Mackie   Attn: Tracy F. Mackie
 
  Email address:   Email address:
 
  tracy.f.mackie@bankofamerica.com   tracy.f.mackie@bankofamerica.com
 
       
 
  with copies to:   with copies to:
 
       
 
  Bank of America, National Association   Bank of America, National Association
 
  Bank of America Center   Bank of America Center
 
  700 Louisiana, 8th Floor   700 Louisiana, 8th Floor
 
  Houston, Texas 77002   Houston, Texas 77002
 
  Telecopier: (713) 247-7286   Telecopier: (713) 247-7286
 
  Telephone: (713) 247-7235   Telephone: (713) 247-7235
 
  Attn: Claire Liu   Attn: Claire Liu
 
       
The Bank of Nova
  The Bank of Nova Scotia   The Bank of Nova Scotia
Scotia
  Atlanta Agency   Atlanta Agency
 
  Suite 2700, 600 Peachtree Street N.E.   Suite 2700, 600 Peachtree Street N.E.
 
  Atlanta, Georgia 30308   Atlanta, Georgia 30308
 
  Telecopier: (404) 888-8998   Telecopier: (404) 888-8998
 
  Telephone: (404) 877-1552   Telephone: (404) 877-1552
 
  Attn: Phyllis Walker   Attn: Phyllis Walker
 
       
 
  with a copy to:   with a copy to:
 
       
 
  1100 Louisiana, Suite 3000   1100 Louisiana, Suite 3000
 
  Houston, Texas 77002   Houston, Texas 77002
 
  Telecopier: (713) 752-2425   Telecopier: (713) 752-2425
 
  Telephone: (713) 759-3435   Telephone: (713) 759-3435
 
  Attn: Joe Lattanzi   Attn: Joe Lattanzi

-2-



--------------------------------------------------------------------------------



 



                    Name of Bank   Domestic and Eurodollar Lending Offices  
Address for Notices
JPMorgan Chase
  JPMorgan Chase Bank, N.A.   JPMorgan Chase Bank, N.A.
Bank, N.A.
  270 Park Avenue, 21st Floor   270 Park Avenue, 2lst,Floor
 
  New York, New York 10017   NewYork, NewYork 10017
 
  Telecopier: (212) 270-3897   Telecopier: (212) 270-3897
 
  Telephone: (212) 270-4676   Telephone: (212) 270-4676
 
  Attn: Peter Ling   Attn: Peter Ling
 
       
Lehman Commercial
  Lehman Commercial Paper Inc.   Lehman Commercial Paper Inc.
Paper Inc.
  745 Seventh Avenue, 7th Floor   745 Seventh Avenue, 7th Floor
 
  New York, New York 10019   New York, New York 10019
 
  Telecopier: (646) 758-4617   Telecopier: (646) 758-4617
 
  Telephone: (212) 526-7150   Telephone: (212) 526-7150
 
  Attn: Craig Malloy   Attn: Craig Malloy
 
  Email address: CMalloy@lehman.com   Email address: CMalloy@lehman.com
 
       
 
  with a copy to:   with a copy to:  
 
  LPG Loans   LPG Loans
 
  745 7th Avenue, 7th Floor   745 7th Avenue, 7th Floor
 
  New York, NY 10019   New York, NY 10019
 
  Telecopier: (646) 758-4665   Telecopier: (646) 758-4665
 
  Telephone: (212) 526-7217   Telephone: (212) 526-7217
 
  Email: lpgloans@lehman.com   Email: lpgloans@lehman.com
 
       
The Royal Bank of
  The Royal Bank of Scotland plc   The Royal Bank of Scotland plc
Scotland plc
  New York Branch   New York Branch
 
  101 Park Avenue, 6th Floor   101 Park Avenue, 6th Floor
 
  New York, New York 10178   New York, New York 10178
 
      Attn: Julie Strelchenko
 
      Telecopier: (212) 401-1404
 
      Telephone: (212) 401-1406
 
       
ABN AMRO Bank
  ABN AMRO Bank N.V.   ABN AMRO Bank N.V.
N.V.
  540 West Madison Street, Suite 2621   540 West Madison Street, Suite 2621
 
  Chicago, IL 60661   Chicago, IL 60661
 
  Attn: Credit Administration   Attn: Credit Administration
 
  Telecopier: (312) 992-5111   Telecopier: (312) 992-5111
 
  Email: melanie.dziobas@abnamro.com   Email: melanie.dziobas@abnamro.com
 
       
 
  with a copy to:   with a copy to:  
 
  ABN AMRO Bank N.V.   ABN AMRO Bank N.V.
 
  4400 Post Oak Parkway   4400 Post Oak Parkway
 
  Suite 1500   Suite 1500
 
  Houston, TX 77027   Houston, TX 77027
 
  Attn: Todd Vaubel   Attn: Todd Vaubel
 
  Telecopier: (832) 681-7141   Telecopier: (832) 681-7141
 
  Email: todd.vaubel@abnamro.com   Email: todd.vaubel@abnamro.com

-3-



--------------------------------------------------------------------------------



 



          Name of Bank   Domestic and Eurodollar Lending Offices   Address for
Notices
Bank of Oklahoma,
  Bank of Oklahoma, NA   Bank of Oklahoma, NA
NA
  PO Box 2300   PO Box 2300
 
  Bank of OK Tower - 8SW   Bank of OK Tower - 8SW
 
  One Williams Center   One Williams Center
 
  Tulsa, Oklahoma 74192   Tulsa, Oklahoma 74192
 
  Attn: Robert Mattax   Attn: Robert Mattax
 
  Telecopier: (918) 295-0400   Telecopier: (918) 295-0400
 
  Telephone: (918) 588-6217   Telephone: (918) 588-6217
 
       
Barclays Bank PLC
  Barclays Bank PLC   Barclays Bank PLC
 
  200 Park Avenue, 4th Floor   200 Park Avenue, 4th Floor
 
  New York, New York 10166   New York, New York 10166
 
  Telecopier: (212) 412-7600   Telecopier: (212) 412-7600
 
  Telephone: (212) 412-4029   Telephone: (212) 412-4029
 
  Attn: Nicholas Bell   Attn: Nicholas Bell
 
       
Bayerische
  Bayerische Landesbank   Bayerische Landesbank
Landesbank
  560 Lexington Avenue   560 Lexington Avenue
 
  New York, New York 10022   New York, New York 10022
 
  Attn: Patricia Sanchez   Attn: Patricia Sanchez
 
  Telecopier: (212) 310-9930   Telecopier: (212) 310-9930
 
  Telephone: (212) 310-9810   Telephone: (212) 310-9810
 
  Email: psanchez@bayernlbny.com   Email: psanchez@bayernlbny.com
 
       
BNP Paribas
  BNP Paribas   BNP Paribas
 
  919 Third Avenue   919 Third Avenue
 
  New York, New York 10022   New York, New York 10022
 
  Attn: Cory Lantin   Attn: Cory Lantin
 
  Telecopier: (212) 841-2683   Telecopier: (212) 841-2683
 
  Telephone: (212) 471-6331   Telephone: (212) 471-6331
 
       
Calyon New York
  Calyon New York Branch   Calyon New York Branch
Branch
  1301 Avenue of the Americas   1301 Avenue of the Americas
 
  New York, New York 10019   New York, New York 10019
 
  Telecopier: (917) 849-5440   Telecopier: (917) 849-5440
 
  Telephone: (212) 261-7411   Telephone: (212) 261-7411
 
  Attn: Gener David   Attn: Gener David
 
  Email: gener.david@us.calyon.com   Email: gener.david@us.calyon.com
 
       
 
      With a copy to:
 
       
 
      Calyon New York Branch
 
      1301 Travis Suite 2100
 
      Houston, TX 77002
 
      Telecopier: (713) 890-8668
 
      Telephone: (713) 890-8602
 
      Attn: Darrell Stanley
 
      Email: Darrell.Stanley@us.calyon.com

-4-



--------------------------------------------------------------------------------



 



          Name of Bank   Domestic and Eurodollar Lending Offices   Address for
Notices
Merrill Lynch Capital
  Merrill Lynch Capital Corporation   Merrill Lynch Capital Corporation
Corporation
  4 World Financial Center, 7th Floor   4 World Financial Center, 7th Floor
 
  New York, New York 10080   New York, New York 10080
 
  Attn: Carol Seely   Attn: Carol Seely
 
  Telecopier: (212) 738-1649   Telecopier: (212) 738-1649
 
  Telephone: (212) 449-8414   Telephone: (212) 449-8414
 
       
Mizuho Corporate
  Mizuho Corporate Bank, Ltd.   Mizuho Corporate Bank, Ltd.
Bank, Ltd.
  1251 Avenue of the Americas   1251 Avenue of the Americas
 
  New York, NY 10020-1104   New York, NY 10020-1104
 
  Attn: Wayne Gray   Attn. Wayne Gray
 
  Telecopier: (212) 282-4488   Telecopier: (212) 282 4488
 
  Telephone: (212) 282-4434   Telephone: (212) 282 4434
 
  Email: wayne.gray@mizuhocbus.com   Email wayne.gray@mizuhocbus.com
 
       
Natexis Banque
  Natexis Banque Populaires   Natexis Banque Populaires
Populaires
  Houston Representative Office   Houston Representative Office
 
  333 Clay Street, Suite 4340   333 Clay Street, Suite 4340
 
  Houston, TX 77002   Houston, TX 77002
 
  Attn: Tanya McAllister   Attn: Tanya McAllister
 
  Associate   Associate
 
  Telecopier: (713) 571-6165   Telecopier: (713) 571-6165
 
  Telephone: (713) 759-9409   Telephone: (713) 759-9409
 
  Email: tanya.mcallister@nyc.nxbp.com   Email: tanya.mcallister@nyc.nxbp.com
 
       
Regions Bank
  Regions Bank   Regions Bank
 
  417 20th Street North   999 N Shepherd
 
  Birmingham, AL 35203   Houston, TX 77008
 
  Attn: Mark Burr   Attn: Amy Arvey Schroeder
 
  Telecopier: (205) 326-7788   Telecopier: (713) 867-7439
 
  Telephone: (205) 326-7679   Telephone: (713) 868-0162
 
  Email: mark.burr@regions.com   Email Amy.schroeder@regions.com
 
       
Royal Bank of Canada
  Royal Bank of Canada   Royal Bank of Canada
 
  New York Branch   Attention: Compton Singh
 
  One Liberty Plaza, 3rd Floor   New York Branch
 
  New York, NY 10006-1404   One Liberty Plaza, 3rd Floor
 
  Attn: Compton Singh   New York, NY 10006-1404
 
  Telecopier: (212) 428-2372   Telecopier: (212) 428-2372
 
  Telephone: (212) 428-6332   Telephone: (212) 428-6332
 
       
 
      with a copy to:
 
       
 
      Royal Bank of Canada
 
      Attention: Linda Stephens
 
      3900 Williams Tower
 
      2800 Post Oak Blvd.
 
      Houston, TX 77056
 
      Telecopier: (713) 403-5624
 
      Telephone: (713) 403-5669

-5-



--------------------------------------------------------------------------------



 



          Name of Bank   Domestic and Eurodollar Lending Offices   Address for
Notices
The Bank of Tokyo-
  The Bank of Tokyo-Mitsubishi UFJ,   The Bank of Tokyo-Mitsubishi UFJ,
Mitsubishi UFJ, Ltd.,
  Ltd., Houston Agency   Ltd., Houston Agency
Houston Agency
  1100 Louisiana Street, Suite 2800   1100 Louisiana Street, Suite 2800
 
  Houston, Texas 77002   Houston, Texas 77002
 
  Telecopier: (713) 658-0116   Telecopier: (713) 658-0116
 
  Telephone: (713) 655-3869   Telephone: (713) 655-3869
 
  Attn: John McIntyre   Attn: John McIntyre
 
       
Toronto Dominion
  Toronto Dominion (Texas) LLC   Toronto Dominion (Texas) LLC
(Texas) LLC
  31 West 52nd Street, 22nd Floor   77 King Street West, RTT18
 
  New York, New York, 10019   Toronto, Ontario M5K 1A2
 
      Attn: Hughroy Enniss
 
      Telecopier: (416) 983-1708
 
      Telephone: (416) 307-0497
 
      Email:
 
      Hughroy.enniss@tdsecurities.com
 
       
WestLB AG, New
  WestLB AG, New York Branch   WestLB AG, New York Branch
York Branch
  1211 Avenue of the Americas   1211 Avenue of the Americas
 
  New York, New York 10036   New York, New York 10036
 
  Attn: Rodney Hyman   Attn: Rodney Hyman
 
  Telecopier: (212) 302-7946   Telecopier: (212) 302-7946
 
  Telephone: (212) 597-1393   Telephone: (212) 597-1393
 
  Email: rodney_hyman@westlb.com   Email: rodney_hyman@westlb.com
 
       
Wachovia Bank, N.A.
  Wachovia Bank, N.A.   Wachovia Bank, N.A.
 
  301 South College St.   171 17th Street NW
 
  TW-15 NC5562   100 Building 3rd Floor GA 4523
 
  Charlotte, NC 28288   Atlanta, GA 30363
 
      Attn: Paul Pritchett
 
      Telecopier: (404) 214-3751
 
      Telephone: (404) 214-1433
 
      Email: Paul.Pritchett@wachovia.com

-6-



--------------------------------------------------------------------------------



 



SCHEDULE II
BORROWERS’ INFORMATION

         
Name of Borrowers
      Address for Notices
The Williams Companies, Inc.
      The Williams Companies, Inc.
 
      One Williams Center, Suite 5000
 
      Tulsa, Oklahoma 74172
 
      Attention: Assistant Treasurer
 
      Telecopier: (918) 573-2065
 
      Telephone: (918) 573-2148
 
       
 
      with a copy to:
 
       
 
      The Williams Companies, Inc.
 
      One Williams Center, Suite 5000
 
      Tulsa, Oklahoma 74172
 
      Attention: Associate General Counsel — Corporate
 
      Telecopier: (918) 573-4503
 
      Telephone: (918) 573-2613
 
       
Williams Partners L.P.
      Williams Partners L.P.
 
      One Williams Center, Suite 5000
 
      Tulsa, Oklahoma 74172
 
      Attention: Assistant Treasurer
 
      Telecopier: (918) 573-2065
 
      Telephone: (918) 573-2148
 
       
 
      with a copy to:
 
       
 
      Williams Partners GP LLC
 
      One Williams Center, Suite 5000
 
      Tulsa, Oklahoma 74172
 
      Attention: General Counsel
 
      Telecopier: (918) 573-4503
 
      Telephone: (918) 573-2613

 



--------------------------------------------------------------------------------



 



     
Northwest Pipeline Corporation
  Northwest Pipeline Corporation
 
  2800 Post Oak Blvd.
 
  Houston, TX 77056
 
  Attention: Vice President Finance
 
  Telecopier: (713) 215-4269
 
  Telephone: (713) 215-2353
 
   
 
  with copies to:
 
   
 
  The Williams Companies, Inc.
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Assistant Treasurer
 
  Telecopier: (918) 573-2065
 
  Telephone: (918) 573-2148
 
   
 
  The Williams Companies, Inc.
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Associate General Counsel — Corporate
 
  Telecopier: (918) 573-4503
 
  Telephone: (918) 573-2613
 
   
Transcontinental Gas Pipe Line Corporation
  Transcontinental Gas Pipe Line Corporation
 
  2800 Post Oak Blvd.
 
  Houston, TX 77056
 
  Attention: Vice President Finance
 
  Telecopier: (713) 215-4269
 
  Telephone: (713) 215-2353
 
   
 
  with copies to:
 
   
 
  The Williams Companies, Inc.
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Assistant Treasurer
 
  Telecopier: (918) 573-2065
 
  Telephone: (918) 573-2148
 
   
 
  The Williams Companies, Inc.
 
  One Williams Center, Suite 5000
 
  Tulsa, Oklahoma 74172
 
  Attention: Associate General Counsel — Corporate
 
  Telecopier: (918) 573-4503
 
  Telephone: (918) 573-2613

-2-



--------------------------------------------------------------------------------



 



SCHEDULE III
COMMITMENTS
as of May 1, 2006
Part A. Revolving Credit Commitments

                                                      Revolving                
    LC       Revolving Credit     Credit     Revolving Credit     Revolving
Credit     Participation       Commitment ($) for     Commitment ($)    
Commitment ($) for     Commitment ($)     Percentage   Banks   TWC     for MLP  
  NWP     for TGPL     (%)    
Citibank, N.A.
  $ 110,000,000     $ 5,500,000     $ 29,333,336     $ 29,333,336       7.333334
%
Bank of America, National Association
  $ 110,000,000     $ 5,500,000     $ 29,333,332     $ 29,333,332       7.333333
%
Bank of Nova Scotia
  $ 110,000,000     $ 5,500,000     $ 29,333,332     $ 29,333,332       7.333333
%
The Royal Bank of Scotland plc
  $ 110,000,000     $ 5,500,000     $ 29,333,332     $ 29,333,332       7.333333
%
JPMorgan Chase Bank, N.A.
  $ 95,000,000     $ 4,750,000     $ 25,333,332     $ 25,333,332       6.333333
%
Calyon New York Branch
  $ 95,000,000     $ 4,750,000     $ 25,333,332     $ 25,333,332       6.333333
%
Merrill Lynch Capital Corporation
  $ 95,000,000     $ 4,750,000     $ 25,333,332     $ 25,333,332       6.333333
%
Wachovia Bank, N.A.
  $ 95,000,000     $ 4,750,000     $ 25,333,332     $ 25,333,332       6.333333
%
BNP Paribas
  $ 95,000,000     $ 4,750,000     $ 25,333,332     $ 25,333,332       6.333333
%
Lehman Commercial Paper Inc.
  $ 70,000,000     $ 3,500,000     $ 18,666,668     $ 18,666,668       4.666667
%
Toronto Dominion (Texas) LLC
  $ 70,000,000     $ 3,500,000     $ 18,666,668     $ 18,666,668       4.666667
%
ABN Amro Bank N.V.
  $ 70,000,000     $ 3,500,000     $ 18,666,668     $ 18,666,668       4.666667
%
Bayerische Landesbank
  $ 70,000,000     $ 3,500,000     $ 18,666,668     $ 18,666,668       4.666667
%
Royal Bank of Canada
  $ 50,000,000     $ 2,500,000     $ 13,333,332     $ 13,333,332       3.333333
%
Barclays Bank PLC
  $ 50,000,000     $ 2,500,000     $ 13,333,332     $ 13,333,332       3.333333
%
Bank of Oklahoma, NA
  $ 50,000,000     $ 2,500,000     $ 13,333,332     $ 13,333,332       3.333333
%
WestLB AG, New York Branch
  $ 40,000,000     $ 2,000,000     $ 10,666,668     $ 10,666,668       2.666667
%
Mizuho Corporate Bank, Ltd.
  $ 40,000,000     $ 2,000,000     $ 10,666,668     $ 10,666,668       2.666667
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston Agency
  $ 25,000,000     $ 1,250,000     $ 6,666,668     $ 6,666,668       1.666667 %
Natexis Banque Populaires
  $ 25,000,000     $ 1,250,000     $ 6,666,668     $ 6,666,668       1.666667 %
Regions Bank
  $ 25,000,000     $ 1,250,000     $ 6,666,668     $ 6,666,668       1.666667 %
 
                             
Total
  $ 1,500,000,000     $ 75,000,000     $ 400,000,000     $ 400,000,000      
100.0000 %
 
                             

 



--------------------------------------------------------------------------------



 



Part B. Letter of Credit Commitments

          Issuing Bank   Letter of Credit Commitment  
Citibank, N.A.
  $ 500,000,000  
Bank of America, National association
  $ 500,000,000  
JPMorgan Chase Bank, N.A.
  $ 500,000,000  
 
     
Total
  $ 1,500,000,000  
 
     

-2-



--------------------------------------------------------------------------------



 



SCHEDULE IV
Applicable Commitment Fee and Applicable Margins
     Pricing is based upon the lower rating from S&P and Moody’s with respect to
the relevant Borrower’s senior unsecured long-term debt; provided that if a
Borrower’s rating is BB- or higher from S&P and Ba3 or higher from Moody’s and
there is a split between the two ratings, the pricing for such Borrower will be
based on (i) if the split is one subgrade, the higher rating and (ii) if the
split is more than one subgrade, the rating level that is one subgrade below the
higher rating. Each Borrower’s pricing is based on its own ratings, except, in
the case of MLP, as set forth in the proviso in the definition of Applicable
Margin.

                                                              Level I     Level
II     Level III     Level IV     Level V     Level VI     Level VII       BBB-
                                            B-/B3 or       /Baa3 or            
            Lower or       Higher     BB+/Ba1     BB/Ba2     BB-/Ba3     B+/B1  
  B/B2     Unrated  
Applicable Commitment Fee Rate:
    15.0       20.0       25.0       30.0       32.5       37.5       50.0  
Applicable Margin
(for Eurodollar Rate Advances):
    87.5       100.0       125.0       150.0       175.0       200.0       225.0
 
Applicable Margin
(for Base Rate Advances):
    0       0       25.0       50.0       75.0       100.0       125.0  

(Amounts are shown in basis points (1/100%) per annum. For example, 37.5 basis
points equals 0.375% per annum)

 



--------------------------------------------------------------------------------



 



SCHEDULE V
Existing Subsidiary Debt
Exploration & Production

         
7.55% Barrett 2/1/2007
  $ 31.3 million            
Midstream
                 
El Furrial-OPIC A Note 9.45% 11/15/2013
  $ 83 million  
El Furrial-OPIC B Note 9.17% 11/15/2013
  $ 8.9 million  
PIGAP-OPIC 6.62% 9/15/2016
  $ 94.7 million  
PIGAP-SACE (Floating Rate) 9/15/2016
  $ 79.6 million            
Power
                 
Cap Lease-Telephones 9.29% 1/1/2010
  $ 2.8 million  

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
None

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
[Reserved]

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
Existing Tolling Agreements
of
Williams Power Company, Inc.
(formerly known as Williams Energy Marketing & Trading Company,
formerly known as Williams Energy Services Company) (“Williams”)
May 1, 2006
     1. Capacity Sale and Tolling Agreement by and among AES Alamitos, L.L.C.,
AES Huntington Beach, L.L.C., AES Redondo Beach, L.L.C. and Williams dated
May 1, 1998, as amended from time to time
     2. Fuel Conversion Services, Capacity and Ancillary Services Purchase
Agreement by and between AES Red Oak, L.L.C. and Williams dated September 17,
1999, as amended from time to time
     3. Amended and Restated Power Purchase Agreement by and between AES
Ironwood, L.L.C. and Williams dated February 5, 1999, as amended from time to
time
     4. Capacity Sale and Tolling Agreement by and between Kinder Morgan
Michigan, LLC and Williams dated January 12, 2001, as amended from time to time
     5. Capacity Sale and Tolling Agreement by and between CLECO Evangeline, LLC
and Williams dated November 10, 1999, as amended from time to time
     6. Amended and Restated Fuel Conversion Services Agreement by and between
Tenaska Alabama Partners, L.P. and Williams dated September 5, 1999, as amended
from time to time

 



--------------------------------------------------------------------------------



 



SCHEDULE IX-1
LIMITED PERMITTED LIENS

(a)   The Lien of taxes, customs duties or other governmental charges or
assessments that are not at the time determined (or, if determined, are not at
the time delinquent), or that are delinquent but the validity of which is being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP, if required by such principles, have been
provided on the books of the relevant entity;   (b)   Liens on deposits placed
in the LC Cash Collateral Accounts, provided that such Liens secure all or part
of the Obligations; and   (c)   Other non-consensual, immaterial Liens.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX-2
GENERAL PERMITTED LIENS

  (a)   Any Lien existing on any property at the time of the acquisition thereof
and not created in contemplation of such acquisition by a Borrower or any of its
Subsidiaries, whether or not assumed by a Borrower or any of its Subsidiaries;  
  (b)   Any Lien existing on any property of a Subsidiary of a Borrower at the
time it becomes a Subsidiary of a Borrower and not created in contemplation
thereof and any Lien existing on any property of any Person at the time such
Person is merged or liquidated into or consolidated with a Borrower or any
Subsidiary thereof and not created in contemplation thereof;     (c)   Purchase
money and analogous Liens incurred in connection with the acquisition,
development, construction, improvement, repair or replacement of property
(including such Liens securing Debt incurred within 12 months of the date on
which such property was acquired, developed, constructed, improved, repaired or
replaced), provided that all such Liens attach only to the property acquired,
developed, constructed, improved, repaired or replaced and the principal amount
of the Debt by such Lien shall not exceed the gross cost of the property;    
(d)   Liens on property that is not owned by TWC or any of its Subsidiaries on
the Effective Date and that is subject to any Capital Lease;     (e)   Liens on
deposits or other security given to secure bids, tenders, trade contracts,
leases, government contracts, or to secure or in lieu of surety and appeal
bonds, performance and return of money bonds, in each case to secure obligations
arising in the ordinary course of business of         (1)a Borrower or any of
its Subsidiaries if neither such Borrower nor such Subsidiary is a Pipeline
Entity or         (2)a Pipeline Entity, provided that Liens granted by a
Pipeline Entity shall secure only obligations of such Pipeline Entity or a
subsidiary thereof, provided further that, as to each Pipeline Entity, the
aggregate amount secured by Liens pursuant to this paragraph (e)(2) on assets of
such Pipeline Entity and its subsidiaries shall not exceed 3.5% of the
Consolidated Net Tangible Assets of such Pipeline Entity (such aggregate amount
shall be deemed to include any Refinancing Indebtedness that relates (whether
through one or more refundings, extensions, refinancings or other replacements)
to any amount originally secured pursuant to this paragraph (e)(2));

  (f)   Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of a Borrower or any of its Subsidiaries arising in the
ordinary course of business;     (g)   Liens existing on the date hereof and
listed on attachment 1 to this Schedule IX-2;     (h)   Liens pursuant to master
netting agreements entered into on the ordinary course of business in connection
with hedging obligations, so long as such Liens encumber only amounts owed under
the hedges covered by such master netting agreements;

 



--------------------------------------------------------------------------------



 



  (i)   Liens in favor of a Borrower or its Subsidiary other than those granted
by a Credit Party or a Pipeline Entity;     (j)   Liens securing Debt
(“Refinancing Indebtedness”) incurred to refund, extend, refinance or otherwise
replace Debt secured by a Lien permitted hereunder; provided that (i) the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of Debt so refunded, extended, refinanced or otherwise replaced (plus the
amount of penalties, premiums, fees accrued interest and reasonable expenses and
other obligations incurred in connection therewith) at the time of such
refunding, extension, refinancing or replacement and (ii) the Liens securing the
Refinancing Indebtedness are limited to substantially the same collateral that
secured, at the time of such refunding, extension, refinancing or replacement,
the Debt so refunded, extended, refinanced or replaced;     (k)   Liens on cash
deposits in the nature of a right of setoff, banker’s lien, counterclaim or
netting of cash amounts owed arising in the ordinary course of business on
deposit accounts;     (l)   Liens occurring in, arising from, or associated with
Specified Escrow Arrangements;     (m)   (1)  Liens securing Non-Recourse Debt
of a Non-Recourse Subsidiary on the assets (and the income and proceeds
therefrom) of such Non-Recourse Subsidiary that are not owned by TWC or any of
its Subsidiaries on the Effective Date and that are acquired, developed,
operated and/or constructed with the proceeds of (i) such Non-Recourse Debt or
investments in such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or
investments referred to in clause (i) refinanced in whole or in part by such
Non-Recourse Debt;         (2)  Liens securing Non-Recourse Debt of a
Non-Recourse Subsidiary on the assets (and the income and proceeds therefrom) of
such Non-Recourse Subsidiary that are owned by TWC or any of its Subsidiaries on
the Effective Date (“Existing Assets”) and that are developed, operated and/or
constructed with the proceeds of (i) such Non-Recourse Debt or investments in
such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or investments referred
to in clause (i) refinanced in whole or in part by such Non-Recourse Debt,
provided that the aggregate fair market value (determined as of the Effective
Date) of Existing Assets on which Liens may be granted pursuant to this
paragraph (m)(2) (or on which Liens may be granted to secure any Refinancing
Indebtedness that relates (whether through one or more refundings, extensions,
refinancings or other replacements) to any amount originally secured pursuant to
this paragraph (m)(2)) shall not exceed $250 million;     (n)   Liens securing
International Debt of an International Subsidiary on the assets (and the income
and proceeds therefrom) of such International Subsidiary acquired, developed,
operated and/or constructed with the proceeds of (i) such International Debt or
investments in such International Subsidiary or (ii) International Debt or
investments referred to in clause (i) refinanced in whole or in part by such
International Debt;     (o)   Liens on the investments held by a Borrower or any
of its Subsidiaries in (i) a joint venture securing Debt and other obligations
of such joint venture, or (ii) a Non-Recourse Subsidiary securing Non-Recourse
Debt of such Non-Recourse Subsidiary, or (iii) an International Subsidiary
securing International Debt of such International Subsidiary;     (p)   Any
mortgage created or assumed by a Borrower or any of its Subsidiaries on oil,
gas, coal or other mineral or timber property, owned or leased by a Borrower or
any of its Subsidiaries to secure loans for the purposes of developing such
properties, including any interest of the

-2-



--------------------------------------------------------------------------------



 



      character commonly referred to as a “production payment”, provided that
neither a Borrower nor any Subsidiary shall assume or guarantee such loans or
otherwise he liable in respect thereto, provided further that the aggregate fair
market value (determined as of the Effective Date) of assets that are owned by
TWC or any of its Subsidiaries on the Effective Date and on which Liens have
been granted pursuant to this paragraph (p) (or pursuant to paragraph 6) in the
case of any Refinancing Indebtedness that relates (whether through one or more
refundings, extensions, refinancings or other replacements) to any amount
originally secured by any such assets pursuant to this paragraph (p)) shall not
exceed $150 million;     (q)   Liens on cash, short term investments and Letters
of Credit securing obligations of a Borrower or any of its Subsidiaries under
currency hedges and interest rate hedges; and     (r)   Liens on assets of a
Borrower or any of its Subsidiaries not permitted by paragraphs (a) through
(q) above (including Liens on accounts receivable and related asset proceeds
arising in connection with a receivables financing and Liens on property subject
to any Capital Lease not otherwise permitted by paragraph (d) or (g)) securing
Debt in a principal amount that at the time of such incurrence, together with
(1) all other Debt outstanding at the time of such incurrence and secured by
Liens on assets of such Borrower or any of its Subsidiaries pursuant to this
paragraph (r), (2) all Refinancing Indebtedness secured by assets of such
Borrower or any of its Subsidiaries outstanding at such time that relates
(whether through one or more refundings, extensions, refinancings or other
replacements) to any amount originally secured pursuant to this paragraph
(r) and (3) the aggregate amount of all Attributable Obligations of such
Borrower and its Subsidiaries, do not exceed 3.5% of the Consolidated Net
Tangible Assets of such Borrower, provided that no Liens shall be permitted on
accounts receivable (or related asset proceeds) of any Pipeline Entity.
“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (i) all current liabilities reflected in
such balance sheet, and (ii) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

Each of the foregoing paragraphs (a) through (r) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

-3-



--------------------------------------------------------------------------------



 



Attachment 1
To Schedule IX-2
Existing Liens
None

-4-



--------------------------------------------------------------------------------



 



SCHEDULE X
Existing Letters of Credit
I. The following letters of credit issued by Bank of America are Existing
Letters of Credit and are deemed to be issued at the request of TWC with Bank of
America as the Issuing Bank:

                  Number   Beneficiary   Amount     Date
07414614
  National Union Fire   $ 11,880,112.00     6/24/04
07414637
  International Busine   $ 2,000,000.00     6/30/04
07414817
  Ace American Insuran   $ 4,912,262.00     7/16/04
07415019
  National Union Fire   $ 760,000.00     8/23/04
074 15057
  Kern River Gas Trans   $ 21,026,017.00     8/25/04
07415150
  Safeco Insurance Com   $ 33,000,000.00     9/14/04
07412336
  PDVSA Petroleo Y Gas   $ 28,000,000.00     09/22/03
03073076
  Dynegy Marketing and   $ 1.00     1/27/05
03073243
  Duke Energy Trading   $ 1.00     2/04/05
03074520
  BP Corporation North   $ 1.00     4/12/05
03077988
  New York Mercantile   $ 1.00     10/18/05
03081214
  Citibank, N.A.   $ 28,000,000.00     3/29/06
03081733
  Barclays Bank PLC   $ 44,100,000.00     4/21/06
03081779
  Southern Union Gas E   $ 7,000,000.00     4/25/06
03081781
  NJR Energy Services   $ 10,500,000.00     4/25/06
3081734
  Constellation Energy Commodities   $ 24,300,000.00     04/26/06
3081806
  J. Aron and Company   $ 5,000,000.00     04/27/06
3081807
  Mieco Inc.   $ 11,000,000.00     04/27/06
3081835
  Marubeni Offshore Production   $ 3,300,000.00     04/27/06

II. The following letters of credit issued by Citibank, N.A. are Existing
Letters of Credit and are deemed to be issued at the request of TWC with
Citibank, N.A. as the Issuing Bank :

                  Number   Beneficiary   Amount     Date
61643501
  J. Aron   $ 1.00     7/25/05
61646762
  Pioneer Natural Resources   $ 1.00     12/20/05

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
Sale Leaseback Excluded Property

1.   The “Tower” at One Williams Center; Tulsa, Oklahoma 74172

2.   The “Williams Resource Center” at Two East First Street; Tulsa, Oklahoma
74172

 



--------------------------------------------------------------------------------



 



SCHEDULE XII
Existing Financing Transactions
     1. The February 1, 1999 prepaid forward sale of gas to Meac with a
prepayment amount of $119,869,799 and a remaining balance at March 31, 2006 of
approximately $43.5 million.
     2. The December 1, 1998 prepaid forward sale of gas to FGU with a
prepayment amount of $102,613,463 and a remaining balance at March 31, 2006 of
approximately $35.9 million.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Credit Agreement
OPINION OF JAMES J. BENDER, ESQ.
GENERAL COUNSEL OF TWC

-2-



--------------------------------------------------------------------------------



 



James J. Bender
Senior Vice President and
General Counsel
918/573-8705
918/573-5942 fax
jim.bender@williams.com   One Williams Center
Tulsa, Oklahoma 74172

May ____, 2006
To: Citibank, N.A., as Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
And
The financial institutions (collectively, the “Banks”)
parties to the Credit Agreement referred to below and
as listed on Schedule A hereto.

Re: The Williams Companies, Inc.


Ladies and Gentlemen:
     I am the General Counsel of The Williams Companies, Inc., a Delaware
corporation (the “Company.” This opinion is delivered to you pursuant to
Section 3.1(e)(i) of the Credit Agreement, dated as of May     , 2006 (the
“Credit Agreement”), by and among the Company, Northwest Pipeline Corporation, a
Delaware corporation (“NWP”), Transcontinental Gas Pipe Line Corporation, a
Delaware corporation (“TGPL”), Williams Partners L.P., a Delaware limited
partnership (“MLP”), the banks, financial institutions and other institutional
lenders listed on the signature pages thereto as Banks, Citibank, N.A.
(“Citibank”), Bank of America, N.A. (“BofA”) and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Issuing Banks, and Citibank, N.A., as Agent. (The Company,
together with Williams Gas Pipeline Company, LLC, a Delaware limited liability
company, NWP, TGPL and MLP, are referred to herein as the “Credit Parties”).
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.
     In connection with the opinions expressed herein, I, or attorneys reporting
to me, have examined and relied upon copies of the following documents:
(a) the Credit Agreement;
(b) the TWC Guaranty;
(c) the Pipeline Holdco Guaranty;

-3-



--------------------------------------------------------------------------------



 



  (d)   a Certificate of the Secretary of State of the State of the jurisdiction
of formation of each Credit Party dated as of a recent date attesting to the
continued corporate or limited partnership existence and good standing of each
of the Credit Parties in that State;     (e)   the Certificate of Incorporation
or Formation and By-Laws, or Operating Agreement, as the case may be, of each of
the Credit Parties, and all amendments thereto;     (f)   such other documents
as I have deemed necessary or appropriate as a basis for the opinions set forth
below; and     (g)   the Notes executed and delivered on the date hereof.

     The documents listed in clauses (a), (b), (c) and (g) above shall be
referred to individually as a “Transaction Agreement” and collectively as the
“Transaction Agreements.”
     In connection with this opinion, I or other attorneys acting under my
supervision have (i) investigated such questions of law, (ii) examined such
corporate documents and records of each of the Credit Parties and certificates
of public officials, and (iii) received such information from officers and
representatives of each of the Credit Parties and made such investigations as I
or other attorneys under my supervision have deemed necessary or appropriate for
the purposes of this opinion. As to certain matters of fact material to the
opinions expressed herein, I have relied on the representations made in the
Transaction Agreements. I have not, nor have other attorneys under my
supervision, conducted independent investigations or inquiries to determine the
existence of matters, actions, proceedings, items, documents, facts, judgments,
decrees, franchises, certificates, permits, or the like and have made no
independent search of the records of any court, arbitrator, or governmental
authority affecting any Person, and no inference as to my knowledge thereof
shall be drawn from the fact of my representation of any party or otherwise.
     In rendering the opinions herein, I have assumed without independent
verification the authenticity of all documents submitted to me as original and
the conformity with the authentic originals of all documents submitted to me as
copies.
     Based upon and subject to the foregoing and the other qualifications,
limitations, and assumptions set forth below and upon such other matters as I
have deemed appropriate, I am of the opinion that:

  1.   Each of the Credit Parties is duly organized, validly existing, and in
good standing under the laws of its respective jurisdiction of formation. Each
of the Credit Parties is qualified as a foreign corporation, limited partnership
or limited liability company, as the case may be, and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that a failure to so qualify or be in good standing would not, in the aggregate,
(i) result in a material adverse effect on the performance by any of the Credit
Parties of its obligations

-4-



--------------------------------------------------------------------------------



 



      under the Transaction Agreements or (ii) materially adversely affect any
right or remedy of any addressee hereof.     2.   The execution, delivery, and
performance by each of the Credit Parties of the Transaction Agreements (a) have
been duly authorized by all necessary corporate, limited partnership or limited
liability company action of each of the Credit Parties, (b) are within the
corporate, limited partnership or limited liability company power and authority
of each of the Credit Parties, and (c) do not contravene the certificate of
incorporation or formation or the By-Laws or Operating Agreement, as the case
may be, of any Credit Party.     3.   The execution, delivery, and performance
by each of the Credit Parties of the Transaction Agreements (a) do not
contravene any law, rule, regulation, order, judgment or decree applicable to
any of the Credit Parties, and (b) to my knowledge, do not result in a breach
of, or constitute a default under, any material agreement to which any Credit
Party is a party or by which any of the Credit Parties is bound and will not
result in or require the creation or imposition of any Lien prohibited by the
Credit Agreement except that this opinion is not given as to the Scheduled
Agreements as defined and referred to in the opinion of Gibson, Dunn & Crutcher
LLP of even date herewith, and except as would not have a Material Adverse
Effect.     4.   Each Transaction Agreement has been duly and validly executed
and delivered by each of the Credit Parties that is shown as being a party to
such Transaction Agreement.     5.   No authorization, consent, approval,
license, permission or registration of or with any governmental authority or, to
my knowledge, any other person or entity, which has not been obtained or is not
in full force and effect, is required in connection with the execution, delivery
and performance by each of the Credit Parties of the Transaction Agreements,
except to the extent that a failure to obtain such would not, in the aggregate,
(i) result in a material adverse effect on the performance by any of the Credit
Parties of its obligations under the Transaction Agreements or (ii) materially
adversely affect any right or remedy of any addressee hereof.     6.   There is
no action, suit or proceeding pending or, to the best of my knowledge,
threatened against any of the Credit Parties before any court or arbitrator or
any governmental body, agency or official (a) with respect to the Transaction
Agreements, or (b) except as set forth in the Public Filings, as defined below,
or as disclosed in the Transaction Agreements, in which I believe there is a
reasonable possibility of an adverse decision, judgment, decree, injunction,
order, or award of any court or government body that I believe could reasonably
be expected to, in the aggregate, (i) result in a material adverse effect on the
performance by any of the Credit Parties of its obligations under the
Transaction Agreements or (ii) materially adversely affect any right or remedy
of any

-5-



--------------------------------------------------------------------------------



 



addressee hereof. As used in this paragraph, “Public Filings” means all
documents which any of the Credit Parties has filed pursuant to Sections 13, 14,
or 15(d) of the Securities Exchange Act of 1934 prior to the date of this
opinion.
     The opinions expressed in this letter are subject to the following
additional exceptions, qualifications and limitations:

  A.   My opinion in paragraph 1 with respect to whether each of the Credit
Parties is duly organized and in good standing is based solely on certificates,
dated as of a recent date from the Secretary of State of the State of the
jurisdiction of formation of such Credit Party, certifying as to such matters.  
  B.   I express no opinion as to the effect on the opinions herein stated of
compliance or non-compliance by any of the Banks, the Issuing Banks or the Agent
with any applicable state, federal, or other laws or regulations applying only
to banks, or the legal or regulatory status of any Bank or Issuing Bank.     C.
  Qualification of any statement or opinion herein by the use of the words “to
my knowledge’’ means that during the course of representation in connection with
the transactions contemplated by the Transaction Agreements, no information has
come to the attention of me or attorneys reporting to me that would give me or
such attorneys current actual knowledge of the existence of facts or matters so
qualified. I have not undertaken any investigation to determine the existence of
facts, and no inference as to my knowledge thereof shall be drawn from the fact
of the representation by me or attorneys reporting to me of any party or
otherwise.     D.   The opinions herein expressed are limited to the matters
expressly set forth in this opinion letter, and no opinion is implied or may be
inferred beyond the matters expressly so stated.     E.   Without limiting the
generality of and subject to the paragraph below, in rendering my opinions
herein I have considered only those laws, statutes, rules and regulations that,
in my experience, are customarily applicable to transactions of the character
contemplated by the Transaction Agreements.

     I am admitted to practice law in the State of Minnesota, and, accordingly,
the opinions expressed herein are based upon and limited exclusively to the laws
of such State, the General Corporation, Limited Partnership and Limited
Liability Company Law of the State of Delaware and the laws of the United States
of America insofar as any of such laws are applicable. I render no opinion with
respect to any other laws.
     This opinion may not be used or relied upon by, quoted, transmitted to,
filed, published or communicated to any person or entity other than the
addressees hereof for any purpose whatsoever without my prior written consent in
each instance. Copies of this opinion may not be provided to any person other
than the addressees, provided that the addressees may provide

-6-



--------------------------------------------------------------------------------



 



copies of this opinion (i) to bank examiners and other regulatory authorities
should they so request, (ii) to the independent auditors and attorneys of the
addressees, (iii) pursuant to order or legal process of any court or
governmental agency, (iv) in connection with any legal action to which any
addressee is a party arising out of the transactions contemplated by the
Transaction Agreements, (v) to the proposed permitted assignee of or participant
in the interest of any addressee under the Transaction Agreements, or (vi) to
any person to the extent required by law. This opinion speaks as of its date,
and I undertake no, and hereby expressly disclaim any, duty to advise you or any
other person entitled to rely hereon as to any changes of fact or law coming to
my attention after the date hereof.
Remainder of page intentionally left blank

-7-



--------------------------------------------------------------------------------



 



            Very truly yours,

James J. Bender, Esq.
   

-8-



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Bank of America, N.A., as Syndication Agent and Issuing Bank
Citibank, N.A., as Issuing Bank
JPMorgan Chase Bank, N.A., as Issuing Bank
Citigroup Global Markets Inc. and Banc of America Securities LLC, as Joint Lead
Arrangers and Co-Book Runners
All Banks and Issuing Banks, in each case, from time to time parties to the
Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Credit Agreement
OPINION OF GIBSON, DUNN & CRUTCHER

-2-



--------------------------------------------------------------------------------



 



May 1, 2006

  (212) 351-4000   97394-00041

(212) 351-4035
To Citibank, N.A., as Agent under the Credit Agreement referred to below,
to the Issuing Banks,
to Bank of America, N.A. as Syndication Agent,
to Citigroup Global Markets Inc. and Banc of America Securities LLC, as Joint
Lead
Arrangers and Co-Book Runners, and
to the Lenders listed on Schedule A hereto
     Re: The Williams Companies, Inc. — Credit Agreement dated as of May 1, 2006
Ladies and Gentlemen:
          We have acted as counsel to The Williams Companies, Inc., a Delaware
corporation (the “Company”), Northwest Pipeline Corporation, a Delaware
corporation and an indirect subsidiary of the Company (“NWP”), Transcontinental
Gas Pipe Line Corporation, a Delaware corporation and an indirect subsidiary of
the Company (“TGPL”), Williams Partners L.P., a Delaware limited partnership and
a subsidiary of the Company (together with the Company, NWP and TGPL, the
“Borrowers”), and Williams Gas Pipeline Company, LLC, a Delaware limited
liability company and a direct subsidiary of the Company (“Pipeline Holdco”) and
the direct parent of NWP and TGPL, in connection with the preparation of:
     (i) the Credit Agreement dated as of May 1, 2006 (the “Credit Agreement”)
by and among the Borrowers, certain lenders (the “Lenders”), Citibank, N.A., as
agent (the “Administrative Agent”), and Citibank, N.A., Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as issuing banks (“Issuing Banks”, and together
with the Lenders and the Administrative Agent, the “Lender Parties”);
     (ii) the Notes dated as of May 1, 2006 (the “Notes”) made by the Borrowers
payable to the order of certain Lenders;

-3-



--------------------------------------------------------------------------------



 



     (iii) the Pipeline Holdco Guaranty dated as of May 1, 2006 executed by
Pipeline Holdco; and
     (iv) the Guaranty dated as of May 1, 2006 (the “Company Guaranty”) executed
by Company in substantially the form of Exhibit F to the Credit Agreement.
          Each capitalized term used and not defined herein has the meaning
assigned to that term in the Credit Agreement. The Credit Agreement, the Notes,
the Pipeline Holdco Guaranty and the Company Guaranty are collectively referred
to herein as the “Financing Documents.” The Borrowers and Pipeline Holdco are
collectively referred to herein as the “Obligors.”
            We have assumed without independent investigation that:

  a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;     b)   Each party to the Financing Documents
is in good standing under the laws of its jurisdiction of organization and has
all requisite power and authority to execute, deliver and perform its
obligations under each of the Financing Documents to which it is a party, the
execution and delivery of such Financing Documents by such party and performance
of its obligations thereunder have been duly authorized by all necessary
corporate or other action and (except as expressly set forth in paragraph 3) do
not violate any law, regulation, order, judgment or decree applicable to such
party, and such Financing Documents have been duly executed and delivered by
each such party;     c)   Each Financing Document constitutes a legal, valid and
binding obligation of each party thereto (other than the Obligors), enforceable
against it in accordance with its respective terms, subject to exceptions,
qualifications and limitations of the type set forth herein; and     d)   There
are no agreements or understandings between or among any of the parties to the
Financing Documents or third parties that would expand, modify or otherwise
affect the terms of the Financing Documents or the respective rights or
obligations of the parties thereunder.

            In rendering this opinion, we have made such inquiries and examined,
among other things, originals or copies, certified or otherwise identified to
our satisfaction, of such records, agreements, certificates, instruments and
other documents as we have considered necessary or appropriate for purposes of
this opinion. As to certain factual matters, we have relied to the extent we
deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents, a
certificate of an officer of the Obligors a copy of which is

-4-



--------------------------------------------------------------------------------



 



attached hereto (the “Officer’s Certificate”), or certificates obtained from
public officials and others.
          Based on the foregoing and in reliance thereon, and subject to the
assumptions, exceptions, qualifications and limitations set forth herein, we are
of the opinion that:
          1. Each Financing Document constitutes a legal, valid and binding
obligation of each Obligor party thereto, enforceable against it in accordance
with its terms.
          2. The execution, delivery and performance by each Obligor of the
Financing Documents to which it is a party do not and will not, based solely
upon review of the documents which are listed on Schedule B hereto (each a
“Scheduled Contract”), result in a material breach of or default under any
Scheduled Contract.
          3. The execution, delivery and performance by any Obligor of the
Financing Documents to which it is a party do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York under, any law or regulation of the State of New
York applicable to such Obligor that, in our experience, is generally applicable
to transactions in the nature of those contemplated by the Financing Documents,
except for such filings or approvals that, if not made or obtained, would not
have a material adverse effect on the Obligors taken as a whole or on their
ability to perform their obligations under the Financing Documents and would not
expose any Lender Party to liability.
          4. No Obligor is required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          5. The execution and delivery by the Borrowers of the Credit Agreement
and the performance of their obligations thereunder do not result in a breach or
violation of Regulation U or X of the Board of Governors of the Federal Reserve
System.
     The foregoing opinions are subject to the following exceptions,
qualifications and limitations:
          A. We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America.
This opinion is limited to the effect of the present state of the laws of the
State of New York and the United States of America and the facts as they
currently exist. We assume no obligation to revise or supplement this opinion in
the event of future changes in such laws or the interpretations thereof or such
facts. We express no opinion regarding the Securities Act of 1933, as amended,
or, except as expressly set forth in paragraph 4, any other federal or state
securities laws or regulations.
          B. Our opinion set forth in paragraph 1 is subject to (i) the effect
of any bankruptcy, insolvency, reorganization, moratorium, arrangement or
similar laws affecting the rights and remedies of creditors generally
(including, without limitation, the

-5-



--------------------------------------------------------------------------------



 



effect of statutory or other laws regarding fraudulent transfers or
distributions by corporations to stockholders or preferential transfers) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.
          C. We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the gross negligence or
willful misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others; or
(ix) the availability of damages or other remedies not specified in the
Financing Documents in respect of breach of any covenants (other than covenants
relating to the payment of principal, interest, indemnities, expenses,
reimbursement obligations and fees).
          D. We express no opinion as to the effect of any facts or
circumstances that would constitute a defense to the obligation of a surety,
unless such defense has been waived effectively by a Credit Party, or on the
enforceability of the Financing Documents against, or on the ability of a
secured party to realize upon collateral security pledged or granted by, any
“surety” (which could include a hypothecator of property to secure obligations
owed to another person).
          E. We express no opinion with respect to the attachment, perfection,
enforceability or priority of any security interest in any collateral.
          F. For purposes of our opinion in paragraph 5, we have assumed without
independent investigation that the representation and warranty of the Company
set forth in Section 4.1(h) of the Credit Agreement is and will be true and
correct at all relevant times. Our opinion in paragraph 5 is subject to (and we
express no opinion in respect of) any requirement applicable to the
Administrative Agent or any Lender to obtain in good faith a Form FR U-1 signed
by the Obligors. We express no opinion with respect to Regulation T of the Board
of Governors of the Federal Reserve System.
          G. We express no opinion as to the applicability to, or the effect of
noncompliance by, any Lender Party with any state or federal laws applicable to
the

-6-



--------------------------------------------------------------------------------



 



transactions contemplated by the Financing Documents because of the nature of
the business of such Lender Party.
          H. In rendering our opinions expressed in paragraph 2 insofar as they
require interpretation of Scheduled Contracts, we express no opinion with
respect to the compliance by any Obligor with, or any financial calculations or
data in respect of, financial covenants or tests included in any Scheduled
Contract. We call to your attention that the Company and its Subsidiaries are
subject to covenants under certain Scheduled Contracts limiting the incurrence
of indebtedness or limiting indebtedness secured by liens and mortgages and we
express no opinion as to whether the future incurrence of Revolving Credit
Advances or unpaid Reimbursement Obligations will result in defaults under such
covenants; any such determination will depend upon facts (including the amount
of other indebtedness and specified financial calculations) existing at the time
of incurrence.
          This opinion is rendered to the Lender Parties in connection with the
Financing Documents and may not be relied upon by any person other than the
Lender Parties or by the Lender Parties in any other context. Copies of this
opinion may not be provided to any person other than the Lender Parties;
provided that the Lender Parties may provide copies of this opinion (i) to bank
examiners and other regulatory authorities to the extent required by law or
otherwise requested, (ii) to the independent auditors and attorneys of the
Lender Parties, (iii) pursuant to order or legal process of any court or
governmental agency, (iv) in connection with any legal action to which any
Lender Party is a party arising out of the transactions contemplated by the
Financing Documents, or (v) to the proposed permitted assignee of or participant
in the interest of any Lender Party under the Financing Documents (and permitted
assignees who become Banks may rely on this opinion as if it were addressed to
them (provided that such delivery shall not constitute a re-issue or
reaffirmation of this opinion as of any date after the date hereof)). This
opinion may not be quoted without the prior written consent of this Firm.
Very truly yours,               

-7-



--------------------------------------------------------------------------------



 



SCHEDULE A
CITIBANK, N.A.
BANK OF AMERICA NATIONAL ASSOCIATION
JPMORGAN CHASE BANK, N.A.
THE BANK OF NOVA SCOTIA
THE ROYAL BANK OF SCOTLAND PLC
ABN AMRO BANK N.V.
BANK OF OKLAHOMA, NA
BARCLAYS BANK PLC
BAYERISCHE LANDESBANK
BNP PARIBAS
CALYON NEW YORK BRANCH
LEHMAN COMMERCIAL PAPER INC.
MERRILL LYNCH CAPITAL CORPORATION
MIZUHO CORPORATE BANK, LTD.
NATEXIS BANQUE POPULAIRES
REGIONS BANK
ROYAL BANK OF CANADA
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., HOUSTON AGENCY
TORONTO DOMINION (TEXAS) LLC
WACHOVIA BANK, N.A.
WESTLB AG, NEW YORK BRANCH

-8-



--------------------------------------------------------------------------------



 



SCHEDULE B
SCHEDULED CONTRACTS

1.   Senior Debt Indenture by and among The Williams Companies, Inc. and
JPMorgan Chase Bank (as successor to Bank One Trust Company (formerly known as
The First National Bank of Chicago)), as Trustee, dated as of November 10, 1997,
as supplemented by the Fourth Supplemental Indenture dated as of January 17,
2001 relating to debt issued under such Indenture in the aggregate principal
amount of $400,000,000, the Fifth Supplemental Indenture dated as of January 17,
2001 relating to debt issued under such Indenture in the aggregate principal
amount of $700,000,000, the Sixth Supplemental Indenture, dated as of
January 14, 2002 relating to debt issued under such Indenture in the aggregate
principal amount of $1,000,000,000, the Seventh Supplemental Indenture, dated as
of March 19, 2002 relating to debt issued under such Indenture in the aggregate
principal amount of $650,000,000 (for the 8.125% Notes) and $850,000,000 (for
the 8.75% Notes), the Eighth Supplemental Indenture, dated as of June 3, 2002
relating to debt issued under such Indenture in the aggregate principal amount
of $1,400,000,000, the Ninth Supplemental Indenture, dated as of June 10, 2003
relating to debt issued under such Indenture in the aggregate principal amount
of $800,000,000 and the Tenth Supplemental Indenture, dated as of August 17,
2004, an amendment to the Ninth Supplemental Indenture.

2.   Senior Indenture, by and among The Williams Companies, Inc., (formerly
known as Williams Holdings of Delaware, Inc.) and Citibank, N.A., Trustee, dated
as of February 1, 1996, as amended by the First Supplemental Indenture, dated as
of July 31, 1999, by and among Williams Holdings of Delaware, Inc., The Williams
Companies, Inc. and Citibank, N.A.

3.   Subordinated Indenture among The Williams Companies, Inc. and JPMorgan
Chase Bank as Trustee, dated as of May 28, 2003 relating to debt issued under
such Indenture in the aggregate principal amount of $300,000,000.

4.   Senior Indenture by and among The Williams Companies, Inc. (successor to
MAPCO Inc.) and Bank One Trust Company, N.A. (formerly known as The First
National Bank of Chicago), Trustee, dated as of February 25, 1997, and
supplemented by Supplemental Indenture No. 1 dated as of March 5, 1997 in the
aggregate principal amount of $100,000,000 (for the 7.25% Notes), Supplemental
Indenture No. 2 dated as of March 5, 1997 in the aggregate principal amount of
$100,000,000 (for the 7.70% Debentures), the Third Supplemental Indenture dated
as of March 31, 1998, and the Fourth Supplemental Indenture dated as of July 31,
1999.

5.   Senior Indenture by and among Transcontinental Gas Pipe Line Corporation
and Citibank, N.A., Trustee, dated as of January 16, 1998.

6.   Senior Indenture by and among Transcontinental Gas Pipe Line Corporation
and Citibank N.A., Trustee, dated as of August 27, 2001 in the aggregate
principal amount

-9-



--------------------------------------------------------------------------------



 



of $300,000,000 (for Series A Securities) and Series B securities for original
issue, pursuant to any Exchange Offer or Private Exchange, for a like principal
amount of Series A securities.

7.   Senior Indenture by and among Northwest Pipeline Corporation and JPMorgan
Chase Bank (formerly known as Chemical Bank), Trustee, dated as of November 30,
1995.   8.   Senior Indenture by and among Northwest Pipeline Corporation and
JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank), Trustee, dated
as of December 8, 1997.   9.   Senior Indenture by and among Transcontinental
Gas Pipe Line Corporation and Citibank N.A., Trustee, dated as of July 3, 2002
in the aggregate principal amount of $325,000,000 (for Series A Securities) and
Series B Securities for original issue, pursuant to any Exchange Offer or
Private Exchange, for a like principal amount of Series A Securities.   10.  
Senior Indenture by and among Transcontinental Gas Pipe Line Corporation and
Citibank N.A., Trustee, dated as of July 15, 1996.   11.   Indenture among
Northwest Pipeline Corporation and JPMorgan Chase Bank as Trustee, dated as of
March 4, 2003 in the aggregate principal amount of $175,000,000.   12.  
Indenture among Barrett Resources Corporation and Bankers Trust Company as
Trustee, dated as of February 1, 1997 in the aggregate principal amount of
$150,000,000 and supplemented by the First Supplemental Indenture dated 2001,
the Second Supplemental Indenture dated August 2, 2001, and the Third
Supplemental Indenture dated as of May 20, 2004.   13.   $400,000,000 Credit
Agreement, dated as of January 20, 2005, by and among The Williams Companies,
Inc., the banks, financial institutions and other institutional lenders listed
on the signature pages thereto as lenders, and Citibank, N.A. as Agent.   14.  
$100,000,000 Credit Agreement, dated as of January 20, 2005, by and among The
Williams Companies, Inc., the banks, financial institutions and other
institutional lenders listed on the signature pages thereto as lenders, and
Citibank, N.A. as Agent.   15.   Senior Indenture by and among Transcontinental
Gas Pipe Line Corporation and JPMorgan Chase Bank, N.A., Trustee, dated as of
December 17, 2004.   16.   $500,000,000 Credit Agreement, dated as of
September 20, 2005, by and among The Williams Companies, Inc., the banks,
financial institutions and other institutional lenders listed on the signature
pages thereto as lenders, and Citibank, N.A. as Agent.   17.   $200,000,000
Credit Agreement, dated as of September 20, 2005, by and among The Williams
Companies, Inc., the banks, financial institutions and other institutional
lenders listed on the signature pages thereto as lenders, and Citibank, N.A. as
Agent.

-10-



--------------------------------------------------------------------------------



 



THE WILLIAMS COMPANIES,INC.
OFFICER’S CERTIFICATE
     Rodney J. Sailor does hereby certify to Gibson, Dunn & Crutcher LLP
(“Gibson, Dunn & Crutcher”), in his capacity as an officer of The Williams
Companies, Inc., a Delaware corporation (the “Company”), Northwest Pipeline
Corporation, a Delaware corporation (“NWP”), Transcontinental Gas Pipe Line
Corporation, a Delaware corporation (“TGPL”), Williams Gas Pipeline Company,
LLC, a Delaware limited liability company (“Pipeline Holdco”) , Williams
Partners L.P., a Delaware limited partnership (“MLP” and collectively with NWP,
TGPL and Pipeline Holdco, the “Company Subsidiaries”), in connection with the
Credit Agreement, dated as of May 1, 2006 (the “Credit Agreement”), by and among
the Company, NWP, TGPL, MLP, the several lenders from time to time parties
thereto, Citibank, N.A., as administrative agent, and Citibank, N.A., Bank of
America, N.A. and JPMorgan Chase Bank, N.A., as issuing banks, as follows:
          1. I am the duly elected and incumbent Treasurer of the Company and am
authorized to execute this Certificate on behalf of the Company and the Company
Subsidiaries.
          2. I recognize and acknowledge that this Certificate is being
furnished to Gibson, Dunn & Crutcher in connection with the delivery of its
legal opinion of even date herewith pursuant to Section 3.1(e)(ii) of the Credit
Agreement (the “GDC Opinion”). I further understand that Gibson, Dunn & Crutcher
is relying to a material degree on this Certificate in rendering that opinion.
On behalf of the Company and the Company Subsidiaries, I hereby authorize such
reliance.
          3. I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.
          4. To the best of my knowledge, there are no agreements or
understandings between or among the Agent, the Banks, the Company and the
Company Subsidiaries or third parties that would expand, modify or otherwise
affect the terms of the Financing Documents referred to in the GDC Opinion or
the respective rights or obligations of the parties thereunder.
          5. To the best of my knowledge, neither the Company nor any of the
Company Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder (the “ICA”), on the basis that it is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of investing, reinvesting, owning, holding, or
trading in securities, as provided in Section 3(b)(1) of the ICA.
          6. None of the proceeds of the loans and other extensions of credit
made under the Credit Agreement will be used, directly or indirectly, to make
loans to any person that will be secured by margin stock or will have the
benefit of any arrangement restricting the disposition or pledge of margin
stock.

 



--------------------------------------------------------------------------------



 



          7. There exists no Debt owed by Pipeline Holdco or the Company to (i)
Williams Production Holdings LLC, Williams Production RMT Company or any of
their subsidiaries, (ii) NWP or any of its subsidiaries or (iii) TGPL or any of
its subsidiaries.
          8. Schedule B to the GDC Opinion lists all material indentures,
material credit agreements and other material borrowing agreements to which any
Credit Party is a party.
     Capitalized terms used herein and not defined herein have the meanings
given to such terms in the Credit Agreement. A copy of this Certificate executed
and delivered by facsimile transmission shall be valid for all purposes.
[Remainder of this page intentionally left blank.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have executed this Certificate as of
                    , 2006.

                        Name:   Rodney J. Sailor         

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT C
TRANSFER AGREEMENT
Dated                     , 20___
     Reference is made to the Credit Agreement, dated as of May 1, 2006 (such
Credit Agreement, as amended or otherwise modified from time to time, being
herein referred to as the “Credit Agreement”), among The Williams Companies,
Inc., Williams Partners L.P., Northwest Pipeline Corporation, and
Transcontinental Gas Pipe Line Corporation, as Borrowers, Citibank, N.A., as
Agent, and the Banks and Issuing Banks parties thereto. Capitalized terms used
herein that are defined in the Credit Agreement and not defined herein are used
herein as therein defined.
                                              (the “Assignor”) and
                                         (the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, without recourse,
and the Assignee hereby purchases and assumes from the Assignor, an interest in
and to all of the Assignor’s rights and obligations as a Bank under the Credit
Agreement and the other Credit Documents (other than, if the Pipeline Holdco
Release Date has occurred, the Pipeline Holdco Guaranty) executed in connection
therewith as of the date hereof equal to the percentage interest specified on
Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement. After giving effect to such sale and assignment, the Assignee’s and
Assignor’s respective Revolving Credit Commitments, respective amounts of the
Advances owing to the Assignor and Assignee and respective LC Participation
Percentages will be as set forth in Schedule 1.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations (whether written or oral) made in or in connection
with the Credit Agreement, the other Credit Documents or other instrument or
document furnished pursuant thereto or in connection therewith, the perfection,
priority, existence, sufficiency or value of any collateral, other security,
guaranty or insurance or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant thereto
or in connection therewith; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or any other Person or the performance or observance by the Borrowers
or any other Person of any of their respective obligations under the Credit
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant thereto or in connection therewith [; and (iv) attaches the
Notes held by the Assignor and requests that the Agent exchange such Notes for
new Notes payable to the order of the Assignee in amounts equal to the
respective Revolving Credit Commitments of the Assignee after giving effect to
this Transfer Agreement or new Notes payable to the order of the Assignee in an
amount equal to the respective Revolving Credit Commitments of the Assignee
after giving effect to this Transfer Agreement and the Assignor in an amount
equal to the respective Revolving Credit Commitments retained by the Assignor
under the Credit Agreement, respectively, as specified on Schedule 1 hereto].
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and its own decision to enter into this Transfer Agreement; (ii) agrees
that it will, independently and without reliance upon the Agent, any Issuing
Bank, the Assignor or any other Bank and based on such financial statements and
such other documents and information as it

 



--------------------------------------------------------------------------------



 



shall deem appropriate at the time, continue to make its own credit analysis and
its own decisions in taking or not taking action under the Credit Agreement, any
other Credit Document, or any other instrument or document; (iii) confirms that
it is an Eligible Assignee; (iv) appoints and authorizes the Agent to act as
Agent on its behalf and to exercise such powers and discretion under the Credit
Documents or any other document executed in connection therewith as are
delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank; and
(vi) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof.
     4. Following the execution of this Transfer Agreement by the Issuing Banks,
the Assignor, the Assignee and, if required, by TWC, this Transfer Agreement
will be delivered to the Agent for acceptance and recording by the Agent. The
effective date of this Transfer Agreement (the “Effective Date”) shall be the
date of acceptance thereof by the Agent, unless otherwise specified on Schedule
1 hereto.
     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement as a “Bank” and,
to the extent provided in this Transfer Agreement, have the rights and
obligations of a Bank thereunder and under the other Credit Documents (other
than, if the Pipeline Holdco Release Date has occurred, the Pipeline Holdco
Guaranty) and (ii) the Assignor shall, to the extent provided in this Transfer
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement and under the other Credit Documents.
     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the other instruments or documents furnished pursuant thereto or in connection
therewith in respect of the interest assigned hereby (including all payments of
principal, interest and fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the other instruments or documents furnished pursuant thereto or
in connection therewith for periods prior to the Effective Date directly between
themselves.
     7. This Transfer Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     8. This Transfer Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Transfer Agreement by telecopier shall be as effective as
delivery of a manually executed counterpart of this Transfer Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Transfer Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written, such execution being made on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Transfer Agreement

         
Section 1.
       
Percentage interest assigned:                     %
       
Section 2.
       
Assignee’s Revolving Credit Commitment for TWC before giving effect to this
Transfer Agreement:
  $    
 
       
Assignee’s outstanding principal of Revolving Credit Advances to TWC before
giving effect to this Transfer Agreement:
  $    
 
       
Aggregate outstanding principal of Revolving Credit Advances to TWC assigned to
the Assignee under this Transfer Agreement:
  $    
 
       
Assignee’s Revolving Credit Commitment for TWC after giving effect to this
Transfer Agreement:
  $    
 
       
Assignee’s outstanding principal of Revolving Credit Advances to TWC after
giving effect to this Transfer Agreement:
  $    
 
       
Assignor’s remaining Revolving Credit Commitment for TWC after Giving effect to
this Transfer Agreement:
  $    
 
       
Assignor’s remaining outstanding principal of Revolving Credit Advances to TWC
after giving effect to this Transfer Agreement:
  $    
 
       
[Principal amount of Note of TWC payable to the Assignee:
  $ ] *
 
       
[Principal amount of Note of TWC payable to the Assignor:
  $ ] *
 
       
Section 3.
       
Assignee’s Revolving Credit Commitment for TGPL before giving effect to this
Transfer Agreement:
  $    
 
       
Assignee’s outstanding principal of Revolving Credit Advances to TGPL before
giving effect to this Transfer Agreement:
  $    
 
       
Aggregate outstanding principal of Revolving Credit Advances to TGPL assigned to
the Assignee under this Transfer Agreement:
  $    
 
       
Assignee’s Revolving Credit Commitment for TGPL after giving effect to this
Transfer Agreement:
  $    
 
       

 

*   This language is required only if the Assignor and/or Assignee have
requested Notes.

 



--------------------------------------------------------------------------------



 



         
Assignee’s outstanding principal of Revolving Credit Advances to TGPL after
giving effect to this Transfer Agreement:
  $    
 
     
Assignor’s remaining Revolving Credit Commitment for TGPL after giving effect to
this Transfer Agreement:
  $    
 
     
Assignor’s remaining outstanding principal of Revolving Credit Advances to TGPL
after giving effect to this Transfer Agreement:
  $    
 
     
[Principal amount of Note of TGPL payable to the Assignee:
  $ ] *
 
     
[Principal amount of Note of TGPL payable to the Assignor:
  $ ] *
 
     
Section 4.
       
Assignee’s Revolving Credit Commitment for NWP before giving effect to this
Transfer Agreement:
  $    
 
     
Assignee’s outstanding principal of Revolving Credit Advances to NWP before
giving effect to this Transfer Agreement:
  $    
 
     
Aggregate outstanding principal of Revolving Credit Advances to NWP assigned to
the Assignee under this Transfer Agreement:
  $    
 
     
Assignee’s Revolving Credit Commitment for NWP after giving effect to this
Transfer Agreement:
  $    
 
     
Assignee’s outstanding principal of Revolving Credit Advances to NWP after
giving effect to this Transfer Agreement:
  $    
 
     
Assignor’s remaining Revolving Credit Commitment for NWP after giving effect to
this Transfer Agreement:
  $    
 
     
Assignor’s remaining outstanding principal of Revolving Credit Advances to NWP
after giving effect to this Transfer Agreement:
  $    
 
     
[Principal amount of Note of NWP payable to the Assignee:
  $ ] *
 
     
[Principal amount of Note of NWP payable to the Assignor:
  $ ] *
 
     
Section 5.
       
Assignee’s Revolving Credit Commitment for MLP before giving effect to this
Transfer Agreement:
  $    
 
     
Assignee’s outstanding principal of Revolving Credit Advances to MLP before
giving effect to this Transfer Agreement:
  $    
 
     
Aggregate outstanding principal of Revolving Credit Advances to MLP assigned to
the Assignee under this Transfer Agreement:
  $    
 
         

-2-



--------------------------------------------------------------------------------



 



         
Assignee’s Revolving Credit Commitment for MLP after giving effect to this
Transfer Agreement:
  $    
 
       
Assignee’s outstanding principal of Revolving Credit Advances to MLP after
giving effect to this Transfer Agreement:
  $    
 
       
Assignor’s remaining Revolving Credit Commitment for MLP after giving effect to
this Transfer Agreement:
  $    
 
       
Assignor’s remaining outstanding principal of Revolving Credit Advances to MLP
after giving effect to this Transfer Agreement:
  $    
 
       
[Principal amount of Note of MLP payable to the Assignee:
  $ *
 
       
[Principal amount of Note of MLP payable to the Assignor:
  $ *
 
       
Section 6.
       
 
     
LC Participation Percentage assigned:
      %
 
     
Assignee’s LC Participation Percentage before giving effect to this Transfer
Agreement
      %
 
     
Assignee’s LC Participation Percentage after giving effect to this Transfer
Agreement:
      %
 
     
Assignor’s remaining LC Participation Percentage after giving effect to this
Transfer Agreement
      %
 
     
Section 7.
       

Effective Date: _______________________, 20         **

            [NAME OF ASSIGNOR], as Assignor
      By:           Name:           Title:           Dated:      

 

**   This date should be no earlier than the date five Business Days after the
delivery of this Transfer Agreement to the Agent.

-3-



--------------------------------------------------------------------------------



 



            [NAME OF ASSIGNEE], as Assignee

    By:           Name:           Title:           Dated:      

            Domestic Lending Office (and address for notices):
[Address]
   

            Eurodollar Lending Office:
[Address]    

 
[Approved this ____ day of ______, _______

THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:      

 
Approved this ____ day of ______, _______

[NAME OF ISSUING BANK], as Issuing Bank
      By:           Name:           Title:      

 
Approved this ____ day of ______, _______

[Include approval for each Issuing Bank]

Approved this ____ day of ______, _______

CITIBANK, N.A., as Agent
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

EXHIBIT D-1
NOTICE OF LETTER OF CREDIT
[Date]

     
Citibank, N.A., as Agent
   
for the Banks parties to the Credit
   
Agreement referred to below
   
 
   
 
   
 
   
 
   

Attention: Williams Account Officer
Ladies and Gentlemen:
     The undersigned, [The Williams Companies, Inc., Williams Partners L.P.,
Northwest Pipeline Corporation or Transcontinental Gas Pipe Line Corporation],
(a) refers to that certain Credit Agreement, dated as of May 1, 2006 (as amended
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein and not defined herein being used herein as therein defined),
among The Williams Companies, Inc., Williams Partners L.P., Northwest Pipeline
Corporation, Transcontinental Gas Pipe Line Corporation, as Borrowers, Citibank,
N.A., as Agent, and the Banks and Issuing Banks parties thereto;
     {(b) hereby gives you notice, irrevocably, pursuant to Section 2.2(a)(1) of
the Credit Agreement that the undersigned hereby requests _______________ (the
“Issuing Bank”) to [issue/increase the amount of] an irrevocable Letter of
Credit as set forth below in such language as the Issuing Bank may deem
appropriate and (c) in that connection sets forth below the information relating
to such Letter of Credit (the “Letter of Credit”) as required by
Section 2.2(a)(1) of the Credit Agreement:
     (i) The Business Day upon which the Letter of Credit will be
[issued/increased] is ________________, 20____ (the “Issuance Date”).
     (ii) The account party for the Letter of Credit is
                            .
     (iii) Attached hereto as Exhibit A are the proposed terms of [the Letter of
Credit (including the beneficiary thereof and the nature of the transactions or
obligations proposed to be supported thereby)/the increase in the Letter of
Credit identified on Exhibit A hereto]}.*
     {(b) hereby gives you notice, irrevocably, pursuant to Section 2.2(a)(2) of
the Credit Agreement that the undersigned hereby requests that letter of credit
number ____ issued by __________ (the “Issuing Bank”) be added to the Credit
Agreement and (c) in that connection sets forth below the information relating
to such letter of credit (the “Added Letter of Credit”) contemplated by
Section 2.2(a)(2) of the Credit Agreement:
     (i) The Business Day upon which the Added Letter of Credit will be added is
____________ 20__ (the “Addition Date”).
 

*   To be included for Notices of Letters of Credit under Section 2.2(a)(1).





--------------------------------------------------------------------------------



 



     (ii) Attached hereto as Exhibit A is the consent of the Issuing Bank to
adding the Added Letter of Credit to the Credit Agreement.
     (iii) Attached hereto as Exhibit B is a copy of the Added Letter of Credit.
     (iv) The Issuing Bank is specified as the Issuing Bank of the Added Letter
of Credit for purposes of the Credit Documents and all other relevant
purposes.}**
     The undersigned hereby certifies that each of the representations and
warranties contained in Section 4.1 of the Credit Agreement and each of the
representations and warranties contained in any other Credit Document (other
than, if the Pipeline Holdco Release Date has occurred, the Pipeline Holdco
Guaranty) are correct in all material respects on the date hereof, and will be
correct in all material respects on the [Addition/Issuance] Date, before and
after giving effect to the [addition/issuance/increase] of the [Added Letter of
Credit to this Agreement as a] Letter of Credit, as though made on and as of
such date and such [Addition/Issuance] Date (unless such representation and
warranty speaks solely as of a particular date or a particular period, in which
case, as of such date or for such period) and that no event has occurred and is
continuing, or would result from the [addition/issuance/increase] of such
[Added] Letter of Credit, which constitutes or would constitute a Default or
Event of Default [;provided that if the undersigned Borrower is MLP, NWP or
TGPL, such representations and warranties are made by such Borrower only with
respect to such Borrower and its Subsidiaries and those representations and
warranties referred to above not made by such Borrower are deemed made by TWC].

                      Very truly yours,    
 
                    [THE WILLIAMS COMPANIES, INC.         WILLIAMS PARTNERS
L.P./NORTHWEST         PIPELINE CORPORATION /         TRANSCONTINENTAL GAS PIPE
LINE         CORPORATION]    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
         
 
   

          cc:   Citicorp North America, Inc.     333 Clay, Suite 3700    
Houston, Texas 77002
 
  Ann:   The Williams Companies, Inc.
 
      Account Officer
 
        [Issuing Banks]

 

**   To be included for Notices of Letters of Credit under Section 2.2(a)(2).

-2-



--------------------------------------------------------------------------------



 



EXHIBIT D-2
NOTICE OF REVOLVING CREDIT BORROWING
[Date]

     
Citibank, N.A., as Agent
   
for the Banks parties to the Credit
   
Agreement referred to below
   
 
   
 
   
 
   
 
   

Attention: The Williams Companies, Inc. Account Officer
Ladies and Gentlemen:
     The undersigned, [The Williams Companies, Inc.,] [Williams Partners L.P.,]
[Northwest Pipeline Corporation,] [Transcontinental Gas Pipe Line Corporation,]
(a) refers to the Credit Agreement, dated as of May 1, 2006 (as it may be
amended or otherwise modified from time to time, the “Credit Agreement”; the
terms defined therein and not defined herein being used herein as therein
defined), by and among the undersigned, other Borrowers, certain Banks and
Issuing Banks parties thereto and Citibank, N.A., as Agent; (b) hereby gives you
notice, irrevocably, pursuant to Section 2.3(a) of the Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Agreement and
(c) in that connection sets forth below the information relating to such
Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.3 (a) of the Credit Agreement:
     (i) The Business Day of the Proposed Revolving Credit Borrowing is
__________, 20____.
     (ii) The Type of Revolving Credit Advances comprising the Proposed
Revolving Credit Borrowing is a [Base Rate Advance] [Eurodollar Rate Advance].
     (iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$________.
     (iv) [The Interest Period for each Revolving Credit Advance made as part of
the Proposed Revolving Credit Borrowing is __________ months.]
     The undersigned hereby certifies that each of the representations and
warranties contained in Section 4.1 of the Credit Agreement and each of the
representations and warranties contained in any other Credit Document (other
than, if the Pipeline Holdco Release Date has occurred, the Pipeline Holdco
Guaranty) are correct in all material respects on the date hereof, and will be
correct in all material respects on the date of the Proposed Revolving Credit
Borrowing, before and after giving effect to the Proposed Revolving Credit
Borrowing, as though made on and as of each such date (unless such
representation and warranty speaks solely as of a particular date or a
particular period, in which case, as of such date or for such period) and that
no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing, which constitutes or would constitute a Default or
Event of Default [;provided that if the undersigned Borrower is MLP, NWP or
TGPL, such representations and warranties are made by such Borrower only with
respect to such Borrower and its Subsidiaries and those representations and
warranties referred to above not made by such Borrower are deemed made by TWC].





--------------------------------------------------------------------------------



 



            Very truly yours,

[BORROWER]
      By:           Name:           Title:        

          cc:   Citicorp North America, Inc.     333 Clay Street, Suite 3700    
Houston, Texas 77002
 
  Attn:   The Williams Companies, Inc.
 
      Account Officer

-2-



--------------------------------------------------------------------------------



 



EXHIBIT E
GUARANTY
     This Guaranty dated as of May 1, 2006, (the “Guaranty”) is by WILLIAMS GAS
PIPELINE COMPANY, LLC, a Delaware limited liability company (“Guarantor”), in
favor of Citibank, N.A., as Agent (as defined in the Credit Agreement referred
to below), for its benefit and the ratable benefit of the other Financial
Institutions (as defined below).
INTRODUCTION
     A. The Williams Companies, Inc., a Delaware corporation (“TWC”), Northwest
Pipeline Corporation, a Delaware corporation (“NWP”), Transcontinental Gas Pipe
Line Corporation, a Delaware corporation (“TGPL‘), and Williams Partners L.P., a
Delaware limited partnership (“MLP”), have entered into a Credit Agreement dated
as of May 1, 2006 among TWC, TGPL, NWP, MLP, Citibank, N.A., as Agent, Citibank,
N.A., Bank of America, National Association and JPMorgan Chase Bank, N.A., as
Issuing Banks, and the lenders named therein (the “Credit Agreement”). Bank of
America, National Association is named as syndication agent (the “Syndication
Agent”) in connection therewith, and Citigroup Global Markets Inc. and Banc of
America Securities LLC are named as joint lead arrangers and co-book runners
(collectively, the “Co-Arrangers”) in connection therewith. The Agent,
Syndication Agent, Issuing Banks, Banks and Co-Arrangers and each of their
respective successors and permitted assigns are collectively referred to herein
as the “Financial Institutions”. Capitalized terms used herein that are defined
in the Credit Agreement and not defined herein are used herein as therein
defined.
     B. This Guaranty is a requirement of the Credit Agreement.
     C. TGPL and NWP are Wholly-Owned Subsidiaries of the Guarantor, and the
Guarantor will derive direct or indirect benefit from transactions contemplated
by the Credit Documents.
     THEREFORE, in order to induce Financial Institutions to execute the Credit
Agreement and to enter into financing transactions that are covered by the
Credit Agreement, the Guarantor hereby agrees for the benefit of the Financial
Institutions as follows:
     Section 1. Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of the Guaranteed Obligations (defined below). For
purposes of this Guaranty, the term “Guaranteed Obligations” shall mean
collectively (a) all obligations under this Guaranty and (b) all Obligations (as
such term is defined by the Credit Agreement) including, without limitation, the
principal of and interest on all Revolving Credit Advances, all reimbursement
obligations for draws on Letters of Credit, and all cash collateralization
obligations for Letters of Credit, all accrued but unpaid interest thereon under
the Credit Documents, all premiums, if any, in connection therewith under the
Credit Documents, all fees in connection therewith under the Credit Documents,
and all other reimbursement, indemnification, and other payment obligations in
connection therewith under the Credit Documents;provided that Guaranteed
Obligations shall not include any increases in the principal amount of the
obligations under the Credit Documents or Commitments that result from any
amendment, executed by the Majority Banks after the date hereof, of any Credit
Document (other than increases in the principal amount of such obligations that
are provided for as of the date of the execution of this Guaranty but not yet
funded). Without limiting the generality of the foregoing, Guarantor’s liability
shall extend to all amounts which constitute part of the Guaranteed Obligations
even if such Guaranteed Obligations are declared unenforceable or not allowable
in a bankruptcy, reorganization, or similar proceeding involving any Borrower or
any guarantor of any portion of the Guaranteed Obligations (collectively such
guarantors together with the Guarantor and the





--------------------------------------------------------------------------------



 



Borrowers are referred to herein as the “Obligors”). This Guaranty is a
guarantee of payment, and Guarantor is primarily liable for the payment of the
Guaranteed Obligations. In the event that Agent wishes to enforce the guarantee
contained in this Section 1 hereof against Guarantor, it shall make written
demand for payment from Guarantor, provided that no such demand shall be
required if Guarantor is in bankruptcy, liquidation, or other insolvency
proceedings of if doing so would otherwise violate any stay, order or law, and
provided further that failure by Agent to make such demand shall not affect
Guarantor’s obligations under this Guaranty. Guarantor shall make each payment
to be made by it hereunder promptly following demand therefor. Such payments
shall be made in Dollars in same day funds to the Agent at its office at 399
Park Avenue, New York, New York 10043, or at such other office as the Agent may
designate in writing.
     Section 2. Limit of Liability. The liabilities and obligations of the
Guarantor under the Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.
     Section 3. Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the Credit Documents,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of the obligations described in clause (b) of
Section 1 above or the rights of the Agent or any other Financial Institution
with respect thereto. The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations in each and every particular, and a
separate action or actions may be brought and prosecuted against any other
Obligor, or any other Person, regardless of whether any other Obligor or any
other Person is joined in any such action or actions. The liability of Guarantor
under this Guaranty shall be absolute and unconditional irrespective of:
          (a) The lack of validity or unenforceability of the Guaranteed
Obligations or any Credit Document (other than this Guaranty against the
Guarantor) for any reason whatsoever, including, without limitation, that the
act of creating the Guaranteed Obligations is ultra vires, that the officers or
representatives executing the documents creating the Guaranteed Obligations
exceeded their authority, that the Guaranteed Obligations violate usury or other
laws, or that any Obligor has defenses to the payment of the Guaranteed
Obligations, including, without limitation, breach of warranty, statute of
frauds, bankruptcy, statute of limitations, lender liability, or accord and
satisfaction;
          (b) Any change in the time, manner, or place of payment of, or in any
term of, any of the Guaranteed Obligations, any increase (subject to Section 1),
reduction, extension, or rearrangement of the Guaranteed Obligations, any
amendment, supplement, or other modification of the Credit Documents, or any
waiver or consent granted under the Credit Documents, including, without
limitation, waivers of the payment and performance of the Guaranteed
Obligations;
          (c) Any release, exchange, subordination, waste, or other impairment
(including, without limitation, negligent, willful, unreasonable, or
unjustifiable impairment) of any collateral securing payment of the Guaranteed
Obligations; the failure of Agent, any other Financial Institution or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale, or other handling of any collateral; the fact that any Lien
or assignment related to any collateral for the Guaranteed Obligations shall not
be properly perfected, or shall prove to be unenforceable or subordinate to any
other Lien or assignment;
          (d) Any full or partial release of any Obligor (other than the full or
partial release of the Guarantor);

-2-



--------------------------------------------------------------------------------



 



          (e) The failure to apply or the manner of applying collateral or
payments of the proceeds of collateral against the Guaranteed Obligations;
          (f) Any change in the existence, organization or structure of any
Obligor; any change in the shareholders, directors, or officers of any Obligor;
or the insolvency, bankruptcy, liquidation, or dissolution of any Obligor or any
defense that may arise in connection with or as a result of any such insolvency,
bankruptcy, liquidation or dissolution;
          (g) The failure to give notice of any extension of credit made by any
Financial Institution to any Obligor, notice of acceptance of this Guaranty,
notice of any amendment, supplement, or other modification of any Credit
Document, notice of the execution of any document or agreement creating new
Guaranteed Obligations, notice of any default or event of default, however
denominated, under the Credit Documents, notice of intent to demand, notice of
demand, notice of presentment for payment, notice of nonpayment, notice of
intent to protest, notice of protest, notice of grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, notice of bringing of
suit, notice of Agent’s or any other Financial Institution’s transfer of the
Guaranteed Obligations, notice of the financial condition of or other
circumstances regarding any Obligor, or any other notice of any kind relating to
the Guaranteed Obligations;
          (h) Any payment or grant of collateral by any Obligor to Agent or any
other Financial Institution being held to constitute a preference under
bankruptcy laws, or for any reason Agent or any other Financial Institution is
required to refund such payment or release such collateral;
          (i) Any other action taken or omitted which affects the Guaranteed
Obligations, whether or not such action or omission prejudices the Guarantor or
increases the likelihood that the Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof;
          (j) The fact that all or any of the Guaranteed Obligations cease to
exist by operation of law, including, without limitation, by way of discharge,
limitation or tolling thereof under applicable bankruptcy laws;
          (k) Any claim or right of set-off that the Guarantor may have; and
          (l) Any other circumstances which might otherwise constitute a defense
available to, or a discharge of any Obligor (other than the termination of this
Guaranty in accordance with Section 6.05).
     Section 4. Agent’s Rights and Certain Waivers.
     4.01 Notice and Other Remedies. Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of acceleration, notice of intent to
accelerate, and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Agent or any other
Financial Institution protect, secure, perfect or insure any security interest
or other Lien or any property subject thereto or exhaust any right to take any
action against any Obligor or any other Person or any collateral.
     4.02 Waiver of Subrogation and Contribution; Indemnity. (a) Until such time
as the Guaranteed Obligations are irrevocably paid in full and this Guaranty is
terminated in accordance with Section 6.05, Guarantor hereby irrevocably waives
any claim or other rights which it may acquire against any Obligor that arise
from the Guarantor’s Guaranteed Obligations under this Guaranty or any other
Credit Document or the payment thereof, including, without limitation, any right
of subrogation (including, without limitation, any statutory rights of
subrogation under Section 509 of the Bankruptcy

-3-



--------------------------------------------------------------------------------



 



Code, 11 U.S.C. § 509), reimbursement, exoneration, contribution or
indemnification, or any right to participate in any claim or remedy of Agent or
any other Financial Institution against any Obligor, or any collateral which
Agent or any other Financial Institution now has or hereafter acquires. If any
amount shall be paid to Guarantor in violation of the preceding sentence and the
Guaranteed Obligations shall not have been paid in full or this Guaranty shall
not have been terminated in accordance with Section 6.05, such amount shall be
held in trust for the benefit of Agent and the other Financial Institutions, and
shall promptly be paid to the Agent for the benefit of Agent and the other
Financial Institutions to be applied to the Guaranteed Obligations, whether
matured or unmatured, as Agent may elect. Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Documents and that the waiver set forth in this
Section 4.02(a) is knowingly made in contemplation of such benefits.
          (b) Guarantor agrees that, to the extent that any Credit Party makes
payments to Agent or any other Financial Institution, or Agent or any other
Financial Institution receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. GUARANTOR SHALL INDEMNIFY AGENT, EACH OTHER
FINANCIAL INSTITUTION AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF
THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS OR DAMAGES TO WHICH ANY OF THEM
MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS OR DAMAGES ARISE OUT OF OR RESULT
FROM (I) ANY ACTUAL OR PROPOSED USE BY ANY BORROWER, OR ANY AFFILIATE OF ANY
BORROWER, OF THE PROCEEDS OF ANY REVOLVING CREDIT ADVANCE, (II) ANY BREACH BY
GUARANTOR OF ANY PROVISION OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT, (III)
ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE
FOREGOING, OR (IV) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENTLY OR PREVIOUSLY-OWNED OR OPERATED
PROPERTIES, OR THE OPERATIONS OR BUSINESS, OF GUARANTOR OR ANY OF ITS
SUBSIDIARIES, AND GUARANTOR SHALL REIMBURSE AGENT, EACH OTHER FINANCIAL
INSTITUTION, AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND, FOR ANY REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES) INCURRED IN
CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND SUCH
INDEMNIFICATION AND REIMBURSEMENT OBLIGATIONS EXPRESSLY INCLUDE ANY SUCH LOSSES,
LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE) OF THE PERSON BEING INDEMNIFIED, BUT EXCLUDE ANY SUCH LOSSES,
LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS,
DAMAGES OR EXPENSES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.
     Agent shall have the absolute right to make demands, file suits and claims,
engage in other proceedings and exercise any other rights or remedies available
to Agent to collect amounts owed to it

-4-



--------------------------------------------------------------------------------



 



pursuant to the terms of the indemnities set forth in this Guaranty, and Agent
shall not need the consent of any other Financial Institution or Person
whatsoever to do so.
     4.03 Modifications and Amendment to the Credit Documents. As provided in
Section 1 above, certain increases in the principal indebtedness outstanding
under the Credit Documents shall not constitute Guaranteed Obligations. Except
as to the foregoing, the parties to the Credit Documents shall have the right to
amend or modify such Credit Documents without affecting the rights provided for
in this Guaranty.
     Section 5. Representations, Warranties and Covenants. The representations,
warranties and covenants that are made by the Borrowers under the Credit
Documents and pertain to the Guarantor are hereby deemed made by the Guarantor
and incorporated into this Agreement each as though set forth in its entirety
herein. The Guarantor hereby represents and warrants to the Financial
Institutions that such representations and warranties, to the extent they
pertain to the Guarantor, are correct in all material respects. The Guarantor
hereby agrees to comply with all such covenants that pertain to the Guarantor.
The Guarantor hereby further represents and warrants to the Financial
Institutions that the Consolidated balance sheet of the Guarantor and its
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Guarantor and its Subsidiaries for the fiscal year
then ended, copies of which have been furnished to each Bank, fairly present in
all material respects the Consolidated financial condition of the Guarantor and
its Subsidiaries as at such date and the Consolidated results of operations of
the Guarantor and its Subsidiaries for the year ended on such date, all in
accordance with GAAP. As of the date hereof only, from December 31, 2005 to the
date of this Guaranty, there has been no material adverse change in the
business, condition (financial or otherwise), operations, properties or
prospects of the Guarantor and its Subsidiaries (other than Non-Recourse
Subsidiaries and International Subsidiaries), taken as a whole.
     Section 6. Miscellaneous.
     6.01 Amendments; Waivers. Any amendment or waiver to this Guaranty or any
provision hereof shall only be effective to the extent such amendment or waiver
(a) is in writing and (b) is executed by the Agent, the Guarantor and the other
Persons that would be required to execute a like amendment of the Credit
Agreement. Furthermore, all amendments and waivers to this Guaranty will be
subject to the limitations and restrictions applicable to amendments and waivers
of the Credit Agreement.
     6.02 Notices. All notices and other communications to Guarantor shall be
delivered to the address set forth beneath its signature on the signature page
hereto, or to such other address as shall be designated by the Guarantor by
written notice to the Agent. All notices and other communications provided for
under this Guaranty shall be in writing (including telecopy communication),
shall be mailed, telecopied, or delivered, and shall, when mailed or telecopied,
be effective when received in the mail or sent by telecopier.
     6.03 No Waiver; Remedies. No failure on the part of Agent or any other
Financial Institution to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.
     6.04 Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, if either (a) the Revolving Credit Advances owed by any
Borrower have become due and payable in accordance with the terms of the Credit
Agreement or (b) the Majority Banks have made the request or granted the consent
specified by Section 6.1 of the Credit Agreement to authorize the Agent to
declare the

-5-



--------------------------------------------------------------------------------



 



Revolving Credit Advances owed by any Borrower due and payable pursuant to the
provisions of Section 6.1 of the Credit Agreement, each of Agent and the other
Financial Institutions is hereby authorized at any time, to the fullest extent
permitted by law, to set off and apply any deposits (general or special, time or
demand, provisional or final) and other indebtedness at any time owing by Agent
or such other Financial Institution, as the case may be, to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not Agent or such other Financial Institution, as the case may be, shall have
made any demand under this Guaranty and although such obligations may be
contingent and unmatured. Each Financial Institution agrees promptly to notify
the Guarantor after any such set-off and application made by such Financial
Institution, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Agent and the other
Financial Institutions under this Section 6.04 are in addition to any other
rights and remedies (including, without limitation, other rights of set-off)
which the Agent or other Financial Institutions may have.
     6.05 Continuing Guaranty; Assignments under Credit Documents. This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until the
earlier of (i) the Pipeline Holdco Release Date and (ii) the indefeasible
payment in full and termination of the Guaranteed Obligations and the
termination of all Letters of Credit and all Commitments, (b) be binding upon
Guarantor and its respective successors and assigns, (c) inure to the benefit
of, and be enforceable by, Agent and each of the other Financial Institutions
and their respective successors, transferees and permitted assigns, and (d) not
be terminated by Guarantor or any other Person. Without limiting the generality
of the foregoing clause (c), Agent and any other Financial Institution may
assign or otherwise transfer all or any portion of its rights and obligations
under this Guaranty and the assignee shall thereupon become vested with all the
benefits in respect thereof granted to Agent or such Financial Institution
herein or otherwise, provided that such assignment shall be subject to the
limitations on assignments set forth in the Credit Agreement. Upon the earlier
of (i) the Pipeline Holdco Release Date and (ii) the indefeasible payment in
full and termination of the Guaranteed Obligations and the termination of all
Letters of Credit and all Commitments, this Guaranty and each guaranty granted
hereby shall terminate. Upon any such termination hereof, Agent will, at
Guarantor’s expense, execute and deliver to Guarantor such documents as
Guarantor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination. This Guaranty is not
assignable by Guarantor without the written consent of Agent.
     6.06 Governing Law; Submission to Jurisdiction; Damages; Suits and Claims.
          (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, except to the extent
provided in Section 6.06(b) hereof and to the extent that the federal laws of
the United States of America may otherwise apply.
          (b) Notwithstanding anything in Section 6.06(a) hereof to the
contrary, nothing in this Guaranty shall be deemed to constitute a waiver of any
rights which Agent or any of the Financial Institutions may have under the
National Bank Act or other federal law, including without limitation the right
to charge interest at the rate permitted by the laws of the State where Agent or
any other applicable Financial Institution is located.
          (c) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AGENT, THE OTHER
FINANCIAL INSTITUTIONS OR GUARANTOR IN CONNECTION HEREWITH OR THEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE

-6-



--------------------------------------------------------------------------------



 



SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES TO GUARANTOR CONTEMPLATED BY
SECTION 6.02 HEREOF. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, GUARANTOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE CREDIT DOCUMENTS. EACH OF
GUARANTOR, THE AGENT, AND THE OTHER FINANCIAL INSTITUTIONS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION 6.06 ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE
A WAIVER BY THE AGENT OR ANY OTHER FINANCIAL INSTITUTION OF THE RIGHT TO RECEIVE
FULL PAYMENT OF THE GUARANTEED OBLIGATIONS.
          (d) GUARANTOR, AGENT AND THE OTHER FINANCIAL INSTITUTIONS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
          (e) The provisions set forth in this Guaranty shall only be
enforceable by the Financial Institutions and their respective successors and
permitted assigns, and no other Person shall have the right to bring any claim
or cause of action based on this Guaranty.
     6.07 Survival. All agreements, statements, representations and warranties
made by the Guarantor herein or in any certificate or other instrument delivered
by the Guarantor or on the behalf of the Guarantor under this Guaranty shall be
considered to have been relied upon by Agent and the other Financial
Institutions and shall survive the execution and delivery of this Guaranty and
the other Credit Documents regardless of any investigation made by Agent or any
other Financial Institution or on their behalf.
     6.08 Headings Descriptive. The headings of the various articles, sections
and paragraphs of this Guaranty are for convenience of reference only, do not
constitute a part hereof and shall not affect the meaning or construction of any
provision hereof.
     6.09 Severability. In the event any one or more of the provisions contained
in this Guaranty should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired

-7-



--------------------------------------------------------------------------------



 



thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

            WILLIAMS GAS PIPELINE COMPANY, LLC        By:           Name:      
    Title:                Address for Notices:
Williams Gas Pipeline Company, LLC
One Williams Center, Suite 5000
Attn: Treasurer
Tulsa, OK 74172   

-9-



--------------------------------------------------------------------------------



 



         

EXHIBIT F
GUARANTY
     This Guaranty dated as of May 1, 2006, (the “Guaranty”) is by THE WILLIAMS
COMPANIES, INC., a Delaware corporation (“Guarantor” or “TWC”), in favor of
Citibank, N.A., as Agent (as defined in the Credit Agreement referred to below),
for its benefit and the ratable benefit of the other Financial Institutions (as
defined below).
INTRODUCTION
     A. TWC, Northwest Pipeline Corporation, a Delaware corporation (“NWP’),
Transcontinental Gas Pipe Line Corporation, a Delaware corporation (“TGPL”), and
Williams Partners L.P., a Delaware limited partnership (“MLP”), have entered
into a Credit Agreement dated as of May 1, 2006 among TWC, NWP, TGPL, MLP,
Citibank, N.A., as Agent, Citibank, N.A., Bank of America, National Association
and JPMorgan Chase Bank, N.A., as Issuing Banks, and the lenders named therein
(the “Credit Agreement”). Bank of America, National Association is named as
syndication agent (the “Syndication Agent”) in connection therewith and
Citigroup Global Markets Inc. and Banc of America Securities LLC are named as
joint lead arrangers and co-book runners (collectively, the “Co-Arrangers”) in
connection therewith. The Agent, Syndication Agent, Issuing Banks, Banks and
Co-Arrangers and each of their respective successors and permitted assigns are
collectively referred to herein as the “Financial Institutions”. Capitalized
terms used herein that are defined in the Credit Agreement and not defined
herein are used herein as therein defined.
     B. This Guaranty is a requirement of the Credit Agreement.
     C. MLP is a Wholly-Owned Subsidiary of the Guarantor, and the Guarantor
will derive direct or indirect benefit from transactions contemplated by the
Credit Documents.
     THEREFORE, in order to induce Financial Institutions to execute the Credit
Agreement and to enter into financing transactions that are covered by the
Credit Agreement, the Guarantor hereby agrees for the benefit of the Financial
Institutions as follows:
     Section 1. Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of the Guaranteed Obligations (defined below). For
purposes of this Guaranty, the term “Guaranteed Obligations” shall mean
collectively (a) all obligations under this Guaranty and (b) all Obligations (as
such term is defined by the Credit Agreement) of MLP including, without
limitation, the principal of and interest on all Revolving Credit Advances made
to MLP, all reimbursement obligations for draws on Letters of Credit issued at
the request of MLP, and all cash collateralization obligations for such Letters
of Credit, all accrued but unpaid interest thereon under the Credit Documents
for which MLP is at any time liable, all premiums, if any, for which MLP is at
any time liable in connection therewith under the Credit Documents, all fees in
connection therewith under the Credit Documents for which MLP is at any time
liable, and all other reimbursement, indemnification, and other payment
obligations of MLP in connection therewith under the Credit Documents; provided
that Guaranteed Obligations shall not include any increases in the principal
amount of the obligations under the Credit Documents or Commitments that result
from any amendment, executed by the Majority Banks after the date hereof, of any
Credit Document (other than increases in the principal amount of such
obligations that are provided for as of the date of the execution of this
Guaranty but not yet funded). Without limiting the generality of the foregoing,
Guarantor’s liability shall extend to all amounts which constitute part of the
Guaranteed Obligations even if such Guaranteed Obligations are declared
unenforceable or not allowable in a

 



--------------------------------------------------------------------------------



 



bankruptcy, reorganization, or similar proceeding involving MLP or any guarantor
of any portion of the Guaranteed Obligations (collectively such guarantors
together with the Guarantor and the Borrowers are referred to herein as the
“Obligors”). This Guaranty is a guarantee of payment, and Guarantor is primarily
liable for the payment of the Guaranteed Obligations. In the event that Agent
wishes to enforce the guarantee contained in this Section 1 hereof against
Guarantor, it shall make written demand for payment from Guarantor, provided
that no such demand shall be required if Guarantor is in bankruptcy,
liquidation, or other insolvency proceedings of if doing so would otherwise
violate any stay, order or law, and provided further that failure by Agent to
make such demand shall not affect Guarantor’s obligations under this Guaranty.
Guarantor shall make each payment to be made by it hereunder promptly following
demand therefor. Such payments shall be made in Dollars in same day funds to the
Agent at its office at 399 Park Avenue, New York, New York 10043, or at such
other office as the Agent may designate in writing.
     Section 2. Limit of Liability. The liabilities and obligations of the
Guarantor under the Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such Guarantor’s obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.
     Section 3. Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the Credit Documents,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of the obligations described in clause (b) of
Section 1 above or the rights of the Agent or any other Financial Institution
with respect thereto. The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations in each and every particular, and a
separate action or actions may be brought and prosecuted against any other
Obligor, or any other Person, regardless of whether MLP or any other Person is
joined in any such action or actions. The liability of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:
          (a) The lack of validity or unenforceability of the Guaranteed
Obligations or any Credit Document (other than this Guaranty against the
Guarantor) for any reason whatsoever, including, without limitation, that the
act of creating the Guaranteed Obligations is ultra vires, that the officers or
representatives executing the documents creating the Guaranteed Obligations
exceeded their authority, that the Guaranteed Obligations violate usury or other
laws, or that any Obligor has defenses to the payment of the Guaranteed
Obligations, including, without limitation, breach of warranty, statute of
frauds, bankruptcy, statute of limitations, lender liability, or accord and
satisfaction;
          (b) Any change in the time, manner, or place of payment of, or in any
term of, any of the Guaranteed Obligations, any increase (subject to Section 1),
reduction, extension, or rearrangement of the Guaranteed Obligations, any
amendment, supplement, or other modification of the Credit Documents, or any
waiver or consent granted under the Credit Documents, including, without
limitation, waivers of the payment and performance of the Guaranteed
Obligations;
          (c) Any release, exchange, subordination, waste, or other impairment
(including, without limitation, negligent, willful, unreasonable, or
unjustifiable impairment) of any collateral securing payment of the Guaranteed
Obligations; the failure of Agent, any other Financial Institution or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale, or other handling of any collateral; the fact that any Lien
or assignment related to any collateral for the Guaranteed Obligations shall not
be properly perfected, or shall prove to be unenforceable or subordinate to any
other Lien or assignment;
          (d) Any full or partial release of any Obligor (other than the full or
partial release of the Guarantor);

-2-



--------------------------------------------------------------------------------



 



          (e) The failure to apply or the manner of applying collateral or
payments of the proceeds of collateral against the Guaranteed Obligations;
          (f) Any change in the existence, organization or structure of any
Obligor; any change in the shareholders, directors, or officers of any Obligor;
or the insolvency, bankruptcy, liquidation, or dissolution of any Obligor or any
defense that may arise in connection with or as a result of any such insolvency,
bankruptcy, liquidation or dissolution;
          (g) The failure to give notice of any extension of credit made by any
Financial Institution to any Obligor, notice of acceptance of this Guaranty,
notice of any amendment, supplement, or other modification of any Credit
Document, notice of the execution of any document or agreement creating new
Guaranteed Obligations, notice of any default or event of default, however
denominated, under the Credit Documents, notice of intent to demand, notice of
demand, notice of presentment for payment, notice of nonpayment, notice of
intent to protest, notice of protest, notice of grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, notice of bringing of
suit, notice of Agent’s or any other Financial Institution’s transfer of the
Guaranteed Obligations, notice of the financial condition of or other
circumstances regarding any Obligor, or any other notice of any kind relating to
the Guaranteed Obligations;
          (h) Any payment or grant of collateral by any Obligor to Agent or any
other Financial Institution being held to constitute a preference under
bankruptcy laws, or for any reason Agent or any other Financial Institution is
required to refund such payment or release such collateral;
          (i) Any other action taken or omitted which affects the Guaranteed
Obligations, whether or not such action or omission prejudices the Guarantor or
increases the likelihood that the Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof;
          (j) The fact that all or any of the Guaranteed Obligations cease to
exist by operation of law, including, without limitation, by way of discharge,
limitation or tolling thereof under applicable bankruptcy laws;
          (k) Any claim or right of set-off that the Guarantor may have; and
          (l) Any other circumstances which might otherwise constitute a defense
available to, or a discharge of any Obligor (other than the termination of this
Guaranty in accordance with Section 6.05).
     Section 4. Agent’s Rights and Certain Waivers.
     4.01 Notice and Other Remedies. Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of acceleration, notice of intent to
accelerate, and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Agent or any other
Financial Institution protect, secure, perfect or insure any security interest
or other Lien or any property subject thereto or exhaust any right to take any
action against any Obligor or any other Person or any collateral.
     4.02 Waiver of Subrogation and Contribution; Indemnity. (a) Until such time
as the Guaranteed Obligations are irrevocably paid in full and this Guaranty is
terminated in accordance with Section 6.05, Guarantor hereby irrevocably waives
any claim or other rights which it may acquire against MLP that arise from the
Guarantor’s Guaranteed Obligations under this Guaranty or any other Credit
Document or the payment thereof, including, without limitation, any right of
subrogation (including, without limitation, any statutory rights of subrogation
under Section 509 of the Bankruptcy Code, 11

-3-



--------------------------------------------------------------------------------



 



U.S.C. § 509), reimbursement, exoneration, contribution or indemnification, or
any right to participate in any claim or remedy of Agent or any other Financial
Institution against MLP, or any collateral which Agent or any other Financial
Institution now has or hereafter acquires. If any amount shall be paid to
Guarantor in violation of the preceding sentence and the Guaranteed Obligations
shall not have been paid in full or this Guaranty shall not have been terminated
in accordance with Section 6.05, such amount shall be held in trust for the
benefit of Agent and the other Financial Institutions, and shall promptly be
paid to the Agent for the benefit of Agent and the other Financial Institutions
to be applied to the Guaranteed Obligations, whether matured or unmatured, as
Agent may elect. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Documents
and that the waiver set forth in this Section 4.02(a) is knowingly made in
contemplation of such benefits.
          (b) Guarantor agrees that, to the extent that any Credit Party makes
payments related to the Guaranteed Obligations to Agent or any other Financial
Institution, or Agent or any other Financial Institution receives any proceeds
of collateral that are applied against the Guaranteed Obligations, and such
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or otherwise required to be repaid,
then to the extent of such repayment the Guaranteed Obligations shall be
reinstated and continued in full force and effect as of the date such initial
payment or collection of proceeds occurred. GUARANTOR SHALL INDEMNIFY AGENT,
EACH OTHER FINANCIAL INSTITUTION AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS OR DAMAGES TO WHICH ANY
OF THEM MAY BECOME SUBJECT, INSOFAR AS SUCH LOSSES, LIABILITIES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS OR DAMAGES ARISE OUT OF
OR RESULT FROM (I) ANY ACTUAL OR PROPOSED USE BY MLP, OR ANY AFFILIATE OF MLP,
OF THE PROCEEDS OF ANY REVOLVING CREDIT ADVANCE TO MLP, (II) ANY BREACH BY
GUARANTOR OF ANY PROVISION OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT, (III)
ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE
FOREGOING, OR (IV) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENTLY OR PREVIOUSLY-OWNED OR OPERATED
PROPERTIES, OR THE OPERATIONS OR BUSINESS, OF GUARANTOR OR ANY OF ITS
SUBSIDIARIES, AND GUARANTOR SHALL REIMBURSE AGENT, EACH OTHER FINANCIAL
INSTITUTION, AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND, FOR ANY REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES) INCURRED IN
CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND SUCH
INDEMNIFICATION AND REIMBURSEMENT OBLIGATIONS EXPRESSLY INCLUDE ANY SUCH LOSSES,
LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS,
DAMAGES, OR EXPENSES INCURRED BY REASON OF THE NEGLIGENCE (OTHER THAN GROSS
NEGLIGENCE) OF THE PERSON BEING INDEMNIFIED, BUT EXCLUDE ANY SUCH LOSSES,
LIABILITIES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, DISBURSEMENTS, CLAIMS,
DAMAGES OR EXPENSES INCURRED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.

-4-



--------------------------------------------------------------------------------



 



     Agent shall have the absolute right to make demands, file suits and claims,
engage in other proceedings and exercise any other rights or remedies available
to Agent to collect amounts owed to it pursuant to the terms of the indemnities
set forth in this Guaranty, and Agent shall not need the consent of any other
Financial Institution or Person whatsoever to do so.
     4.03 Modifications and Amendment to the Credit Documents. As provided in
Section 1 above, certain increases in the principal indebtedness outstanding
under the Credit Documents shall not constitute Guaranteed Obligations. Except
as to the foregoing, the parties to the Credit Documents shall have the right to
amend or modify such Credit Documents without affecting the rights provided for
in this Guaranty.
     Section 5. Representations, Warranties and Covenants. The representations,
warranties and covenants that are made by the Borrowers under the Credit
Documents are hereby deemed made and incorporated into this Agreement each as
though set forth in its entirety herein.
     Section 6. Miscellaneous.
     6.01 Amendments: Waivers. Any amendment or waiver to this Guaranty or any
provision hereof shall only be effective to the extent such amendment or waiver
(a) is in writing and (b) is executed by the Agent, the Guarantor and the other
Persons that would be required to execute a like amendment of the Credit
Agreement. Furthermore, all amendments and waivers to this Guaranty will be
subject to the limitations and restrictions applicable to amendments and waivers
of the Credit Agreement.
     6.02 Notices. All notices and other communications to Guarantor shall be
delivered to the address set forth beneath its signature on the signature page
hereto, or to such other address as shall be designated by the Guarantor by
written notice to the Agent. All notices and other communications provided for
under this Guaranty shall be in writing (including telecopy communication),
shall be mailed, telecopied, or delivered, and shall, when mailed or telecopied,
be effective when received in the mail or sent by telecopier.
     6.03 No Waiver; Remedies. No failure on the part of Agent or any other
Financial Institution to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
     6.04 Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, if either (a) the Revolving Credit Advances owed by MLP
have become due and payable in accordance with the terms of the Credit Agreement
or (b) the Majority Banks have made the request or granted the consent specified
by Section 6.1 of the Credit Agreement to authorize the Agent to declare the
Revolving Credit Advances owed by MLP due and payable pursuant to the provisions
of Section 6.1 of the Credit Agreement, each of Agent and the other Financial
Institutions is hereby authorized at any time, to the fullest extent permitted
by law, to set off and apply any deposits (general or special, time or demand,
provisional or final) and other indebtedness at any time owing by Agent or such
other Financial Institution, as the case may be, to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under this Guaranty, irrespective of whether or not
Agent or such other Financial Institution, as the case may be, shall have made
any demand under this Guaranty and although such obligations may be contingent
and unmatured. Each Financial Institution agrees promptly to notify the
Guarantor after any such set-off and application made by such Financial
Institution, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Agent and the other
Financial Institutions under this Section 6.04 are in

-5-



--------------------------------------------------------------------------------



 



addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Agent or other Financial Institutions may have.
     6.05 Continuing Guaranty; Assignments under Credit Documents. This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until the
indefeasible payment in full and termination of the Guaranteed Obligations and
the termination of all Letters of Credit and all Commitments, (b) be binding
upon Guarantor and its respective successors and assigns, (c) inure to the
benefit of, and be enforceable by, Agent and each of the other Financial
Institutions and their respective successors, transferees and permitted assigns,
and (d) not be terminated by Guarantor or any other Person. Without limiting the
generality of the foregoing clause (c), Agent and any other Financial
Institution may assign or otherwise transfer all or any portion of its rights
and obligations under this Guaranty and the assignee shall thereupon become
vested with all the benefits in respect thereof granted to Agent or such
Financial Institution herein or otherwise, provided that such assignment shall
be subject to the limitations on assignments set forth in the Credit Agreement.
Upon the indefeasible payment in full and termination of the Guaranteed
Obligations and the termination of all Letters of Credit and all Commitments,
this Guaranty and each guaranty granted hereby shall terminate. Upon any such
termination hereof, Agent will, at Guarantor’s expense, execute and deliver to
Guarantor such documents as Guarantor shall reasonably request and take any
other actions reasonably requested to evidence or effect such termination. This
Guaranty is not assignable by Guarantor without the written consent of Agent.
This Guaranty is also subject to release to the extent provided in Section 2.4
of the Credit Agreement.
     6.06 Governing Law; Submission to Jurisdiction; Damages; Suits and Claims.
          (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, except to the extent
provided in Section 6.06(b) hereof and to the extent that the federal laws of
the United States of America may otherwise apply.
          (b) Notwithstanding anything in Section 6.06(a) hereof to the
contrary, nothing in this Guaranty shall be deemed to constitute a waiver of any
rights which Agent or any of the Financial Institutions may have under the
National Bank Act or other federal law, including without limitation the right
to charge interest at the rate permitted by the laws of the State where Agent or
any other applicable Financial Institution is located.
          (c) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AGENT, THE OTHER
FINANCIAL INSTITUTIONS OR GUARANTOR IN CONNECTION HEREWITH OR THEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES TO GUARANTOR
CONTEMPLATED BY SECTION 6.02 HEREOF. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

-6-



--------------------------------------------------------------------------------



 



TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, GUARANTOR HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY AND THE CREDIT DOCUMENTS. EACH OF GUARANTOR, THE
AGENT, AND THE OTHER FINANCIAL INSTITUTIONS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN THIS SECTION 6.06 ANY EXEMPLARY, PUNITIVE, SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE
A WAIVER BY THE AGENT OR ANY OTHER FINANCIAL INSTITUTION OF THE RIGHT TO RECEIVE
FULL PAYMENT OF THE GUARANTEED OBLIGATIONS.
          (d) GUARANTOR, AGENT AND THE OTHER FINANCIAL INSTITUTIONS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
          (e) The provisions set forth in this Guaranty shall only be
enforceable by the Financial Institutions and their respective successors and
permitted assigns, and no other Person shall have the right to bring any claim
or cause of action based on this Guaranty.
     6.07 Survival. All agreements, statements, representations and warranties
made by the Guarantor herein or in any certificate or other instrument delivered
by the Guarantor or on the behalf of the Guarantor under this Guaranty shall be
considered to have been relied upon by Agent and the other Financial
Institutions and shall survive the execution and delivery of this Guaranty and
the other Credit Documents regardless of any investigation made by Agent or any
other Financial Institution or on their behalf.
     6.08 Headings Descriptive. The headings of the various articles, sections
and paragraphs of this Guaranty are for convenience of reference only, do not
constitute a part hereof and shall not affect the meaning or construction of any
provision hereof.
     6.09 Severability. In the event any one or more of the provisions contained
in this Guaranty should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-7-



--------------------------------------------------------------------------------



 



Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:        

     
 
  Address for Notices:
 
  The Williams Companies, Inc.
 
  One Williams Center, Suite 5000
 
  Attn: Assistant Treasurer
 
  Tulsa, OK 74172
 
  Telecopier: (918) 573-2065
 
  Telephone: (918) 573-2148

-8-



--------------------------------------------------------------------------------



 



EXHIBIT G
PROMISSORY NOTE

U.S.$_____________   Dated: ____________, 200_

     FOR VALUE RECEIVED, the undersigned, __________, a Delaware _______ (the
“Borrower”), HEREBY PROMISES TO PAY to the order of_________________________
(the “Bank”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) on the date set forth in clause (i) of the
definition of Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$___________ or, if less, the aggregate
principal amount of the Revolving Credit Advances owed to the Bank by the
Borrower pursuant to the Credit Agreement, dated as of May 1, 2006 (as amended
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein and not defined herein being used herein as therein defined),
among The Williams Companies, Inc., Williams Partners L.P., Northwest Pipeline
Corporation and Transcontinental Gas Pipe Line Corporation, as Borrowers,
Citibank, N.A., as Agent, and the Banks and Issuing Banks parties thereto)
outstanding on such date set forth in clause (i) of such definition of
Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement. Both principal and
interest in respect of each Revolving Credit Advance are payable in lawful money
of the United States of America to the Agent at its address contemplated by
Section 2.7(a) of the Credit Agreement, in same day funds.
     Each Revolving Credit Advance owing to the Bank by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Bank and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Bank to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. Dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
     The Borrower hereby waives presentment, demand, protest, notice of intent
to accelerate, notice of acceleration and any other notice of any kind, except
as provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



            [BORROWER’S NAME]
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

REVOLVING CREDIT ADVANCES AND PAYMENTS OF PRINCIPAL

                      Amount of   Amount of             Revolving Credit  
Principal Paid   Unpaid Principal   Notation Date   Advance   or Prepaid  
Balance   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

-3-



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

U.S.$95,000,000.00   Dated: May 1, 2006

     FOR VALUE RECEIVED, the undersigned, THE WILLIAMS COMPANIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
WACHOVIA BANK, N.A. (the “Bank”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) on the date set
forth in clause (i) of the definition of Termination Date (as defined in the
Credit Agreement referred to below) the principal sum of NINETY-FIVE MILLION AND
00/100 DOLLARS (U.S.$95,000,000.00) or, if less, the aggregate principal amount
of the Revolving Credit Advances owed to the Bank by the Borrower pursuant to
the Credit Agreement, dated as of May 1, 2006 (as amended or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein and not
defined herein being used herein as therein defined), among The Williams
Companies, Inc., Williams Partners L.P., Northwest Pipeline Corporation and
Transcontinental Gas Pipe Line Corporation, as Borrowers, Citibank, N.A., as
Agent, and the Banks and Issuing Banks parties thereto) outstanding on such date
set forth in clause (i) of such definition of Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement. Both principal and
interest in respect of each Revolving Credit Advance are payable in lawful money
of the United States of America to the Agent at its address contemplated by
Section 2.7(a) of the Credit Agreement, in same day funds.
     Each Revolving Credit Advance owing to the Bank by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Bank and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Bank to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. Dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
     The Borrower hereby waives presentment, demand, protest, notice of intent
to accelerate, notice of acceleration and any other notice of any kind, except
as provided in the Credit Agreement. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



            THE WILLIAMS COMPANIES, INC.
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Vice President & Treasurer   

Signature Page to the Promissory Note

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT ADVANCES AND PAYMENTS OF PRINCIPAL

                      Amount of   Amount of             Revolving Credit  
Principal Paid   Unpaid Principal   Notation Date   Advance   or Prepaid  
Balance   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 